

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT
BOTH (I) IS NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. SUCH EXCLUDED INFORMATION HAS BEEN MARKED WITH “[*]”.


 




AMGEN INC.


BEIGENE SWITZERLAND GMBH


and


BEIGENE, LTD.


Dated October 31, 2019
COLLABORATION AGREEMENT









--------------------------------------------------------------------------------






CONTENTS
Page
ARTICLE I. DEFINITIONS
2

ARTICLE II. SCOPE AND GOVERNANCE
25

Section 2.1
Purpose of the Collaboration    25

Section 2.2
Committees and Teams    25

Section 2.3
Joint Steering Committee    27

Section 2.4
Joint Alliance Committee    28

Section 2.5
Designated Officers    30

Section 2.6
Reporting    31

Section 2.7
No Authority to Amend or Modify    31

Section 2.8
Alliance Managers    31

Section 2.9
Non-Collaboration Territory Activities    31

ARTICLE III. DEVELOPMENT AND REGULATORY
32

Section 3.1
Development Matters    32

Section 3.2
Regulatory Matters    33

Section 3.3
Sharing of Data and Know-How    36

Section 3.4
Cooperation with Audit and Inspection    36

ARTICLE IV. MANUFACTURING
36

Section 4.1
Manufacturing Lead    36

Section 4.2
Manufacturing and Supply    37

Section 4.3
Supply and Quality Agreements    37

Section 4.4
Distribution    37

Section 4.5
Brand Security and Anti-Counterfeiting    37

ARTICLE V. COMMERCIALIZATION
38

Section 5.1
Commercialization of In-Line Products and Pipeline Products    38

Section 5.2
Commercial Lead    41

Section 5.3
Allocation of Commercial Responsibility    41

Section 5.4
Training    41

Section 5.5
Information Concerning Products    42

Section 5.6
Promotional Materials    42

Section 5.7
Commercial Reporting, Records, Costs and Audits    43

ARTICLE VI. PERFORMANCE STANDARDS
44

Section 6.1
Collaborative Activities    44

Section 6.2
Diligence Standards    44




--------------------------------------------------------------------------------





Section 6.3
Fair Value Pricing    44

Section 6.4
Proper Conduct Practices Standards    44

Section 6.5
Violation of Laws    45

Section 6.6
Use of Affiliates and Third Party Contractors    45

Section 6.7
Management of Personnel    47

Section 6.8
Obligation to Notify    47

ARTICLE VII. FINANCIAL CONSIDERATION
47

Section 7.1
Global Development Cost Sharing    47

Section 7.2
Profit Sharing    48

Section 7.3
Example    50

Section 7.4
Calculation of Net Revenues    50

Section 7.5
Excluded Losses    51

Section 7.6
Manufacturing Costs Calculation and True-Up    51

Section 7.7
Final Balancing Payments    51

Section 7.8
Commercialization Budget Deadlocks    52

Section 7.9
Overruns    52

Section 7.10
Royalties    52

Section 7.11
Payments    54

ARTICLE VIII. PAYMENTS
54

Section 8.1
Appropriate Measure of Value    54

Section 8.2
No Other Compensation    55

Section 8.3
Currency    55

Section 8.4
Audits    56

Section 8.5
Blocked Currency    57

Section 8.6
Taxes    58

Section 8.7
Late Payment    60

Section 8.8
Change in Accounting Periods    60

ARTICLE IX. DISTRACTING PRODUCTS
61

Section 9.2
Pre-Clinical Development Activities    62

Section 9.3
Distracting Transactions; Notice    62

Section 9.4
Reasonable Restrictions    63

ARTICLE X. INTELLECTUAL PROPERTY
63

Section 10.1
Program Intellectual Property Ownership    63

Section 10.2
Copyright Ownership    64

Section 10.3
Product Trademarks    64

Section 10.4
Joint Ownership    65

Section 10.5
License Grant by Amgen    65

Section 10.6
License Grant by BeiGene    65




--------------------------------------------------------------------------------





Section 10.7
Prosecution and Maintenance of Patents    65

Section 10.8
Defense and Settlement of Third Party Claims of Infringement and Other
Proceedings    66

Section 10.9
Enforcement    66

Section 10.10
Patent Term Extensions    67

Section 10.11
Trademarks    67

Section 10.12
Personnel Obligations    69

Section 10.13
No Prejudicial Action.    70

ARTICLE XI. CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES
70

Section 11.1
Confidentiality; Exceptions    70

Section 11.2
Authorized Disclosure    70

Section 11.3
Confidential Treatment of Terms and Conditions    71

Section 11.4
Press Releases    71

Section 11.5
Confidential Information Exchanged Prior to the Effective Date    72

Section 11.6
Publications and Program Information    72

Section 11.7
Attorney-Client Privilege    72

ARTICLE XII. REPRESENTATIONS, WARRANTIES AND COVENANTS
73

Section 12.1
Mutual Representations and Warranties    73

Section 12.2
Amgen Representations and Warranties    74

Section 12.3
BeiGene Representations and Warranties Regarding Blocking IP    74

Section 12.4
Mutual Covenants    75

Section 12.5
Privacy and Data Protection    76

Section 12.6
Information Security    76

Section 12.7
Disclaimer of Warranties    77

Section 12.8
Limitation of Liability    77

ARTICLE XIII. INDEMNIFICATION AND INSURANCE
78

Section 13.1
Indemnity by BeiGene    78

Section 13.2
Indemnity by Amgen    78

Section 13.3
Claim for Indemnification    79

Section 13.4
Defense of Third Party Claims    79

Section 13.5
Insurance    81

Section 13.6
Guarantee    81

ARTICLE XIV. TERM AND TERMINATION; REVERSION OF PRODUCTS; CAPABILITY BUILD
81

Section 14.1
Term    81

Section 14.2
Mutual Termination Rights for the Agreement    82

Section 14.3
Failure to Obtain Waiver    83

Section 14.4
Mutual Termination Rights for a Product    83




--------------------------------------------------------------------------------





Section 14.5
Mutual Termination Rights for Commercial Viability in the Collaboration
Territory    84

Section 14.6
Termination Rights for Suspension of a Pipeline Product    84

Section 14.7
General Effects of Product Reversion, Expiration or Termination    86

Section 14.8
Product Reinstatement.    87

Section 14.9
Additional Surviving Provisions    87

Section 14.10
Transition Obligations.    88

Section 14.11
Ordinary Course of Business    89

Section 14.12
Capability Build Services    89

ARTICLE XV. MISCELLANEOUS
89

Section 15.1
Assignment; Change of Control    89

Section 15.2
Compliance with Laws    91

Section 15.3
Change in Applicable Law    91

Section 15.4
Governing Law; Dispute Resolution    93

Section 15.5
Construction    94

Section 15.6
Counterparts    94

Section 15.7
Entire Agreement    94

Section 15.8
Force Majeure    94

Section 15.9
Further Assurances    95

Section 15.10
Headings    95

Section 15.11
No Set-Off    95

Section 15.12
Notices    95

Section 15.13
Relationship of the Parties    96

Section 15.14
Severability    96

Section 15.15
Third Party Beneficiaries    96

Section 15.16
Waivers and Modifications    96



SCHEDULES
Applicable Retail Baseline Price
Capability Build Services
Collaboration Profit Share Example
Distracting Products
Information Security Requirements
Initial JSC Membership
Initial Product Transfer Requirements
Initial Product Transition Services
Press Releases
Privacy and Data Protection
Products
Product Reversion Transition Services
Supply Price



--------------------------------------------------------------------------------





Supply Term Sheet


EXHIBITS
Compliance Certification
Guarantee Agreement





--------------------------------------------------------------------------------





COLLABORATION AGREEMENT
This Collaboration Agreement (this “Agreement”) is entered into as of October
31, 2019 (the “Execution Date”) by and between Amgen Inc., a Delaware
corporation with a principal place of business at One Amgen Center Drive,
Thousand Oaks, California 91320 USA (“Amgen”), BeiGene Switzerland GmbH, a Swiss
corporation with a principal place of business at Aeschenvorstadt 5, 4051 Basel,
Switzerland (“BeiGene”) and, solely with respect to Section 13.6, BeiGene, Ltd.,
a Cayman Islands exempted company incorporated with limited liability with its
registered offices c/o Mourant Governance Services (Cayman) Limited, 94 Solaris
Avenue, P.O. Box 1348, Grand Cayman KY1-1108, Cayman Islands (“BeiGene Parent”).
Amgen and BeiGene are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
RECITALS
WHEREAS, Amgen is a global biopharmaceutical company that researches, develops,
manufactures and commercializes therapeutic products to treat grievous illness;
WHEREAS, BeiGene Parent is a global biopharmaceutical company and one of the
leading companies in pharmaceutical innovation in the Collaboration Territory
(as defined below) and is engaged in research and development, manufacturing,
and commercialization of pharmaceutical products in the Collaboration Territory;
WHEREAS, Amgen has developed certain proprietary Products (as defined below) for
the treatment of oncology-related diseases and conditions;
WHEREAS, on or before the Effective Date, Amgen will make a 20.5% equity
investment in BeiGene Parent and designate a director to serve on the Board of
Directors of BeiGene Parent pursuant to the terms of a Share Purchase Agreement
by and between BeiGene Parent and Amgen (the “Share Purchase Agreement”);
WHEREAS, Amgen and BeiGene desire to collaborate on the commercialization of
certain Products approved (or soon to be approved) in the Collaboration
Territory and the global development funding and the clinical development and
commercialization of certain clinical-stage pipeline Products in the
Collaboration Territory; and
WHEREAS, in connection with such collaboration activities and the return to
Amgen of certain Products hereunder, BeiGene will provide Amgen assistance in
the building of certain of its development, regulatory and commercial
capabilities in the Collaboration Territory with respect to such returned
Products as set forth in more detail herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, and intending to be legally bound, the Parties agree as follows:
ARTICLE I.

DEFINITIONS
Section 1.1“Access and Pricing Plan” means, with respect to a given Product, the
Collaboration Territory-specific plan for such Product prepared by BeiGene and
reviewed by the JSC that calculates the Applicable Retail Baseline Price, launch
timing ranges and target population for a Product.
Section 1.2    “Affected Party” has the meaning set forth in Section 9.3
(Distracting Transactions Notice).
Section 1.3    “Affiliate” means, with respect to a Party, any Person which
controls, is controlled by or is under common control with such Party. For
purposes of this definition only, “control” means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such Person, whether by the
ownership of more than fifty percent (50%) of the securities entitled to be
voted generally or in the election of directors of such Person, or by contract
or otherwise. Notwithstanding the foregoing, for the purposes of Article IX
(Distracting Products) and Section 1.61 (“Distracting Transaction”) only, the
ownership threshold included in the definition of “control” will be fifty
percent (50%) or more, rather than more than fifty percent (50%).
Section 1.4    “Agreement” has the meaning set forth in the Preamble.
Section 1.5    “Aggregate Global Development Cost-Share Cap” has the meaning set
forth in Section 7.1.2(b) (Global Development Cost-Share).
Section 1.6    “Alliance Manager” has the meaning set forth in Section 2.8
(Alliance Managers).
Section 1.7    “Allocable Manufacturing Overhead” means, with respect to the
Manufacturing Actual Costs for any Products intended for the Collaboration
Territory, the Costs incurred by Amgen or for its account, in accordance with
GAAP, including [*] and which are specifically allocated (and properly
attributable) to such Product’s Manufacturing activity (pursuant to this
Agreement) within a given company department(s) based on a properly allocable
portion of space occupied or headcount or other activity-based method consistent
with Amgen’s internal accounting principles consistently applied by Amgen, or a
standard rate if agreed by the Parties. “Allocable Manufacturing Overhead” shall
not include [*].
Section 1.8    “Amgen” has the meaning set forth in the Preamble.
Section 1.9    “Amgen Costs” has the meaning set forth in Section 7.2.2 (Amgen
Costs).
Section 1.10    “Amgen Housemarks” means (i) the corporate logo of Amgen,
(ii) the trademark “Amgen”, (iii) any other trademark, trade name or service
mark (whether registered or unregistered) containing the word “Amgen” and
(iv) any other trademark or service mark associated with goods or services of
Amgen or its Affiliates, but excluding the Product Trademarks and trademarks,
trade names or service marks associated with goods or services outside the scope
of this Agreement; and all intellectual property rights residing in any of the
foregoing.
Section 1.11    “Amgen Indemnitees” has the meaning set forth in Section 13.1
(Indemnity by BeiGene).
Section 1.12    “Amgen Intellectual Property” means any Know-How, Patent,
electronic media registrations (including domain names, usernames, websites,
blogs and the like), or Copyrights Controlled by Amgen or its Affiliates that
(i) as of the Effective Date are being used in connection with the research and
development of any of the Products, or (ii) are used (but is not generated or
conceived) during the Term by either Party or its Affiliates in the performance
of this Agreement.
Section 1.13    “Amgen Pipeline Product Global Development Costs” means all
Costs incurred by Amgen and its Affiliates during the Term in connection with
the development of Pipeline Products in accordance with the Global Development
Plan and Global Development Budget, including:
(a)    all Costs incurred by Amgen or its Affiliates in performing development
activities which have been designated to Amgen in furtherance of the Global
Development Plan (including [*]);
(b)    all Costs incurred by Amgen or its Affiliates associated with obtaining,
maintaining and renewing Regulatory Filings and Regulatory Approvals pertaining
to a Pipeline Product;
(c)    all manufacturing Costs not otherwise included in Manufacturing Standard
Cost or Manufacturing Actual Costs, including [*];
(d)    for any clinical supply of Pipeline Products, (i) the Manufacturing
Standard Cost, if it is manufactured in Amgen’s (or its designee’s) clinical
manufacturing facility, or (ii) all Manufacturing Actual Costs, if it is
manufactured in Amgen’s (or its designee’s) non‑clinical (i.e., commercial)
manufacturing facility;
(e)    Medical Affairs Activities Costs to the extent relevant to clinical
development;
(f)    [*]; and
(g)    all Costs incurred by Amgen or its Affiliates for other materials (such
as non‑Party comparator drugs and placebo) obtained or made for use in Clinical
Studies of or related to a Pipeline Product.
For clarity, Amgen Pipeline Product Global Development Costs shall include Costs
incurred by Amgen to manage any of (a) through (g) above to the extent performed
by any contract research organization by or on behalf of Amgen, but shall
exclude any Cost subject to an indemnification obligation under Article XIII.
Section 1.14    “Amgen Program Intellectual Property” has the meaning set forth
in Section 10.1 (Program Intellectual Property Ownership).
Section 1.15    “Anti-Corruption Laws” means laws, regulations, or orders
prohibiting the provision of a financial or other advantage for a corrupt
purpose or otherwise in connection with the improper performance of a relevant
function, including the U.S. Foreign Corrupt Practices Act (FCPA), Criminal Law
applicable in the Collaboration Territory, Anti-Unfair Competition Law
applicable in the Collaboration Territory and similar laws intended to prohibit
corruption and bribery, regardless of whether those laws pertain to corruption
and bribery involving public or private individuals or entities.
Section 1.16    “Applicable Retail Baseline Price” means the applicable base
list price under which BeiGene may Commercialize a Product in the Collaboration
Territory as determined by the methodology set forth in the Applicable Retail
Baseline Price Schedule or as otherwise agreed in writing by Amgen in its sole
discretion.
Section 1.17    “Applicable Law” means, individually and collectively, any
federal, state, local, national and supra-national laws, treaties, statutes,
ordinances, rules and regulations, including any rules, regulations, guidance,
guidelines or requirements having the binding effect of law of national
securities exchanges, automated quotation systems or securities listing
organizations, Governmental Authorities, courts, tribunals, agencies other than
Governmental Authorities, legislative bodies and commissions that are in effect
from time to time during the Term and applicable to a particular activity
hereunder, including, to the extent applicable, Good Clinical Practices (GCP),
Good Laboratory Practices (GLP) and Good Manufacturing Practices (GMP),
including all applicable data protection and privacy laws, rules and
regulations, Anti-Corruption Laws and Healthcare Compliance Requirements.
Section 1.18    “Assisting Party” has the meaning set forth in Section 13.4.1
(All Third Party Claims except Infringement and Invalidity Claims).
Section 1.19    “Audited Party” has the meaning set forth in Section 8.4.1
(Accounting).
Section 1.20    “Auditing Party” has the meaning set forth in Section 8.4.1
(Accounting).
Section 1.21    “BeiGene” has the meaning set forth in the Preamble.
Section 1.22    “BeiGene Costs” has the meaning set forth in Section 7.2.1
(BeiGene Costs).
Section 1.23    “BeiGene Development Cost Savings” means, with respect to any
Clinical Study, a portion of which is conducted by BeiGene for the Development
of any Pipeline Product pursuant to the Global Development Plan and Global
Development Budget, the positive difference between (i) the budgeted Costs
applicable to such Clinical Study which reflects Amgen’s existing planned costs
to conduct such Clinical Study [*] and (ii) the actual Cost to conduct such
Clinical Study.
Section 1.24    “BeiGene Housemarks” means (i) the corporate logo of BeiGene,
(ii) the trademark of BeiGene’s corporate name, (iii) any other trademark, trade
name or service mark (whether registered or unregistered) containing the word of
BeiGene’s corporate name, and (iv) any other trademark or service mark
associated with goods or services of BeiGene or its Affiliates, but excluding
the Product Trademarks and trademarks, trade names or service marks associated
with goods or services outside the scope of this Agreement; and all intellectual
property rights residing in any of the foregoing.
Section 1.25    “BeiGene Indemnitees” has the meaning set forth in Section 13.2
(Indemnity by Amgen).
Section 1.26    “BeiGene Intellectual Property” means BeiGene Other Intellectual
Property and BeiGene Pre-Existing Intellectual Property.
Section 1.27    “BeiGene Other Intellectual Property” means any Know-How,
Patents, electronic media registrations (including domain names, usernames,
websites, blogs and the like), or Copyrights Controlled by BeiGene or its
Affiliates that are used (but not generated or conceived) by BeiGene or its
Affiliates or are authorized by BeiGene for use by Amgen or its Affiliates,
during the Term in the performance of this Agreement.
Section 1.28    “BeiGene Pipeline Product Development Costs” means all Costs
incurred by BeiGene and its Affiliates in or for the Collaboration Territory
during the Term in connection with the Development of Pipeline Products in
accordance with the Global Development Plan and the Global Development Budget,
including:
(a)    all Costs incurred by BeiGene or its Affiliates in performing development
activities which have been designated to BeiGene (including the costs of
Clinical Studies and related support to obtain Regulatory Approval for a
Pipeline Product);
(b)    all Costs incurred by BeiGene or its Affiliates for other materials (such
as non‑Party comparator drugs and placebo) reasonably required to be obtained or
made for use in Clinical Studies of or related to a Pipeline Product;
(c)    all Costs incurred by BeiGene or its Affiliates associated with
obtaining, maintaining and renewing Regulatory Filings and Regulatory Approvals
for a Pipeline Product; and
(d)    Medical Affairs Activities Costs to the extent relevant for clinical
development.
For clarity, BeiGene Pipeline Product Development Costs shall include any Costs
incurred by BeiGene or its Affiliates to manage any of (a) through (d) above to
the extent performed by any CROs by or on behalf of BeiGene, but shall exclude
any Cost subject to an indemnification obligation under Article XIII.
Section 1.29    “BeiGene Pre-Existing Intellectual Property” means any Know-How,
Patents, electronic media registrations (including domain names, usernames,
websites, blogs and the like), or Copyrights Controlled by BeiGene or its
Affiliates in existence as of the Effective Date that specifically relates to
the composition of matter of a Product, a method of using a Product, or a method
of treatment with a Product.
Section 1.30    “Change of Control” with respect to a Party, is deemed to have
occurred if any of the following occurs after the Effective Date:
(a)    any “person” or “group” (as such terms are defined below) who (i) becomes
or acquires the right to become (including, by way of a tender or exchange
offer) the “beneficial owner” (as such term is defined below), directly or
indirectly, of shares of capital stock or other interests (including partnership
interests) of such Party then outstanding (without regard to the occurrence of
any contingency) to vote in the election of the directors, managers or similar
supervisory positions (“Voting Stock”) of such Party representing fifty percent
(50%) or more of the total voting power of all outstanding classes of Voting
Stock of such Party, (ii) acquires the power, directly or indirectly, to elect a
majority of the members of the Party’s board of directors, or similar governing
body (“Board of Directors”), or (iii) otherwise has the ability to direct or
cause the direction of the management or operation of the Party; or
(b)    such Party enters into any merger, consolidation, other business
combination or similar transaction with another Person (whether or not such
Party is the surviving entity), unless immediately after such merger,
consolidation, other business combination or similar transaction (i) the members
of the Board of Directors of such Party constituting at least a majority of the
members of the Board of Directors of such Party immediately prior to such
transaction continue to constitute a majority of the members of the Board of
Directors of such Party or such surviving Person immediately following such
transaction and (ii) the Persons that beneficially owned, directly or
indirectly, at least a majority of the shares of Voting Stock of such Party
immediately prior to such transaction continue to beneficially own (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving Person), directly or indirectly, shares of
Voting Stock of such Party representing at least a majority of the total voting
power of all outstanding classes of Voting Stock of the surviving Person in
substantially the same proportions as their ownership of Voting Stock of such
Party immediately prior to such transaction; or
(c)    such Party sells, transfers, leases or otherwise conveys to any Third
Party, in one (1) or more related transactions, properties or assets
representing all or substantially all of such Party’s assets to which this
Agreement relates; or
(d)    the holders of capital stock of such Party approve a plan or proposal for
the liquidation or dissolution of such Party.
For the purpose of this definition of Change of Control, (i) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
United States Securities Exchange Act of 1934 and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the said Act; (ii) a “beneficial
owner” is determined in accordance with Rule 13d-3 under the aforesaid Act;
(iii) the terms “beneficially owned” and “beneficially own” have meanings
correlative to that of “beneficial owner”; and (iv) the term “Party” means both
the Party and the Person that controls such Party (as control is defined in
Section 1.3).
Section 1.31    “Clinical Study” means a research study (including
interventional and observational studies) in which data from one or more human
subjects is collected to evaluate health-related biomedical outcomes, including
a Phase 4 Study.
Section 1.32    “Collaboration Activities” means the following activities to the
extent conducted in or for the Collaboration Territory during the Term
(i) pre-clinical and Clinical Studies, regulatory activities, and clinical
supply activities for Products, (ii) establishment of the importation
specifications and performance of importation testing (in each case, for
clinical and commercial purposes), (iii) CMC or manufacturing process
development for a Product to the extent required, or determined by the Parties,
to support development or commercialization activities specifically for the
Collaboration Territory as set forth in the Global Development Plan or
Commercialization Plan, (iv) life cycle management activities or other related
activities with respect to the Products for the Collaboration Territory and
(v) commercialization activities described in the definition of
“Commercialization and Related Costs.”
Section 1.33    “Collaboration Profits” has the meaning set forth in
Section 7.2.7 (Calculation of Collaboration Profits).
Section 1.34    “Collaboration Scope” means, with respect to a particular
Product, any and all human uses of such Product in the Collaboration Territory.
Section 1.35    “Collaboration Territory” means the People’s Republic of China,
but not including Hong Kong Special Administrative Region (SAR), Macao Special
Administrative Region (SAR), or Taiwan.
Section 1.36    “Commercial Lead” has the meaning set forth in Section 5.2
(Commercial Lead).
Section 1.37    “Commercialization” and “Commercialize” means all activities
undertaken relating to the marketing, promotion (including advertising,
detailing, sponsored product or continuing medical education), any other
offering for sale, distribution, or sale of a Product.
Section 1.38    “Commercialization Budget” means the applicable budget prepared
by BeiGene and approved by the JSC for the Commercialization of each Product in
the Collaboration Territory in accordance with the applicable Commercialization
Plan (which budget will be updated annually, will cover a period of at least
five (5) years and will include quarterly budgets for a period of at least one
(1) year for the current year).
Section 1.39    “Commercialization and Related Costs” means all Costs incurred
by a Party and its Affiliates during the Term in connection with the
Commercialization of Products in the Collaboration Territory, including:
(a)    selling expenses, or other Costs and expenses associated with marketing
of the Product for Commercialization in the Collaboration Territory, including
Sales Force Costs calculated in accordance with Section 5.7.1 (Calculation of
Sales Force Costs and Other Personnel Costs);
(b)    costs for preparing and reproducing Commercialization materials,
including [*];
(c)    Costs of sales and marketing data, costs associated with training of the
sales representatives incurred in accordance with Section 5.4 (Training), sales
activity reporting and work on target customer accounts;
(d)    [*];
(e)    marketing Costs and Medical Affairs Activities Costs incurred in
connection with launch readiness activities in or for the Collaboration
Territory prior to commercialization and during commercialization;
(f)    all Costs incurred by the Parties or their respective Affiliates
associated with any recalls of a Product in the Collaboration Scope and in or
for the Collaboration Territory;
(g)    all Costs incurred by the Parties or their respective Affiliates with
respect to product liability claims for Products in the Collaboration Scope in
the Collaboration Territory;
(h)    all Costs incurred by the Parties or their respective Affiliates
associated with any returns and withdrawals of a Product in the Collaboration
Scope in the Collaboration Territory;
(i)    all Costs incurred by the Parties or their respective Affiliates in [*];
(a)    all defense, enforcement, settlement and cooperation Costs incurred by
the Parties or their respective Affiliates within or materially related to the
Collaboration Scope, to the extent such defense, enforcement, settlement and
cooperation are conducted in or for the Collaboration Territory, in accordance
with Section 13.4.1 (All Third Party Claims except Infringement and Invalidity
Claims), Section 13.4.2 (Infringement and Invalidity Claims) and Section 10.9
(Enforcement) (but, in each case, not including defense Costs incurred by a
Party in fulfilling its indemnification obligations);
(b)    all Costs incurred by the Parties or their respective Affiliates in
connection with Prosecution and Maintenance of Amgen Intellectual Property and
Program Intellectual Property within or materially related to the Collaboration
Scope, to the extent such Prosecution and Maintenance are conducted in or for
the Collaboration Territory, in accordance with Section 10.7 (Prosecution and
Maintenance);
(c)    any amounts paid by either Party or their respective Affiliates to Third
Parties for rights to manufacture, use or sell a Product within the
Collaboration Scope (“Third Party IP Payments”) to the extent not already
included in Manufacturing Actual Costs; and
(d)    all unrecovered Indirect taxes, including, for the avoidance of doubt,
unrecovered VAT surcharge, incurred by either Party arising with respect to
payments to be made under Section 7.2.7 (Calculation of Collaboration Profits);
in each case solely to the extent (i) not previously deducted from gross
invoiced amounts in determining Net Revenues hereunder and (ii) with respect to
(a) through (e) and (i), included in the Commercialization Plan and
Commercialization Budget.
Such Costs may include all Costs for outside services and expenses (e.g.,
consultants, agency fees, etc.). Commercialization and Related Costs shall not
include [*]or any Cost subject to an indemnification obligation under Article
XIII.
Section 1.40    “Commercialization Plan” means a rolling strategic and
operational commercialization plan for the applicable Product in the
Collaboration Territory (which plan will be a detailed plan for the first year
and a rolling [*]high level plan for all subsequent years and will be updated
and approved on a periodic basis but no less than annually by the JSC), which
sets forth, among other things, (i) a multi-year Commercialization strategy that
includes plans for [*], (ii) a multi-year communications strategy that includes
plans for [*], and (iii) an operating plan for the implementation of such
strategies on an annual basis, including information related to [*], all as
developed and approved by the JSC and JAC.
Section 1.41    “Commercially Reasonable Efforts” means, with respect to a Party
and/or its Affiliates and an activity under this Agreement, the efforts and
expenditures that would be employed, in good faith and in accordance with
Applicable Law, by a reasonably prudent company in the pharmaceutical industry,
which prudent company is performing such activity for their pharmaceutical
products that are of similar commercial potential to the Product, but in no
event less than the standards and level, consistent with commercially reasonable
practices, commonly applied by other biopharmaceutical companies to their
biopharmaceutical products of a similar stage of development or
commercialization, safety, efficacy, intellectual property profile, commercial
potential, actual or anticipated Governmental Authority approved labeling, and
cost and likelihood of obtaining Regulatory Approval, but specifically excluding
(i) [*] and (ii) [*].
Section 1.42    “Compensating Payment” has the meaning set forth in
Section 7.2.7 (Calculation of Collaboration Profits).
Section 1.43    “Confidential Information” has the meaning set forth in
Section 11.1 (Confidentiality; Exceptions).
Section 1.44    “Contract Interest Rate” means [*], or, if lower, the maximum
rate permitted by Applicable Law.
Section 1.45    “Control” or “Controlled” means, with respect to any
intellectual property right, that a Party owns or has a license (other than a
license granted to such Party under this Agreement) to such right and, in each
case, has the ability to grant to the other Party access, a license, or a
sublicense (as applicable) to such other Party on the terms and conditions set
forth in this Agreement without violating the terms of any then-existing
agreement with any Third Party as of the time such Party would first be required
hereunder to grant such access and license or sublicense.
Section 1.46    “Copyrights” means all right, title, and interest in and to all
copyrightable works and any copyright registration or corresponding legal right.
Section 1.47    “Core Data Sheet” means the internal Amgen-developed document
that sets forth the efficacy and safety profile for a Product.
Section 1.48    “Costs” means both internal and external costs and expenses
(including the cost of allocated FTEs at the FTE Rate and Sales Force FTEs at
the Sales Force FTE Rate).
Section 1.49    “Cover” means, with respect to a given Product, that a Valid
Claim would (absent a license thereunder or ownership thereof) be infringed by
the using, offering to sell, selling, importing or exporting of such Product.
Cognates of the word “Cover” shall have correlative meanings.
Section 1.50    “Critical Matters” means, with respect to a decision of the
Parties, JSC or JAC, (i) decisions that are likely to [*]; (ii) decisions that
are likely to [*]; (iii) decisions with respect to the approval (or amendment)
of [*] for each Product; (iv) decisions to approve [*] for each Product, [*] and
any changes to [*]; and (v) decisions that are reasonably likely to [*] for any
Product [*].
Section 1.51    “Defending Party” has the meaning set forth in Section 13.4
(Defense of Third Party Claims).
Section 1.52    “Designated Amgen Activities” means those Collaboration
Activities for which Amgen (or its Affiliates) is responsible pursuant to this
Agreement, including such activities allocated to it by any of the committees
and teams established under this Agreement.
Section 1.53    “Designated BeiGene Activities” means those Collaboration
Activities for which BeiGene (or its Affiliates) is responsible pursuant to this
Agreement, including such activities allocated to it by any of the committees
and teams established under this Agreement.
Section 1.54    “Designated Officer” means (i) with respect to BeiGene, (a) with
respect to commercial matters, the General Manager of China and (b) with respect
to all other matters, Senior Vice President and Head of APAC Clinical
Development and (ii) with respect to Amgen, (a) with respect to commercial
matters, the Head of Global Commercial and (b) with respect to all other
matters, the Head of Research and Development.
Section 1.55    “Develop” or “Development” means all activities relating to
research, non-clinical and preclinical testing and trials, clinical testing and
trials, including Clinical Studies, toxicology testing, modification,
optimization and animal efficacy testing of pharmaceutical compounds,
statistical analysis, publication and presentation of study results and
reporting, preparation and submission to regulatory authorities of applications
relating to Products.
Section 1.56    “Development Costs” means Amgen Pipeline Product Global
Development Costs and BeiGene Pipeline Product Development Costs.
Section 1.57    “Dispute” has the meaning set forth in Section 15.4.2.
Section 1.58    “Distracted Party” means a Party that conducts or participates
in, advises, assists, or enables any of its Affiliates or any Third Party to
conduct or participate in, any Distracting Program or enters into any
Distracting Transaction.
Section 1.59    “Distracting Product” has the respective meanings set forth on
the Distracting Products Schedule, provided that “Distracting Product” shall not
include (i) solely with respect to the ROW, (a) any product that corresponds to
a Product which is a Suspended Product or (b) any product that corresponds to a
Product which is a Suspended Product that is terminated from this Agreement with
respect to the ROW only, or (ii) any product that corresponds to a Product that
is terminated from this Agreement worldwide.
Section 1.60    “Distracting Program” means [*]of any Distracting Product.
Section 1.61    “Distracting Transaction” means any transaction entered into by
a Party or its Affiliates on or after the Effective Date whereby a Third Party
that is engaged in a Distracting Program either (i) becomes an Affiliate of such
Party or any of its Affiliates or (ii) sells, transfers or assigns all or
substantially all of its assets to such Party or any of its Affiliates.
Section 1.62    “Distribution” means, with respect to each Product in the
Collaboration Scope, distribution and supply chain management, including through
sub-distributors, wholesalers and pharmacies, up to and including delivery to
the customer or clinical site.
Section 1.63    “Divest” means, with respect to any Distracting Program, the
sale, exclusive license or other transfer of all of the right, title and
interest in and to such Distracting Program, including technology, Know-How,
intellectual property and other assets materially relating thereto, to an
independent Third Party, without the retention or reservation of any rights or
interest (other than solely an economic interest, reversion rights or other
similar rights typical of a licensor in an exclusive license agreement) in such
Distracting Program by the relevant Party or its Affiliates. When used as a
noun, each of “Divestiture” and “Divestment” has a corresponding meaning.
Section 1.64    “Effective Date” has the meaning set forth in Section 14.1
(Term).
Section 1.65    “Expected NRDL List Price” means the NRDL List Price that [*]
which is reasonably likely to be approved by the applicable Governmental
Authority in the Collaboration Territory.
Section 1.66    “Exclusivity Period” means, except as set forth in Article IX,
with respect to a given Product (i) with respect to the Collaboration Territory,
the period from the Effective Date through the date of termination of this
Agreement with respect to such Product (subject to any reinstatement pursuant to
Section 14.7) or Suspended Product, as applicable, and (ii) with respect to the
ROW, the period from the Effective Date through the earlier of (x) the date the
Product becomes a Suspended Product (subject to Section 9.1.4(c)) and (y) the
date of termination of this Agreement with respect to such Product (subject to
any reinstatement pursuant to Section 14.7).
Section 1.67    “Exploit” means, with respect to a Product, to research,
develop, commercialize, make, have made, use, market, offer for sale, sell,
import, export, manufacture, have manufactured or otherwise exploit, distribute,
promote, or transfer possession of or title in such Product. Cognates of the
word “Exploit” shall have correlative meanings.
Section 1.68    “First Commercial Sale” means, with respect to a Product, the
first sale for end use or consumption of such Product after Regulatory Approval
and pricing approval have been granted.
Section 1.69    “First Party” has the meaning set forth in Section 8.6.4(b)
(Cooperation and Actions Requiring Consent).
Section 1.70    “Force Majeure” has the meaning set forth in Section 15.8 (Force
Majeure).
Section 1.71    “FTE” means, with respect to a person (other than an employee
that is a Sales Force FTE), the equivalent of the work of one (1) employee full
time for one (1) year (consisting of at least a total of (i) [*] weeks or (ii)
[*] hours per year in the ROW (excluding vacations and holidays) or [*] hours
per year in the Collaboration Territory (excluding vacations and holidays)).
Overtime, and work on weekends, holidays and the like will not be counted with
any multiplier (e.g., time-and-a-half or double time) toward the number of hours
that are used to calculate the FTE contribution. No one person shall be
permitted to account for more than one FTE.
Section 1.72    “FTE Rate” means for any employee of BeiGene or Amgen (i)
conducting Development activities [*], increasing by [*] each January 1st
beginning on January 1, 2021 and (ii) conducting Commercialization activities
(excluding Sales Force activities but including Other Personnel activities) [*],
increasing by the rate of [*] beginning on January 1, 2021. The Parties hereby
agree to discuss in good faith appropriate adjustments to the FTE Rate which
consider relevant China benchmarks not less than once every [*] years beginning
on the second anniversary of the Effective Date. The FTE Rate includes costs
associated with salaries, payroll taxes, bonuses, benefits, recruiting,
relocation, employee stock option programs or stock grants, retirement programs,
and applicable overhead (e.g., facilities, operating supplies, travel and
training). No one person shall be permitted to account for more than one FTE.
Section 1.73    “GAAP” means the then-current generally accepted accounting
principles in the United States as established by the Financial Accounting
Standards Board or any successor entity or other entity generally recognized as
having the right to establish such principles in the United States, in each case
consistently applied.
Section 1.74    “Generic/Biosimilar Market Entry Threshold” means a condition
where, with respect to a particular Product in a particular country, (i) a
Generic/Biosimilar Product is being marketed or sold in such country by a Third
Party; and (ii) the aggregate Net Revenues of such Product in that country
during any [*] following the calendar quarter of the first commercial sale of
the applicable Generic/Biosimilar Product (the “Generic Launch Quarter”) are
lower than the aggregate Net Revenues of such Product in such country during the
last [*]immediately prior to the Generic Launch Quarter by [*].
Section 1.75    “Generic/Biosimilar Product” means, with respect to a given
Product in a particular country, after Regulatory Approval of such Product in
such country, any other therapeutic drug product designated for human use which
(A) (i) contains the same or highly similar principal molecular structural
features as (but not necessarily all of the same structural features as) such
Product except for minor differences in clinically inactive components, (ii) has
no clinically meaningful differences from such Product in terms of purity,
potency, safety, mechanism of action, route of administration, dosage form and
strength, and (iii) is approved for use pursuant to a Regulatory Approval
process in such country that is based on the indications and conditions of use
on an unrelated party’s previously approved version of that same product (i.e.,
a product meeting the standards set forth in the foregoing clauses (i) and
(ii)), whether or not such regulatory approval was based upon data generated by
the Parties filed with the applicable governmental authority in such country or
was obtained using an abbreviated, expedited or other process, and (iv) is
authorized for sale or sold in the same country (or is commercially available in
the same country via import from another country) as the Product by a Party or
any Third Party, as applicable or (B) (i) contains the same active ingredient as
the Product and is approved for use in such country by a regulatory authority
through an Abbreviated New Drug Application as defined in the FD&C Act, pursuant
to Article 10.1 of Directive 2001/83/EC of the European Parliament and Council
of 6 November 2001, or any enabling legislation thereof, or pursuant to any
similar abbreviated route of approval in any other countries; or (ii) contains
the same active ingredient as the Product and is approved for use in such
country by a regulatory authority through a regulatory pathway referencing
clinical data first submitted by Amgen its Affiliates for obtaining Regulatory
Approval for such Product.
Section 1.76    “Global Brand Plan” means, with respect to a given Product, the
global, cross-functional commercialization plan for such Product prepared by
Amgen, including any applicable Global Payer Plan.
Section 1.77    “Global Development Budget” means the applicable budget prepared
by Amgen and reviewed at the JAC and JSC for the Development of each Product in
accordance with the applicable Global Development Plan (which budget will be
updated by Amgen annually and will cover a period of at least five (5) years).
Section 1.78    “Global Development Cost-Share Payments” has the meaning set
forth in Section 7.1.2(a) (Global Development Cost-Share).
Section 1.79    “Global Development Plan” means the applicable global plan
prepared by Amgen and submitted to the JAC and JSC for each Product (which plan
will be updated annually and will cover a period of at least [*]) covering:
(i) the research and development of the Products, including observational
research and payer evidence generation (including economic value); (ii) the
preparation and submission of Regulatory Filings; and (iii) the obtaining and
maintenance of Regulatory Approvals of the Products.
Section 1.80    “Global Distracting Product Royalty Term” means with respect to
a Distracting Product on a country-by-country basis the period of time beginning
on the First Commercial Sale of such Distracting Product in such country and
expiring on the latest of (i) the date on which the Exploitation of such
Distracting Product is no longer Covered by a Valid Claim of any Patents owned
or exclusively Controlled by Amgen in such country; (ii) the expiration of
Regulatory Exclusivity for such Distracting Product in such country; and (iii)
the earlier of eight (8) years from the date of First Commercial Sale of such
Distracting Product in such country and (y) twenty (20) years from the date of
First Commercial Sale of the Product anywhere in the world.
Section 1.81    “Global Payer Plan” means the global plan for a Product prepared
by Amgen that sets forth the strategic direction, positioning, value proposition
and reimbursement for such Product.
Section 1.82    “Governmental Authority” means any government or supranational
administrative agency, commission or other governmental or supranational
authority, regulatory body or other instrumentality, or any federal, state,
local, domestic or foreign governmental or supranational regulatory body.
Section 1.83    “Government Official” means (i) any official or employee of any
Governmental Authority, or any department, agency, or instrumentality thereof
(including commercial entities owned or controlled, directly or indirectly, by a
Governmental Authority), (ii) any political party or official thereof, or any
candidate for political office, in the Collaboration Territory or any other
country, or (iii) any official or employee of any public international
organization, or any family member of any of the foregoing individuals
identified in the foregoing clauses (i), (ii) and (iii).
Section 1.84    “Healthcare Compliance Requirements” means the healthcare fraud
and abuse laws and regulations and industry codes of conduct (for the
Collaboration Territory, RDPAC) related to promotional and non‑promotional
activities concerning a company’s pipeline and approved pharmaceutical, biologic
and medical device products, transparency and reporting of relationships with
and transfers of value to healthcare providers and other members of the
healthcare community, coverage, reimbursement, pricing and price reporting for
approved pharmaceutical, biologic and medical device products and interactions
with healthcare professionals and members of the healthcare community.
Section 1.85    “Housemarks” means the Amgen Housemarks or the BeiGene
Housemarks, as the case may be.
Section 1.86    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976 (15 U.S.C. § 18a).
Section 1.87    “HSR Filing” means a filing by each of Amgen and BeiGene with
the FTC and the DOJ of a Notification and Report Form for Certain Mergers and
Acquisitions (as defined in the HSR Act) with respect to the matters set forth
in the Share Purchase Agreement, together with all required documentary
attachments thereto.
Section 1.88    “Indemnified Party” has the meaning set forth in Section 13.3
(Claim for Indemnification).
Section 1.89    “Indemnifying Party” has the meaning set forth in Section 13.3
(Claim for Indemnification).
Section 1.90    “Indirect Taxes” means value added taxes, business taxes, sales
taxes, consumption taxes and other similar taxes, and any surcharge levied on
such taxes pursuant to Applicable Law.
Section 1.91    “Infringement or Invalidity Claim” has the meaning set forth in
Section 10.8 (Defense and Settlement of Third Party Claims of Infringement and
Other Proceedings).
Section 1.92    “In-Line Products” means the products set forth on the Products
Schedule under the heading “In-Line Products.”
Section 1.93    “Insolvency Event” means, with respect to any Party, the
occurrence of any of the following: (i) such Party shall commence a voluntary
case concerning itself under any bankruptcy, liquidation or insolvency code;
(ii) an involuntary case is commenced against such Party and the petition is not
dismissed within sixty (60) days after commencement of the case; (iii) a
court-supervised custodian is appointed for, or takes charge of, all or
substantially all of the property of such Party or such Party commences any
other proceedings under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to such Party or there
is commenced against such Party any such proceeding which remains undismissed
for a period of sixty (60) days; (iv) any order of relief or other order
approving any such case or proceeding is entered; (v) such Party is adjudicated
insolvent or bankrupt; (vi) such Party suffers any appointment of any
court-appointed custodian, receiver or the like for it or all or substantially
all of its property to continue undischarged or unstayed for a period of sixty
(60) days; (vii) such Party makes a general assignment for the benefit of
creditors; (viii) the governing body or executive management of such Party shall
make a duly authorized statement that it is unable to pay, or shall be unable to
pay, its debts generally as they become due; or (ix) such Party shall call a
meeting of its creditors generally with a view to arranging a compromise or
adjustment of its debts; or (x) any corporate, limited liability company,
partnership or individual action, as applicable, is taken by such Party for the
specific purpose of effecting any of the foregoing.
Section 1.94    “International Trade Laws” means all applicable import, export,
reexport and foreign trade control statutes, laws, regulations, enactments,
directives and ordinances of any Governmental Authority with jurisdiction over
any operations or activities of a Party under this Agreement then in effect.
Section 1.95    “Joint Alliance Committee” or “JAC” means the alliance committee
established pursuant to Article II (Scope and Governance).
Section 1.96    “Joint Claim” has the meaning set forth in Section 13.4.1 (All
Third Party Claims except Infringement and Invalidity Claims).
Section 1.97    “Joint Development Data” has the meaning set forth in
Section 3.1.5 (Ownership of Development and Safety Data).
Section 1.98    “Joint Steering Committee” or “JSC” means the steering committee
established pursuant to Article II (Scope and Governance).
Section 1.99    “Key Regulatory Filings and Material Communications” means
Regulatory Filings and correspondence intended to apply to data driven
submissions versus administrative correspondence. Examples of data driven
submissions are Regulatory Filings, responses to questions, briefing books, and
minutes to agency meetings.
Section 1.100    “Know-How” means all tangible and intangible techniques,
information, technology, practices, trade secrets, inventions (whether
patentable or not), methods, processes, knowledge, know‑how, conclusions, skill,
experience, standard operating procedure, test data and results (including
pharmacological, toxicological, manufacturing, and clinical test data and
results), regulatory documentation, analytical and quality control data, results
or descriptions, software and algorithms, including works of authorship and
Copyrights, and materials, including biological materials, compositions and the
like. Know-How does not include Patents, Product Trademarks, Amgen Housemarks or
BeiGene Housemarks.
Section 1.101    “Losses” has the meaning set forth in Section 13.1 (Indemnity
by BeiGene).
Section 1.102    “Manufacture” means all activities related to the manufacturing
of a Product, including test method development and stability testing,
formulation, process development, manufacturing scale-up, manufacturing for use
in non-clinical and clinical studies, manufacturing for commercial sale,
packaging, release of product, quality assurance/quality control development,
quality control testing (including in-process, in-process release and stability
testing) and release of Product or any component or ingredient thereof, and
regulatory activities related to all of the foregoing.
Section 1.103    “Manufacturing Actual Costs” means, with respect to a Product
(i) the Costs (including Allocable Manufacturing Overhead) to Manufacture such
Product including [*] and (ii) [*] under this Agreement. Manufacturing Actual
Costs will be calculated consistently with other products manufactured by Amgen
and in accordance with GAAP. For clarity, (a) in the event that Amgen uses a
contract manufacturer to perform any manufacturing activities under this
Agreement, Manufacturing Actual Costs for such activities will be the price
Amgen pays such contract manufacturer for such activities, plus the Costs to
manage and to process materials obtained from such contract manufacturer, (b) to
the extent that any Manufacturing Actual Cost relates to a Product and any other
product(s) of Amgen, the Manufacturing Actual Cost will be allocated by Amgen
among such Product and other product(s)).
Section 1.104    “Manufacturing Lead” has the meaning set forth in Section 4.1
(Manufacturing Lead).
Section 1.105    “Manufacturing Standard Costs” means, with respect to a
Product, the clinical standard cost for such Product as of the time of
manufacture as calculated in a manner consistent with Amgen’s other products.
For clarity, (i) Amgen’s internal clinical standard cost methodology for
clinical product is calculated [*], and (ii) in the event that Amgen uses a
contract manufacturer to perform any Manufacturing activities under this
Agreement, Manufacturing Standard Cost for such activities will be the price
Amgen pays such contract manufacturer for such activities, plus the Costs to
manage and to process materials obtained from such contract manufacturer.
Section 1.106    “Medical Affairs Activities” means design, strategies,
oversight and implementation of activities designed to ensure or improve
appropriate medical use of, conduct medical education of, or support clinical
studies regarding, a Product, as established by the applicable Party’s internal
policies and procedures and as documented by the applicable Global Development
Plan or Commercialization Plan, which includes by way of example: (i) activities
of Medical Liaisons; (ii) grants to support continuing independent medical
education (including independent symposia and congresses); and
(iii) development, publication and dissemination of scientific and clinical
information in support of an approved indication for a Product, as well as
medical information services (and the content thereof) provided in response to
inquiries communicated via the sales representatives or other external-facing
representatives or received by letter, phone call or email or other means of
communication agreed by the Parties in writing.
Section 1.107    “Medical Affairs Activities Costs” means Costs incurred by a
Party and its Affiliates during the Term and pursuant to this Agreement
associated with Medical Affairs Activities in the Collaboration Territory to the
extent incurred in accordance with the applicable Global Development Budget. For
the avoidance of doubt, Medical Affairs Activities Costs with respect to a
Product shall be included in [*] until the First Commercial Sale of the Product
in the Collaboration Territory and shall be included as [*] thereafter.
Section 1.108    “Medical Liaisons” means those health care professionals
employed or engaged by a Party with sufficient health care experience to engage
in in-depth dialogues with physicians regarding medical issues associated with a
Product and are not sales representatives or otherwise engaged in direct selling
or promotion of a Product.
Section 1.109    “Net Present Value Payment” means, with respect to a Pipeline
Product, a payment made as a lump sum, which payment will be equivalent to the
net present value of the expected cash flows that would have been received and
paid (i) [*] and (ii) [*].
Section 1.110    “Net Revenues” means, with respect to a certain period of time,
the aggregate of the gross invoiced sales prices for Products that are sold or
transferred for value by or for either Party or their respective Affiliates in
arms-length transactions to Third Parties in the Collaboration Territory or the
ROW, as applicable (but not including sales relating to transactions between
either Party or their respective Affiliates and agents) during such time period,
less the total of the following charges or expenses as determined in accordance
with GAAP and each to the extent not already deducted when calculating
Manufacturing Actual Costs (regardless of the period in which such amounts are
incurred or paid):
(a)    trade, cash, prompt payment and/or quantity discounts;
(b)    returns, allowances, rebates, chargebacks and fees or payments to
government agencies, including any amounts imposed or due under Section 9008 of
the U.S. Patient Protection and Affordable Care Act of 2010 (Pub. L. No.
111-48);
(c)    retroactive price reductions applicable to sales of such Product;
(d)    fees paid to distributors, wholesalers, selling agents (excluding any
sales representatives of a Party or any of its Affiliates), group purchasing
organizations and managed care entities;
(e)    credits or allowances for product replacement, whether cash or trade;
(f)    non-recovered sales taxes (such as VAT or its equivalent) and excise
taxes, other consumption taxes, customs duties and compulsory payments to
governmental authorities and any other governmental charges imposed upon the
sale of such Product to Third Parties;
(g)    [*] included in the gross invoiced sales price; and
(h)    [*] percent ([*]%) of gross sales to cover items such as bad debt,
freight or other transportation charges, insurance charges, additional special
packaging, and other governmental charges.
Section 1.111    “Non-Collaboration Territory Agreement” means any agreement
whereby Amgen has granted rights to a Third Party under any intellectual
property rights, Know-How, Regulatory Filings or regulatory approvals with
respect to a Product outside the Collaboration Territory, and any agreements
ancillary thereto, such as a safety agreement.
Section 1.112    “NRDL List Price” means, with respect to a product, the
National Reimbursement Drug List price published by the applicable Governmental
Authority in the Collaboration Territory.
Section 1.113    “Other Personnel” means any personnel other than Sales Force
Representatives performing Commercialization activities as well as Medical
Liaisons and access and pricing and field based marketing personnel in or for
the Collaboration Territory in accordance with this Agreement.
Section 1.114    “Party” or “Parties” has the meaning set forth in the Preamble.
Section 1.115    “Patent Coordinator” means those employees of each of the
Parties appointed to serve as each such Party’s primary liaison with the other
Party on matters relating to intellectual property as described in this
Agreement.
Section 1.116    “Patent Extensions” has the meaning set forth in Section 10.10
(Patent Term Extensions).
Section 1.117    “Patents” means the issued patents and pending patent
applications (including certificates of invention, applications for certificates
of invention and priority rights) in any country or region, including all
provisional applications, refilings, substitutions, continuations,
continuations-in-part, divisions, renewals, all letters patent granted thereon,
and all reissues, re-examinations and patent term extensions thereof, and all
international or foreign counterparts of any of the foregoing (including
supplemental protection certificates, patents of addition and the like).
Section 1.118    “Person” means an individual, corporation, partnership, limited
liability company, limited partnership, trust, business trust, association,
joint stock company, joint venture, pool, syndicate, “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, sole
proprietorship, unincorporated organization, Governmental Authority or any other
form of entity not specifically listed herein.
Section 1.119    “Phase 4 Study” means any non-registrational clinical study
initiated in the Collaboration Territory for a Product following the first
Regulatory Approval for the sale of such Product in the Collaboration Scope for
the indication being studied. Phase 4 Studies may include clinical and
epidemiological studies, modeling and pharmacoeconomic studies, and
post-marketing surveillance studies, as well as any clinical study or research
study sponsored and conducted by an individual not employed by or on behalf of
either Party.
Section 1.1120    “Pipeline Products” means the product candidates set forth on
the Products Schedule under the heading “Pipeline Products.”
Section 1.121    “Product” means any pharmaceutical product or product candidate
listed on the Products Schedule.
Section 1.122    “Product Intellectual Property” means Amgen Intellectual
Property, BeiGene Intellectual Property and Program Intellectual Property.
Section 1.123    “Product Reinstatement Notice Date” has the meaning set forth
in 14.7.1.
Section 1.124    “Product Reversion” has the meaning set forth in Section 14.9.3
(Transition Period Obligations).
Section 1.125    “Product Trademarks” means any trademark, trade name or service
mark, social media accounts and domain names (whether registered or is being
filed for registration) selected by BeiGene in accordance with Section 10.3
(Product Trademarks) to be utilized by BeiGene in the Collaboration Territory
(as indicated in the applicable Global Brand Plan) for use on, with, or to refer
to a Product (other than Amgen Housemarks and BeiGene Housemarks, as applicable)
or used with patient support or other information or services or Promotional
Materials associated with a Product in the Collaboration Territory during the
Term, and all intellectual property rights residing in the foregoing.
Section 1.126    “Profit” means for each Product in the Collaboration Territory,
Net Revenues minus Manufacturing Actual Costs, minus Commercialization and
Related Costs.
Section 1.127    “Program Intellectual Property” means any Know-How, Patents,
Product Trademark, trademark application, electronic media registrations
(including domain names, usernames, websites, blogs and the like), or Copyrights
generated or conceived by Amgen, BeiGene or their respective Affiliates, whether
solely or jointly (or together with a Third Party), during the Term as a result
of carrying out the Designated Amgen Activities or the Designated BeiGene
Activities, as applicable. For clarity, Program Intellectual Property includes
(i) Amgen Program Intellectual Property; (ii) Promotional Materials;
(iii) training materials relating to Products in the Collaboration Scope;
(iv) all information, data and results of Clinical Studies (including Phase 4
Studies) for the Product in the Collaboration Scope, including case report forms
and investigator’s reports; and (v) safety information for Products in the
Collaboration Scope.
Section 1.128    “Promotional Materials” has the meaning set forth in
Section 5.6 (Promotional Materials).
Section 1.129    “Proper Conduct Practices” means, in relation to any Person,
such Person and each of its Representatives, not, directly or indirectly,
(i) making, offering, authorizing, providing or paying anything of value in any
form, whether in money, property, services or otherwise to any Government
Official or Governmental Authority, or other Person charged with similar public
or quasi-public duties, or to any customer, supplier, or any other Person, or to
any employee thereof, or failing to disclose fully any such payments in
violation of the laws of any relevant jurisdiction to (a) obtain favorable
treatment in obtaining or retaining business for it or any of its Affiliates,
(b) pay for favorable treatment for business secured, (c) obtain special
concessions or for special concessions already obtained, for or in respect of it
or any of its Affiliates, in each case which would have been in violation of any
Applicable Law, (d) influence an act or decision of the recipient (including a
decision not to act) in connection with the Person’s or its Affiliate’s
business, (e) induce the recipient to use his or her influence to affect any
government act or decision in connection with the Person’s or its Affiliate’s
business or (f) induce the recipient to violate his or her duty of loyalty to
his or her organization, or as a reward for having done so; (ii) engaging in any
transactions, establishing or maintaining any fund or assets in which it or any
of its Affiliates shall have proprietary rights that have not been recorded in
the books and records of it or any of its Affiliates; (iii) making any unlawful
payment to any agent, employee, officer or director of any Person with which it
or any of its Affiliates does business for the purpose of influencing such
agent, employee, officer or director to do business with it or any of its
Affiliates; (iv) violating any provision of applicable Anti-Corruption Laws;
(v) making any payment in the nature of bribery, fraud, or any other unlawful
payment under the Applicable Law of any jurisdiction where it or any of its
Affiliates conducts business or is registered; or (vi) if such Person or any of
its Representatives is a Government Official or Governmental Authority,
improperly using his, her or its position as a Government Official or
Governmental Authority to influence the award of business or regulatory
approvals to or for the benefit of such Person, its Representatives or any of
their business operations, or failing to recuse himself, herself or itself from
any participation as a Government Official or Governmental Authority in
decisions relating to such Person, its Representatives or any of their business
operations.
Section 1.130    “Prosecution and Maintenance” means the preparation, filing,
and prosecution of patent and trademark applications and maintenance of patents
and trademarks, as well as re‑examinations and reissues with respect to patents,
together with the conduct of interferences, post-grant proceedings and the
defense of oppositions with respect to patent or trademark applications or
patents and trademarks; and “Prosecute and Maintain” has the correlative
meaning.
Section 1.131    “Quality Agreement” means any quality agreements between the
Parties related to Products supplied pursuant to this Agreement for clinical or
commercial use. For clarity, “Quality Agreement” shall include any three-party
quality agreements among Amgen, BeiGene, and a Third Party contract manufacturer
or a Third Party test laboratory.
Section 1.132    “Quality and Compliance Standards” means the quality and
compliance standards approved by the JAC (but ultimately subject to Amgen final
approval if there are any disagreements) from time to time, including
manufacturing standards, such as international Good Clinical Practices (GCP),
international Good Manufacturing Practices (GMP), quality standards, supply
chain standards, such as NMPA, international Good Supply Practice (GSP),
distribution standards, such as WHO Good Distribution Practice (GDP), safety and
healthcare compliance standards and generally accepted national and
international pharmaceutical industry codes of practice (including guidelines
under the International Conference on Harmonization (ICH)).
Section 1.133    “Recoveries” means all monies received by either Party from a
Third Party in connection with the final, non-appealable judgment (or judgment
with respect to which the time period for appeal has expired), award or
settlement of any enforcement with respect to any Product Intellectual Property,
to the extent such judgment, award or settlement pertains to activities within
the Collaboration Scope.
Section 1.134    “Referenceable List Price” means, with respect to a Product,
[*].
Section 1.135    “Regulatory Approval” means an approval for a Product or a
Distracting Product, as applicable, from a regulatory authority necessary for
the marketing or sale of such Product or a Distracting Product, as applicable.
Section 1.136    “Regulatory Exclusivity” means, with respect to a Product or a
Distracting Product, as applicable, in a country, any exclusive marketing rights
or data exclusivity rights conferred by any Governmental Authority in such
country with respect to the Product or Distracting Product, as applicable, other
than a Patent.
Section 1.137    “Regulatory Authority(ies)” means the National Medical Products
Administration (NMPA), and any successor agencies thereto.
Section 1.138    “Regulatory Filing” means any filing with any regulatory
authority with respect to the research, development, manufacture, distribution,
pricing, reimbursement, marketing or sale of a Product. For clarity, the term
“Regulatory Filing” shall not mean, or apply to, any submission to any
regulatory authority of adverse event reports, periodic safety reports, or other
similar safety submissions, which shall each be governed by the Safety
Agreement.
Section 1.139    “Regulatory Lead” has the meaning set forth in Section 3.2.1.
Section 1.140    “Renminbi” or “RMB” means the lawful currency of the
Collaboration Territory.
Section 1.141    “Representatives” means, as to any Person, such Person’s
Affiliates and its and their successors, controlling Persons, directors,
officers and employees.
Section 1.142    “Retained In-Line Product” has the meaning set forth in
Section 5.1.5(a).
Section 1.143    “Retained Pipeline Product(s)” has the meaning set forth in
Section 5.1.5(b).
Section 1.144    “Reverse Transition Services Agreement” has the meaning set
forth in Section 5.1.4.
Section 1.145    “ROW” means all countries in the world other than the
Collaboration Territory.
Section 1.146    “Safety Agreement” means any safety agreements between the
Parties regarding adverse event reporting with respect to Products manufactured
by Amgen pursuant to this Agreement.
Section 1.147    “Sales Force” or “Sales Force Representatives” means all sales
force representatives that Commercialize the Product in the Collaboration
Territory in accordance with this Agreement.
Section 1.148    “Sales Force Costs” means BeiGene’s or any of its Affiliates’
Costs for the Sales Force in or for the Collaboration Territory, calculated in
accordance with Section 5.7.3 (Calculation of Sales Force Costs and Other
Personnel Costs).
Section 1.149    “Sales Force FTE” means a full-time equivalent Sales Force
Representative (i.e., one fully-dedicated or multiple partially-dedicated Sales
Force Representatives aggregating to one full-time sales representative employed
or contracted by BeiGene based upon a total of [*] per calendar year. Overtime,
and work on weekends, holidays and the like shall not be counted with any
multiplier (e.g., time-and-a-half or double time) toward the number of hours
that are used to calculate the Sales Force FTE contribution. Sales Force FTE
also includes full-time equivalent sales managers (district sales managers,
regional sales managers, national sales managers) with direct management
responsibility for sales representatives.
Section 1.150    “Sales Force FTE Rate” means for any Sales Force Representative
of BeiGene [*], increasing by the rate of [*] on each January 1st beginning on
January 1, 2021. The Sales Force FTE Rate includes costs associated with
salaries, payroll taxes, bonuses, benefits, recruiting, relocation, employee
stock option programs or stock grants, retirement programs, and applicable
overhead (e.g., facilities, operating supplies, travel and training).
Section 1.151    “Sanctioned Country” means Cuba, Iran, Syria, North Korea, and
the Crimea Region of Ukraine, and any other country or region subject to
comprehensive sanctions under U.S., Swiss, or China law.
Section 1.152    “Sanctioned Person” means any natural or legal person (i)
identified on the Specially Designated Nationals and Blocked Persons List
administered by the U.S. Department of Treasury Office of Foreign Assets Control
(OFAC), on the Entity List, the Unverified List, or the Denied Persons List
administered by the U.S. Department of Commerce Bureau of Industry and Security
(BIS), or on any equivalent lists maintained by the United Nations; (ii) fifty
percent (50%) or greater owned, directly or indirectly, in the aggregate, or
otherwise controlled by a person or persons described in clause (i); or (iii)
that is organized, resident, or located in a Sanctioned Country.
Section 1.153    “Scientific Exchange” means the provision of scientific support
and scientific information to health care providers and other relevant
stakeholders in the Collaboration Territory (it being understood and agreed that
there will be a clear distinction between Promotional Material and medical
information requests, in compliance with local regulations).
Section 1.154    “Segregate” means, with respect to two (2) programs: (i) to
restrict and prevent all program-related contacts and communications between
personnel (whether employees, consultants, Third Party contractors or otherwise
and whether or not located within the Collaboration Territory (for the purposes
of this definition, “Personnel”)) working on or involved with the development or
commercialization of the first program and Personnel working on or involved with
the development or commercialization of the second program; (ii) to ensure that
Personnel that are working on the first program will not simultaneously work on
the second program and vice versa; (iii) to ensure that confidential information
relating to the first program is not shared with or accessed by Personnel that
are working on the second program and vice versa; and (iv) from time-to-time,
upon the reasonable request of the Affected Party, to provide information
requested relating to the foregoing items (i) through (iii), and to reasonably
cooperate to enable the Affected Party to verify that such restrictions are in
place and sufficient to achieve the foregoing. For clarity, the foregoing
restrictions will not prevent employees of the Distracted Party that are general
managers or that are at or above the vice president level from providing
high-level oversight of both programs, provided that such employees do not
perform day-to-day responsibilities for either program and that the Distracted
Party ensures such employees understand and comply with their obligations of
confidentiality and non-use as set forth herein.
Section 1.155    “Supply Agreement” means any supply agreements between the
Parties regarding the clinical or commercial supply of Products manufactured by
Amgen pursuant to this Agreement (which Supply Agreement shall be subject to the
terms and conditions included in the Supply Term Sheet Schedule).
Section 1.156    “Supply Price” means, with respect to a unit of Product, [*].
Section 1.157    “Supply Price Percentage” has the meaning set forth in
Section 1.156 (“Supply Price”).
Section 1.158    “Suspended Product” means any Product for which (i)(a) [*] and
(b) Amgen and its Affiliates have [*] if and only if, Amgen and its Affiliates
[*] or (ii) Amgen and its Affiliates have [*].
Section 1.159    “Taxes” means any direct or indirect tax, excise or duty and
any surcharge thereon levied by any Governmental Authority in accordance with
Applicable Law.
Section 1.160    “Technical Feasibility” means, with respect to any manufactured
Product, the first date on which, in the good-faith determination of Amgen,
there is a high probability that (i) such Product will obtain Regulatory
Approval and (ii) the related costs will be recoverable through the
Commercialization of such manufactured Product.
Section 1.161    “Term” means, on a Product-by-Product basis, the period
commencing on the Effective Date and continuing in perpetuity unless terminated
by either Party pursuant to this Agreement.
Section 1.162    “Third Party” means any Person that is not a Party, or an
Affiliate of a Party.
Section 1.163    “Third Party Claim” means any claim, action, lawsuit, or other
proceeding brought by any Third Party. Third Party Claim includes any
Infringement or Invalidity Claim.
Section 1.164    “Third Party IP Payments” has the meaning set forth in Section
1.39(l).
Section 1.165    “Transition Services Agreement” has the meaning set forth in
Section 5.1.2(b).
Section 1.166    “United States” or “U.S.” means the United States of America
and its territories and possessions.
Section 1.167    “US$” means United States Dollars, the lawful currency of the
United States.
Section 1.168    “Valid Claim” means (a) any claim of an issued and unexpired
Patent owned or exclusively Controlled by Amgen that has not been disclaimed,
abandoned or dedicated to the public or held unenforceable, unpatentable,
invalid or revoked by a decision of a court or governmental agency of competent
jurisdiction, which decision is unappealable or unappealed within the time
allowed for appeal or (b) a pending claim of an unissued, pending patent
application, which application has not been pending for more than [*] since its
earliest claimed priority date.
Section 1.169    “Withholding Party” has the meaning set forth in Section 8.6.1
(Withholding).


ARTICLE II.

SCOPE AND GOVERNANCE

Section 2.1    Purpose of the Collaboration. The purpose of the collaboration is
for the Parties to collaborate in the Commercialization of the In-Line Products
and Development and Commercialization of the Pipeline Products in the
Collaboration Scope, all as described in more detail herein. It is the intent of
the Parties that, regardless of the Party with the primary responsibility for
execution of the Collaboration Activity or the Party holding the tie-breaking
vote with respect to any matter, both Parties will actively collaborate in the
conduct of the regulatory, Development, Commercialization, government affairs,
distribution, compliance, financial oversight and audit activities hereunder
within the Collaboration Territory. Notwithstanding the immediately preceding
sentence, Amgen will have sole responsibility for manufacturing of the Products
and, subject to the express terms of Article IX (Intellectual Property),
prosecution, maintenance and enforcement of intellectual property. With respect
to all activities and expenses reported under this Agreement, each Party
covenants and agrees to reasonably, fairly and accurately reflect the underlying
substance of such activities and expenses.
Section 2.2    Committees and Teams.
2.2.1     Formation. Promptly but not later than sixty (60) days following the
Effective Date, the Parties will establish (i) a single, cross-functional Joint
Steering Committee (“JSC”); and (ii) a single, cross‑functional Joint Alliance
Committee (“JAC”). The JSC and the JAC will each have the right to establish
subcommittees or working teams with respect to issues within its area of
responsibility as it sees fit (e.g., Product-based, development, regulatory,
access, manufacturing, commercial, finance or operations).
2.2.2     Membership. The JSC will be comprised of six (6) members, three (3)
appointed by each of the Parties or such other number of members as agreed by
the Parties. The JSC will be led by two (2) co-chairs, one (1) appointed by each
of the Parties. The initial members of the JSC are listed in Initial JSC
Membership Schedule attached hereto. Each Party will designate such number of
members to the JAC as it deems appropriate in order to accomplish the activities
for which it is responsible. Each Party will ensure that the JSC and JAC members
appointed by it have (i) the appropriate level of seniority and decision-making
authority commensurate with the responsibilities of the committee or team to
which they are appointed, and (ii) a range of expertise in the development,
manufacture and commercialization of therapeutic products to enable an efficient
cross-functional committee or team structure. Each Party will have the right to
replace its committee or team members by written notice to the other Party. In
the event any committee or team member becomes unwilling or unable to fulfill
his or her duties hereunder, the Party that appointed such member will promptly
appoint a replacement by written notice to the other Party.
2.2.3     Meetings. The JSC will meet semi-annually, via teleconference or
videoconference or otherwise (with at least one (1) meeting per calendar year
being in person), or as otherwise agreed by the Parties. Any in-person meetings
of the JSC will be held on an alternating basis between BeiGene’s offices
located in Shanghai or Beijing, and Amgen’s headquarters, unless otherwise
agreed by the Parties. Each Party will be responsible for its own expenses
relating to such JSC and JAC meetings and relating to any subcommittees or
working teams. Either Party may also call for special meetings of the JSC or JAC
as reasonably required to resolve a Critical Matter escalated to the JSC
pursuant to Section 2.3.2 or the JAC pursuant to Section 2.4.3 (JAC Deadlocks);
provided that the requesting Party provides at least ten (10) business days’
prior written notice to the co-chair of the JSC or JAC appointed by the other
Party and such notice includes a proposed agenda for such meeting. The JAC and
each subcommittee established hereunder will establish a meeting frequency and
meeting protocol necessary to coordinate and conduct the activities for which it
is responsible, as agreed by the Parties. As appropriate, other employee
representatives of the Parties may attend such meetings as non‑voting
participants, but no Third Party personnel may attend unless otherwise agreed by
the Parties. All committee meetings must have at least two (2) members appointed
by each Party in attendance. All documents (including Global Development Plans,
Global Development Budgets, Commercialization Plans, Commercialization Budgets,
Clinical Study protocols, regulatory filing plans, Global Brand Plans, and
Access and Pricing Plans) for such committee and team meetings for the
collaboration will be in English, unless otherwise agreed by the Parties. The
co-chairs of each of the JAC and the JSC shall ensure the preparation and
issuance of written minutes of each meeting within thirty (30) days thereafter
accurately reflecting the discussions and decisions of such meeting.
2.2.4     Decision-Making. Subject to the terms of this Agreement (including
Sections 2.4.3 (JAC Deadlocks) and 2.3.2 (JSC Deadlocks)), the decisions of the
JSC, JAC and any subcommittees established hereunder will be made by consensus
of the members thereof, with each Party having one (1) vote. The Parties will
mutually agree on the Quality and Compliance Standards from time to time and the
Parties’ compliance therewith, provided that in the event of any disagreement
related to such Quality and Compliance Standards, such matter shall be escalated
to the JSC and Amgen shall, after consultation with the JSC, have the
tie-breaking vote on such matter. Notwithstanding anything to the contrary
herein, Amgen shall retain all decision rights with respect to its Global
Development Plan and, except as expressly provided herein or otherwise agreed by
the Parties for activities in the Collaboration Territory, with respect to
global development activities with respect to In-Line Products and Pipeline
Products.
Section 2.3    Joint Steering Committee.
2.3.1     Responsibilities. Both Parties shall be entitled through the JSC to
actively participate in matters related to the development of, distribution and
commercialization of, and government affairs, compliance and regulatory matters
related to, the Products in the Collaboration Territory (regardless of which
Party has tie-breaking decision making rights). Specifically, the JSC will
(i) oversee the activities of the Parties hereunder generally, JAC and any
subcommittees or working teams established hereunder, (ii) establish
subcommittees and working teams as necessary to coordinate and conduct its
activities hereunder, and (iii) be responsible for:
(a)    the following development and regulatory matters: (i) reviewing Amgen’s
Global Development Plan and Global Development Budget for each Product in the
Collaboration Territory and annual updates thereto; and (ii) making such
decisions as are specified in Article III (Development and Regulatory) to be
made by the JSC;
(b)    the following operations matters: making such decisions as are specified
in Article IV (Manufacturing) to be made by the JSC; and
(c)    the following commercialization matters: (i) reviewing Amgen’s Global
Brand Plan; (ii) reviewing and approving the Commercialization Plan,
Commercialization Budgets and Access and Pricing Plan for the applicable Product
prepared by BeiGene and annual updates thereto, prior to the end of each
calendar year with final approval by the end of the last month of the
then-current year; (iii) reviewing the global launch of Products; and
(iv) making such decisions as are specified in Article V (Commercialization) to
be made by the JSC.
2.3.2 JSC Deadlocks.
(a)    Non-Critical Matters. If the JSC is unable to reach consensus on a
non-Critical Matter, the decision will be made by the members of the JSC,
(i) appointed by BeiGene if such matter is primarily related to
Commercialization (including [*], promotion, marketing, market access and
reimbursement) (except as otherwise provided for under Section 5.6 (Promotional
Materials)) or Distribution (subject to (ii) below and except as otherwise
provided for under Section 4.4 (Distribution) and Section 6.6 (Use of Affiliates
and Third Party Contractors)) of the Products in the Collaboration Scope,
(ii) appointed by Amgen if such matter is primarily related to Manufacturing
(including product quality), safety or compliance matters (including Quality and
Compliance Standards and Applicable Law and compliance with any of the
foregoing), (iii) appointed by Amgen if such matter is primarily related to the
Development of the Products in the Collaboration Territory, and (iv) appointed
by BeiGene if such matter is primarily related to a regulatory matter with
respect to the Products in the Collaboration Territory (including the timing of
Regulatory Filings and listing of indications in Regulatory Filings), in each
case so long as such decision is consistent with the applicable
Commercialization Plan, Access and Pricing Plan, Commercialization Budget,
Global Brand Plan, Global Development Plan and Global Development Budget.
(b)    Critical Matters. If the JSC is unable to reach consensus on any Critical
Matter, the members of the JSC appointed by either Party will have the right to
require that such issue be escalated to the Designated Officers for
determination; provided that if, in the good faith determination of either
Party, resolution of such Critical Matter requires exigent action pursuant to
Applicable Law or to prevent a material adverse effect on a Product or a Party
or patients, (i) the members of the JSC appointed by BeiGene will have the right
to make an interim decision pending Designated Officer determination if such
matter is primarily related to Commercialization (including pricing that is
above the Applicable Retail Baseline Price, promotion, marketing, market access
and reimbursement) (subject to (ii) below and except as otherwise provided for
under Section 5.6 (Promotional Materials)) or Distribution (except as otherwise
provided for under Section 4.4 (Distribution) and Section 6.6 (Use of Affiliates
and Third Party Contractors)) of the Products in the Collaboration Territory,
(ii) the members of the JSC appointed by Amgen will have the right to make an
interim decision pending Designated Officer determination if such matter is
related to Manufacturing (including product quality), safety or compliance
matters (including Quality and Compliance Standards and Applicable Law and
compliance with any of the foregoing), (iii) the members of the JSC appointed by
Amgen will have the right to make an interim decision pending Designated Officer
determination if such matter is related to Development with respect to the
Products in the Collaboration Territory and (iv) the members of the JSC
appointed by BeiGene will have the right to make an interim decision pending
Designated Officer determination if such matter is related to regulatory matters
with respect to the Products in the Collaboration Territory, in each case so
long as such decision is consistent with the applicable Commercialization Plan,
Access and Pricing Plan, Commercialization Budget, Global Brand Plan, Global
Development Plan and Global Development Budget.
Section 2.4    Joint Alliance Committee.
2.4.1     Responsibilities. Except for decisions expressly reserved to the JSC
pursuant to Section 2.3 (Joint Steering Committee), the JAC will (a) establish
subcommittees and working teams as is necessary to coordinate and conduct its
activities hereunder; (b) coordinate with and oversee the activities of any such
subcommittees and working teams; and (c) be responsible for coordinating all
operational matters regarding the Development, Manufacture and Commercialization
of the Products in the Collaboration Territory, including:
(a)    the following Development and regulatory matters: (i) reviewing Amgen’s
Global Development Plan with respect to the applicable Product in the
Collaboration Territory and annual updates (or any other updates) thereto;
(ii) preparing the [*] expense budget for Commercialization activities set forth
in the Commercialization Plan, including a schedule of FTE expenses (the
“Commercialization Budget”) and annual updates (or any other updates) thereto;
(iii) reviewing the clinical research organizations (CROs) to be engaged in
conjunction with the development of the applicable Product and study design and
protocols for Clinical Studies in the Collaboration Territory for such Product;
(iv) providing for communication and discussion between the Parties to optimize
the efficacy and safety of the Development of such Product in the Collaboration
Territory; (v) reviewing and monitoring the activities and progress against the
Global Development Plan and any Commercialization Plan; (vi) proposing
observational research and any payer and economic value evidence generation
plans for inclusion in the Global Development Plan; (vii) reviewing requirements
for clinical supplies of the Products in the Collaboration Territory;
(viii) communicating with the Parties regarding all of the foregoing; and
(ix) making such decisions as are specified in Article III (Development and
Regulatory) to be made by the JAC;
(b)    the following operations matters: (i) overseeing supply of the applicable
Product for the Collaboration Territory (in accordance with the applicable
Quality Agreement); (ii) reviewing the portion of the [*] Global Development
Budget prepared by Amgen for manufacturing activities to be undertaken with
respect to Collaboration Activities for such Product in the Collaboration
Territory and annual updates (or any other updates) thereto; (iii) reviewing
other operational issues relating to the manufacture, quality (based on the
quality control data of such Product that Amgen shall provide reasonably in
advance of the expected date of filing for Regulatory Approval in the
Collaboration Territory) or supply of such Product for the Collaboration
Territory and any related devices; (iv) reviewing matters related to the
Clinical Studies for the Products in the Collaboration Territory, including
inspection and audit findings; and (v) making such decisions as are specified in
Article IV (Manufacturing) to be made by the JAC;
(c)    the following Commercialization matters: (i) reviewing Amgen’s Global
Brand Plan for the applicable Product and annual updates (or any other updates)
thereto; (ii) reviewing the Commercialization Plan, Commercialization Budget,
and Access and Pricing Plan for the applicable Product prepared by BeiGene and
annual updates (or any other updates) thereto; (iii) establishing a process for
reviewing and commenting on Promotional Materials and training materials and
programs for each Product for the Collaboration Scope; and (iv) making such
decisions as are specified in Article V (Commercialization) to be made by the
JAC; and
(d)    overseeing and coordinating other activities described in the definitions
of “Development Costs” and “Commercialization and Related Costs,” related to the
Collaboration Territory.
2.4.2     Information Sharing. Each Party will provide, through its
participation in the JAC, information on the status and progress of
Collaboration Activities, including information such as progress versus plan,
spend versus budget, notable protocol deviations and safety and efficacy
findings and inspection and audit findings. In addition, each Party shall
promptly make available to the other Party such information about material
Collaboration Activities as may be reasonably requested by the other Party.
2.4.3     JAC Deadlocks. If the JAC is unable to reach consensus on a
non-Critical Matter, the decision will be made by the members of the JAC
(i) appointed by BeiGene if such matter is primarily related to
Commercialization (e.g., [*], promotion, marketing, market access and
reimbursement) (except as otherwise provided for under Section 5.6 (Promotional
Materials)) or Distribution (except as otherwise provided for under Section 4.4
(Distribution) and Section 6.6 (Use of Affiliates and Third Party Contractors))
of the Products in the Collaboration Scope, (ii) appointed by Amgen if such
matter is primarily related to Manufacturing (including product quality), safety
or compliance matters (including Quality and Compliance Standards, the Core Data
Sheet, and Applicable Law and compliance with any of the foregoing), (iii)
appointed by Amgen if such matter is primarily related to a Development matter
with respect to the Products in the Collaboration Territory, and (iv) appointed
by BeiGene if such matter is primarily related to a regulatory matter with
respect to the Products in the Collaboration Territory, in each case so long as
such decision is consistent with the Global Development Plan, Global Brand Plan,
applicable Commercialization Plan, Access and Pricing Plan, and
Commercialization Budget. If the JAC is unable to reach consensus on any
Critical Matter, the members of the JAC appointed by either Party will have the
right to require that such issue be escalated to the JSC for determination;
provided that if, in the good faith determination of either Party, resolution of
such Critical Matter requires exigent action pursuant to Applicable Law or to
prevent a material adverse effect on a Product or a Party or patients, (a) the
members of the JAC appointed by BeiGene will have the right to make an interim
decision pending JSC determination if such matter is primarily related to
Commercialization (except as otherwise provided for under Section 5.6
(Promotional Materials)) or Distribution matters (except as otherwise provided
for under Section 4.4 (Distribution) and Section 6.6 (Use of Affiliates and
Third Party Contractors)) with respect to the Products in the Collaboration
Territory, (b) the members of the JAC appointed by Amgen will have the right to
make an interim decision pending JSC determination if such matter is primarily
related to Manufacturing (including product quality), safety or compliance
matters (including Quality and Compliance Standards and Applicable Law and
compliance with any of the foregoing), (c) the members of the JAC appointed by
Amgen will have the right to make an interim decision pending JSC determination
if such matter is primarily related to Development matters with respect to the
Products in the Collaboration Territory, and (d) the members of the JAC
appointed by BeiGene will have the right to make an interim decision pending JSC
determination if such matter is primarily related to regulatory matters with
respect to the Products in the Collaboration Territory, in each case so long as
such decision is consistent with the applicable Commercialization Plan, Access
and Pricing Plan, Commercialization Budget, Global Brand Plan, Global
Development Plan and Global Development Budget.
Section 2.5 Designated Officers. Either Party may call for a special meeting of
the Designated Officers reasonably required in order to resolve a Critical
Matter escalated to the Designated Officers pursuant to Section 2.3.2 (JSC
Deadlocks) above; provided that the requesting Party provides at least ten (10)
business days’ prior written notice to the co-chair of the JSC appointed by the
other Party and such notice includes a proposed agenda for such meeting. For
clarity, all decisions of the Designated Officers will be made by consensus,
except with respect to compliance, product safety or quality matters (which will
be made by the Amgen Designated Officer). Notwithstanding anything in this
Section 2.5 to the contrary, BeiGene shall not be required to sell Products or
otherwise distribute Products in the Collaboration Territory if it, in good
faith, believes that there is a significant concern involving (i) patient
safety, (ii) product quality or (iii) a material intellectual property
constraint on such Products.
Section 2.6 Reporting. Each Party will keep the applicable committee or team
informed of key progress and key results of activities for which it is
responsible or that it is permitted to conduct hereunder through its members on
such committee or team and as otherwise provided herein.
Section 2.7 No Authority to Amend or Modify. Notwithstanding anything herein to
the contrary, neither the JSC, the JAC or any other committee or team will have
any authority to amend, modify or waive compliance with this Agreement or any
other agreement between the Parties.
Section 2.8 Alliance Managers. Promptly after the Effective Date, each Party
will appoint a person who will oversee interactions between the Parties between
meetings of the committees and teams established hereunder (each, an “Alliance
Manager”). The Alliance Mangers will have the right to attend all meetings of
the JSC, the JAC and any subcommittees and working teams established hereunder,
as non-voting participants at such meetings. Each Party may in its sole
discretion replace its Alliance Manager at any time by notice in writing to the
other Party.
Section 2.9 Non-Collaboration Territory Activities.
2.9.1    No Rights Outside Collaboration Territory. BeiGene acknowledges that,
notwithstanding anything in this Agreement to the contrary, (i) other than the
right to royalties on the Pipeline Products for the ROW, no rights are granted
hereunder to BeiGene with respect to any Product in any country outside the
Collaboration Territory, and (ii) that BeiGene will have no authority with
respect to the research, development, manufacture or commercialization of, or
any regulatory or safety matters concerning, any Product outside the
Collaboration Territory. As between the Parties, Amgen or its licensees will
have the sole right to research, develop, manufacture and commercialize Products
outside the Collaboration Territory.
2.9.2     Non-Collaboration Territory Agreements. Amgen shall be permitted to
share with any Third Party that is a counter-party under a Non-Collaboration
Territory Agreement any Program Intellectual Property, regulatory filings,
regulatory approvals, safety data, clinical data, and results for the Products
as necessary for Amgen to comply with its obligations under any such
Non-Collaboration Territory Agreement. BeiGene shall provide Program
Intellectual Property to Amgen as reasonably requested by Amgen in order for
Amgen to fulfill its obligations under any such Non-Collaboration Territory
Agreement. Amgen shall use good faith reasonable efforts to obtain from any
Third Party that is a counter-party under a Non-Collaboration Territory
Agreement a similar right to use such Third Party’s intellectual property, data
and results for a Product generated outside the Collaboration Territory for use
by the Parties in the Collaboration Territory. For clarity, nothing in this
Section 2.9.2 shall prohibit BeiGene from contracting for services with a Third
Party that is located outside the Collaboration Territory, and sharing with such
Third Party any safety data, clinical data, and results for the Products, to the
extent necessary for such Third Party to provide such services; provided that
such Third Party is providing services related to BeiGene’s obligations under
this Agreement with respect to the Products and such Third Party is approved in
accordance with Section 6.6.


ARTICLE III.

DEVELOPMENT AND REGULATORY
Section 3.1    Development Matters.
3.1.1     Transition and Development of Products. Amgen shall (i) transition the
mutually agreed upon Development activities with respect to each Product
pursuant to the Initial Product Transition Services Schedule or a transition
plan and timeline agreed upon by the JAC within thirty (30) days following the
Effective Date, as applicable, and (ii) no later than thirty (30) days following
the Effective Date, provide to the JSC an initial Global Development Plan and
Global Development Budget for each of the Products. Amgen and BeiGene will
collaborate on the Development of the Products in the Collaboration Territory in
accordance with the applicable Global Development Plan and Global Development
Budget.
3.1.2     Development Lead. Amgen will oversee Development activities for all
Products in the Collaboration Scope; provided that the Parties will collaborate
on a local development strategy and plan in the Collaboration Territory and
BeiGene will oversee the conduct of mutually-agreed-upon Development activities
in or for the Collaboration Territory, in each case, in alignment with the
Global Development Plan and Global Development Budget. In order to meet Amgen’s
requirements for data security, integrity and compatibility, prior to the
transition of Development activities for each of the Pipeline Products pursuant
to Section 3.1.1, all Development activities of BeiGene which will contribute to
the global database for a Product must be conducted using Amgen systems,
processes and policies, including quality and compliance systems, standard
operating procedures, processes and policies, unless otherwise mutually agreed.
Each Party will use Commercially Reasonable Efforts to conduct the Development
activities assigned to it pursuant to the foregoing.
3.1.3     Selection and Engagement of CROs. The selection and engagement of one
or more contract research organizations (“CROs”) that are to be used for
Development activities for Products specific to the Collaboration Territory will
be approved by the JAC, subject to Section 2.4.3 (JAC Deadlocks).
3.1.4     Sharing of Materials. In the event that it becomes necessary for one
Party to provide the other Party with tangible research or biological materials
(other than a Product for clinical or commercial use), the Parties will enter
into an appropriate material transfer agreement related thereto, which agreement
will be subject to this Agreement and will be interpreted consistent with the
terms hereof.
3.1.5     Ownership of Development and Safety Data. The Parties shall jointly
own all clinical data generated during the Term by the Parties or their
respective designees in Development activities conducted hereunder pursuant to
the performance of Collaboration Activities (“Joint Development Data”); provided
that such Joint Development Data shall constitute Amgen Program Intellectual
Property and be licensed to BeiGene under Section 10.5 (License Grant by Amgen),
as applicable, and may be used by Amgen in the filing of Patents.
Notwithstanding the foregoing, as between the Parties, Amgen will own the global
safety database for each Product throughout the Product’s lifecycle, including
Commercialization. Amgen shall provide to BeiGene such information from the
safety data base as required to satisfy BeiGene’s legal obligations, or as
provided under the terms of any Safety Agreement for use by BeiGene in
connection with this Agreement. Amgen shall retain copies of Clinical Study
data, non‑clinical data, and manufacturing data of Products for a period of at
least [*] after receipt of Regulatory Approval in the Collaboration Territory
for such Product or such longer period as required by Applicable Law.
Notwithstanding the foregoing, BeiGene shall not use any Joint Development Data
other than to exercise its rights or perform its obligations under this
Agreement.
Section 3.2    Regulatory Matters.
3.2.1     Transition to Support Regulatory Activities in the Collaboration
Territory. Amgen shall transition the regulatory activities related to the
Products pursuant to the Initial Product Transition Services Schedule or a
transition plan and timeline agreed at the JAC within thirty (30) days following
the Effective Date, as applicable.
3.2.2     Regulatory Lead. BeiGene shall be the regulatory lead for all Products
in the Collaboration Territory and ensure alignment with Amgen’s global strategy
with respect to the applicable Product and Amgen shall be the regulatory lead
for all Products in the ROW (each of BeiGene and Amgen in such capacity, the
“Regulatory Lead” and the other Party, the “Non-Regulatory Lead”). Amgen shall
be the Marketing Authorization Holder for all Products in the Collaboration
Territory. BeiGene shall be the local legal representative of Amgen for all
Products in the Collaboration Territory and BeiGene shall be the main point of
contact for the regulatory relationship and communications with Regulatory
Authorities within the Collaboration Territory. The nature and objectives of
each communication with Regulatory Authorities shall be consistent with the
Global Development Plan and Amgen’s manufacturing specifications. Each Party
will use Commercially Reasonable Efforts to conduct the activities assigned to
it pursuant to the foregoing. BeiGene shall organize and attend meetings with
Regulatory Authorities solely with respect to the Products and Development
thereof in the Collaboration Territory to identify and review issues as set
forth in Section 3.2.5 (Regulatory Meetings). In order to meet Amgen’s
requirements for data security, standardization, integrity and compatibility,
all activities of BeiGene to generate, review and compile regulatory submissions
for the Products will be conducted using Amgen systems, processes and policies,
including quality and compliance systems, standard operating procedures,
processes and policies, unless otherwise mutually agreed.
3.2.3 Regulatory Communications and Filings.
(a) BeiGene will prepare, submit and maintain Regulatory Filings, leveraging
where appropriate global documentation that Amgen has provided, and obtain all
Regulatory Approvals for Products in the Collaboration Territory in accordance
with the applicable Global Development Plan and Commercialization Plan, and
Applicable Law in the Collaboration Territory. The Parties will cooperate with
each other with respect to any regulatory matters with respect to Products in a
manner sufficient to enable the Parties to satisfy any reporting obligations to
Governmental Authorities or other reasonable business purpose related to the
Products. All development, review and compilation of Regulatory Filings by
BeiGene shall be performed within the Amgen systems.
(b)     With respect to Products and the Collaboration Territory, unless exigent
action is required with respect to any Key Regulatory Filings and Material
Communications, the Regulatory Lead will provide the Non-Regulatory Lead with
copies of all Key Regulatory Filings and Material Communications prior to
submission within a reasonable amount of time (but not less than [*]) to allow
the Non-Regulatory Lead to review and comment on such Key Regulatory Filings and
Material Communications, and the Regulatory Lead will ensure inclusion of all
substantive comments and proposed revisions from the Non-Regulatory Lead in good
faith prior to submission. In the event of a disagreement between the Parties
with respect to such comments and proposed revisions, if the Regulatory Lead’s
determination: (i) is consistent with [*], and the applicable regulations in the
Collaboration Territory, (ii) [*] and (iii) [*], then the Regulatory Lead’s
determination shall prevail; otherwise such disagreement shall be escalated to
the JAC.
(c) In the case of an exigent action, the Regulatory Lead shall use reasonable
efforts to notify the Non-Regulatory Lead prior to making any such Key
Regulatory Filing and Material Communications for the Products in the
Collaboration Territory and, thereafter, the Regulatory Lead shall use
reasonable efforts to provide the Non-Regulatory Lead with a copy (and if
applicable an English translation) of such Key Regulatory Filings and Material
Communications within [*] after making such Key Regulatory Filings and Material
Communications. For the purpose of this Section 3.2.3, “exigent action” shall
mean an action that, in the good faith determination of the Regulatory Lead,
requires attention on an expedited basis that doesn’t allow for advance copies
of Key Regulatory Filings and Material Communications required by the
immediately preceding sentence.
(d)     With respect to Products in the Collaboration Territory, the Regulatory
Lead (i.e., BeiGene) will consult with the Non-Regulatory Lead regarding, and
keep the Non-Regulatory Lead informed of, the status of the preparation of all
Regulatory Filings it submits, Regulatory Authority review of any such
Regulatory Filings, and all Regulatory Approvals that it obtains with respect to
a Product in the Collaboration Territory. With respect to Products in the
Collaboration Territory, the Regulatory Lead will provide to the Non-Regulatory
Lead copies of all final Regulatory Filings it submits promptly after submission
thereof via the Amgen systems. Additionally, with respect to Products in the
Collaboration Territory, the Regulatory Lead will provide to the Non-Regulatory
Lead copies of all Key Regulatory Filings and Material Communications from the
applicable Regulatory Authority via the Amgen systems.
3.2.4 Modules of the CTD. In the Collaboration Territory, the Regulatory Lead
shall be responsible for preparing and submitting the Common Technical Document
(CTD) to the Regulatory Authority as agreed in the filing plan.
3.2.5     Regulatory Meetings. In the Collaboration Territory, the Regulatory
Lead will consult with the Non-Regulatory Lead reasonably in advance of the date
of any anticipated meeting regarding a Product with a Regulatory Authority and
will consider any timely recommendations made by the Non- Regulatory Lead in
preparation for such meeting. Upon the Non-Regulatory Lead’s reasonable request,
at least [*] of the Non-Regulatory Lead shall attend such meetings between the
Regulatory Lead and the applicable Regulatory Authority, to the extent permitted
by such Regulatory Authority. The Regulatory Lead shall provide to the
Non-Regulatory Lead a summary of any meeting with the Regulatory Authority not
attended by the Non-Regulatory Lead.
3.2.6     Regulatory Filings and Regulatory Approvals. All Regulatory Filings
and Regulatory Approvals will be held in the name of Amgen. On behalf of Amgen,
BeiGene shall be responsible for obtaining and maintaining Regulatory Filings
and Regulatory Approvals, including any renewal thereof, via the Amgen systems.
3.2.7     Safety Agreement. BeiGene shall be responsible for fulfilling all
pharmacovigilance requirements in the Collaboration Territory, including adverse
event intake and reporting, post-marketing patient registries, and product
complaint reporting, management of local labeling documents, unless, and only to
the extent, otherwise required by Applicable Law, and Amgen shall provide any
reasonable assistance requested by BeiGene in connection therewith, including
incorporating safety monitoring and reporting for the Collaboration Territory in
the overall pharmacovigilance activities; provided that with respect to XGEVA®,
BeiGene shall only be responsible for the foregoing upon the date of completion
of the transition services to be conducted by the Parties for XGEVA® set forth
in the Transition Services Agreement. Upon the reasonable request by either
Party and, if so requested, as soon as is necessary but no later than thirty
(30) days after the Effective Date, the Parties shall enter into a Safety
Agreement with respect to Product supplied by Amgen to BeiGene for clinical or
commercial use. Any such Safety Agreement shall define the global safety
database holder for each Product and define the safety governance process to be
used by the Parties and be on commercially reasonable terms and sufficient to
enable the Parties to fulfill their respective regulatory reporting obligations
under Applicable Law.
3.2.8     BeiGene’s Consulting Support and Advice. BeiGene shall provide
reasonable consulting support and advice to Amgen in conjunction with Regulatory
Filings and meetings with Regulatory Authorities related to the Products.
Section 3.3    Sharing of Data and Know-How. Each Party shall (and shall cause
its Affiliates to) reasonably cooperate with the other Party to promptly share
and provide access to (i) all Clinical Study data and results for the Products
required to support regulatory requirements and Commercialization in the
Collaboration Territory, provided that notwithstanding the foregoing, only Amgen
shall be entitled to receive raw data from Clinical Studies and (ii) such other
Know-How within the Product Intellectual Property as is reasonably necessary for
the other Party to exercise its rights or fulfill its obligations under this
Agreement. The JSC may establish reasonable policies to effectuate such exchange
of data and Know-How between the Parties. For clarity, Amgen shall not be
obligated to share with BeiGene or provide BeiGene with access to Know-How
related to any devices used in connection with, or the manufacture of, a
Product. If Amgen delegates to BeiGene regulatory responsibilities and/or
communications within the Collaboration Territory regarding Product
manufacturing, BeiGene will abide by mutually agreed upon standards to ensure
sufficient protection of the information and methods to limit and track
individuals who have access to the information.
Section 3.4    Cooperation with Audit and Inspection. Amgen and BeiGene shall
each respond to any inspection of such Party conducted by a Regulatory
Authority, and Amgen and BeiGene, as applicable, shall cooperate with the other
Party in response thereto. Amgen shall use reasonable efforts to make data and
documents available for such inspection pertaining to Products under this
collaboration. For clarity, the foregoing obligations of cooperation are with
respect to inspections by a Regulatory Authority related to the storage and
distribution of Products and not with respect to an audit or inspection of the
Manufacturing of Products. The Parties acknowledge that joint planning for
initial audits of the Third Party contractors utilized by each Party in
connection with the conduct of Development and Commercialization activities
under this Agreement are expected to begin promptly after the Effective Date.


ARTICLE IV.

MANUFACTURING
Section 4.1    Manufacturing Lead. Amgen will be solely responsible for the
manufacturing of Products either by its Affiliates (other than an entity that is
disregarded as an entity separate from Amgen as described in Treasury Regulation
section 301.7701-3(a)) or by Third Party contract manufacturers, pursuant to
contracts the terms of which are consistent with the principles of Section 15.13
hereof, in accordance with a Supply Agreement for each Product. Amgen shall have
the right to determine whether to recall Products and to control all recalls of
the Products in the Collaboration Territory, and BeiGene shall provide any
reasonable assistance requested by Amgen in connection therewith.
Section 4.2    Manufacturing and Supply. Amgen will use Commercially Reasonable
Efforts to supply Product in a manner sufficient to fulfill commercial demand
for the Product in the Collaboration Territory in accordance with the Supply
Agreement. BeiGene will pay Amgen for such Products at the Supply Price for such
unit of Product within [*] of receipt of the applicable invoice for such
Product. All sales of Products will be final (subject to returns for failure of
any Product to meet specifications). Notwithstanding the foregoing, Amgen will
resupply BeiGene with Products that [*], in each case in accordance with the
Supply Term Sheet Schedule. Amgen will have the sole right to determine which
manufacturing sites will be used to Manufacture a Product and may transfer the
Manufacturing of such Product from one site to another.
Section 4.3    Supply and Quality Agreements. At least [*] prior to the expected
First Commercial Sale of a Pipeline Product in the Collaboration Territory (or
in the case of the In-Line Products, prior to the First Commercial Sale in the
Collaboration Territory of any such In-Line Product by or on behalf of BeiGene),
the Parties shall enter into a Supply Agreement and a Quality Agreement with
respect to the supply of such Product by Amgen to BeiGene for commercial use.
The Supply Agreement shall incorporate the terms set forth in the Supply Term
Sheet Schedule and other customary terms and conditions mutually agreed upon by
the Parties including (a) the effect of Amgen’s failure to supply BeiGene with
its requirements of a Product for commercial use, (b) [*] and (c) the effect of
a shortage of supply of any Product, including actions to be taken to ensure
that [*]. Amgen and BeiGene shall enter into a Quality Agreement with any Third
Party contract manufacturer, warehouse, transportation or a Third Party test
laboratory utilized for the Products. The Manufacturing of Products will comply
with the Quality and Compliance Standards, Supply Agreement(s) and Quality
Agreement(s).
Section 4.4    Distribution. Subject to Amgen’s rights under Section 6.6 (Use of
Affiliates and Third Party Contractors), BeiGene will be solely responsible for
the Distribution of Products in the Collaboration Territory. The Distribution
shall comply with the Quality and Compliance Standards and the requirements set
forth in the Quality Agreement. Amgen may perform due diligence and audits of
BeiGene’s facilities and those of its Affiliates and Third Parties involved in
the Distribution of Products with respect to storage and distribution in
accordance with Section 6.6 (Use of Affiliates and Third Party Contractors).
Section 4.5    Brand Security and Anti-Counterfeiting. The Parties will
establish contacts for communication regarding brand security issues and will
each reasonably cooperate with the other with respect thereto. Practices with
respect to brand security will comply with Amgen’s then-current standards, where
they define product security features, warehouse/cargo protection requirements,
and response and communication process for brand security incidents.
ARTICLE V.

COMMERCIALIZATION
Section 5.1    Commercialization of In-Line Products and Pipeline Products.
5.1.1     Commercialization Plan and Budget. Amgen shall prepare an initial
Global Brand Plan for each Product not later than [*] prior to the anticipated
Regulatory Approval of the applicable Product in the Collaboration Territory.
For each Product, BeiGene shall prepare an initial draft Commercialization Plan,
Commercialization Budget and Access and Pricing Plan not later than [*] prior to
the anticipated Regulatory Approval of the applicable Product in the
Collaboration Territory. Thereafter, the Parties will continue to discuss and
refine such initial, draft Commercialization Plan, Commercialization Budget and
Access and Pricing Plan. Amgen shall submit the Global Brand Plan to the JSC for
review, and BeiGene shall submit the Commercialization Plan, Commercialization
Budget and Access and Pricing Plan to the JSC for approval, not later than [*]
prior to the anticipated Regulatory Approval of the applicable Product in the
Collaboration Territory or as otherwise determined by the JSC. Thereafter, the
Global Brand Plan, Commercialization Plan, Commercialization Budget and Access
and Pricing Plan for each Product will be updated annually (or such other
timeframe determined by the JSC) and submitted to the JSC for approval.
5.1.2 In-Line Products.
(a)    General. BeiGene shall be solely responsible for, and shall use
Commercially Reasonable Efforts to conduct, the promotion and sale of the
In-Line Products in accordance with the Global Brand Plan, Commercialization
Plan, Commercialization Budget and Access and Pricing Plan for the In-Line
Product Commercialization Period applicable to such In-Line Product. The
“In-Line Product Commercialization Period” shall be the period of time beginning
on, (i) with respect to XGEVA®, the date of completion of the transition
services to be conducted by the Parties for XGEVA® set forth in the Transition
Services Agreement, following [*], including compliance with Applicable Law [*]
and (ii) with respect to all other In-Line Products, the date of First
Commercial Sale of the other In-Line Products in the Collaboration Territory (as
specified on the Products Schedule) and ending five (5) years after commencement
of the applicable In-Line Product Commercialization Period; provided, however,
that: (x) the In-Line Product Commercialization Period for the In-Line Product
[*] will be extended until seven (7) years after commencement of the applicable
In-Line Product Commercialization Period; and (y) the In-Line Product
Commercialization Period for a Retained In-Line Product selected in accordance
with Section 5.1.5 shall extend for so long as such In-Line Product is sold in
the Collaboration Territory. On a Product-by-Product basis, following the
In-Line Product Commercialization Period applicable for each In-Line Product,
all rights to Exploit any and all In-Line Products (other than a Retained
In-Line Product) shall revert to Amgen and shall be subject to Section 14.9
(Transition Obligations).
(b)    Initial In-Line Product Transition. Within thirty (30) days after the
Effective Date, the Parties shall enter into, execute and deliver a Transition
Services Agreement, consistent with the scope of the Initial Product Transition
Services Schedule attached hereto, with such changes, if any, as may be mutually
agreed by the Parties (the “Transition Services Agreement”), including any
changes to the Initial Product Transition Services Schedule as each Party, using
its reasonable best efforts, shall negotiate and supplement or finalize;
provided that, for clarity, if despite such reasonable best efforts, the Parties
are not able to agree in writing on any particular service to be provided or
performed thereunder, the Transition Services Agreement shall include only such
types of services as are included in the Initial Product Transition Services
Schedule that are being utilized in connection with the In-Line Products during
the [*] prior to the Effective Date. During the [*] following the later of the
date of execution of the Transition Services Agreement and completion of the
activities set forth in the Initial Product Transfer Requirements Schedule, the
Parties shall cooperate to transition the In-Line Products from Amgen to BeiGene
in the Collaboration Territory in accordance therewith. Amgen shall take all
actions reasonably requested by BeiGene to facilitate such transition, and the
Parties shall conduct such transition expeditiously and as reasonably necessary
to minimize disruption in the commercialization of the In-Line Products in the
Collaboration Territory, in each case in accordance with the terms and
provisions of the Transition Services Agreement. The Parties shall each be
responsible for their own costs and expenses incurred in accordance with this
Section 5.1.2(b).
5.1.3 Pipeline Products.
(a)    BeiGene shall be solely responsible for, and shall use Commercially
Reasonable Efforts for, the promotion and sale of the Pipeline Products in
accordance with the Global Brand Plan, Commercialization Plan, Commercialization
Budget and Access and Pricing Plan for seven (7) years following Regulatory
Approval for promotion and sale of each such Product in the Collaboration
Territory (the “Pipeline Product Commercialization Period”); provided, however,
that, the Pipeline Product Commercialization Period for each Retained Pipeline
Product selected according to the selection methodology set forth in
Section 5.1.5 shall be extended for so long as such Pipeline Product is sold in
the Collaboration Territory. On a Product-by-Product basis, following the
Pipeline Product Commercialization Period for each Product, all rights to
Exploit any and all Pipeline Products (other than the Retained Pipeline
Product(s)) shall revert to Amgen and shall be subject to Section 14.9
(Transition Obligations).
(b)    BeiGene acknowledges and agrees that, without the prior written consent
of Amgen, BeiGene shall not Commercialize a Pipeline Product with [*] until
after the First Commercial Sale of such Pipeline Product in (i) any one of [*]
and (ii) [*]. If the Applicable Retail Baseline Price for a Pipeline Product in
the Collaboration Territory will likely be higher than [*] for such Product then
BeiGene shall promptly report to the JSC (including by providing supporting
documentation) its business case that [*]. Thereafter, Amgen shall have the
right, at its sole discretion, to: (i) [*] or (ii) [*]. If Amgen elects to
exercise its option described in the foregoing clause (ii), then the Parties
shall discuss and agree in good faith upon [*] and upon such agreement [*]
provided that [*]. Notwithstanding the foregoing, if the Parties cannot reach
agreement with respect to the foregoing [*], either Party may request such
Dispute be arbitrated in accordance with Section 15.4.4. [*].
5.1.4     Reversion of In-Line Products and Pipeline Products. In order to
memorialize and effectuate the reversion of Product rights to Amgen pursuant to
Sections 5.1.2 and 5.1.3 and Sections 14.6 and 14.9, the Parties shall, within
[*] following the Effective Date, enter into, execute and deliver a Master
Reverse Transition Services Agreement with Product-specific addendums to be
entered into at least [*] prior to the expected Product Reversion date (each a
“Reverse Transition Services Agreement”), consistent with the scope of the
Product Reversion Transition Services Schedule attached hereto, with such
changes, if any, as may be mutually agreed by the Parties, including any changes
to the Product Reversion Transition Services Schedule as each Party, using its
reasonable best efforts, shall negotiate and supplement or finalize.
5.1.5    Selection of Retained In-Line Product and Retained Pipeline Products.
(a)    Retained In-Line Product. BeiGene shall have the option to select one (1)
In-Line Product (provided that such In-Line Product [*]) to retain for the
Collaboration Territory for so long as such In-Line Product is sold in the
Collaboration Territory (the “Retained In-Line Product”); provided that BeiGene
shall provide notice to Amgen of such selection no later than [*].
(b)    Retained Pipeline Product. BeiGene shall have the option to retain rights
in the Collaboration Territory for one or more of the Pipeline Products (but
excluding AMG 510) based on the number of such Pipeline Products that have
received Regulatory Approval in the Collaboration Territory as set forth in the
schedule below for so long as such Pipeline Product is sold in the Collaboration
Territory (the “Retained Pipeline Product(s)”). The number of such Retained
Pipeline Product(s) that are subject to BeiGene’s option and may be designated
as Retained Pipeline Product(s) will be determined no later than [*] of the
First Commercial Sale of the applicable Pipeline Product in the Collaboration
Territory that triggers an increase in the number of Pipeline Products that are
subject to BeiGene’s option. For example, BeiGene may select one (1) Retained
Pipeline Product from among the first three (3) Pipeline Products that have
received Regulatory Approval in the Collaboration Territory [*] following the
First Commercial Sale of the third Pipeline Product in the Collaboration
Territory; and BeiGene may select an additional Retained Pipeline Product from
among the fourth through seventh Pipeline Products that have received Regulatory
Approval in the Collaboration Territory within [*] following the date of First
Commercial Sale of the seventh Pipeline Product in the Collaboration Territory.
The Parties will discuss in good faith any necessary modification to the
selection process in this Section 5.1.5(b) due to the timing of Regulatory
Approval of the Pipeline Products.
Total Pipeline Product Regulatory Approvals
Number of Pipeline Products BeiGene has Option to Retain
Total Pipeline Product Regulatory Approvals
Number of Pipeline Products BeiGene has Option to Retain
1
0
11
3
2
0
12
3
3
1
13
4
4
1
14
4
5
1
15
4
6
1
16
5
7
2
17
5
8
2
18
5
9
2
19
6
10
3
 
 



Section 5.2    Commercial Lead. For each Product, BeiGene will oversee and be
responsible for commercialization activities (including [*], sales, marketing,
and access and reimbursement) with respect to all indications for such Product
in the Collaboration Territory (in such capacity, “Commercial Lead”). Except as
expressly set forth herein, only the Commercial Lead (or the authorized person
of the Commercial Lead) is authorized to sell Products in the Collaboration
Territory, and the Commercial Lead will have the sole right, in its discretion,
to take orders for and returns of, issue credits for, sell and book sales for
Products in the Collaboration Territory. The non-Commercial Lead will promptly
forward to the Commercial Lead all orders for, and requests to order, Products
in the Collaboration Territory.
Section 5.3    Allocation of Commercial Responsibility. The JAC will allocate
commercial activities (including pricing that is above the Applicable Retail
Baseline Price, promotion, marketing access and reimbursement) to BeiGene on a
Product-by-Product basis and activity-specific basis in accordance with the
Commercialization Plan and this Article V.
Section 5.4    Training. The JAC will establish a process by which the Parties
will review, comment on and approve training materials and programs (which will
be aligned with Amgen’s global training materials that support the Global Brand
Plan), and training of the Parties’ marketing forces for Commercialization of
the Products in the Collaboration Territory will be conducted using only
training materials and programs approved in accordance with such process.
BeiGene shall provide Amgen with any subsequent revisions or updates to the
content of such training materials and programs (but BeiGene need not provide
any immaterial or clerical revisions or updates), and such training materials
and programs will be reviewed and approved or objected to by Amgen promptly and
in no event longer than [*] following receipt of such proposed revisions or
updates. BeiGene will provide and track participation in training for BeiGene’s
sales and marketing representatives with respect to the promotion of a Product
(and update such training from time to time as appropriate) which training will
include compliance training as appropriate, all in accordance with the
applicable Global Brand Plan and Commercialization Plan. Upon request, BeiGene
will report to Amgen on the annual and quarterly training participation metrics
that it is tracking. Amgen will own all right, title and interest in the
training materials developed hereunder for such Product; provided that the
Parties agree that BeiGene may retain ownership of training materials developed
by BeiGene which are generally applicable to the products marketed and sold in
BeiGene’s business (such as general sales and training guidance) and not
specific to the collaboration with respect to the Products. BeiGene will execute
all documents and take all reasonable actions as are reasonably requested by
Amgen to vest title to such training materials in Amgen.
Section 5.5    Information Concerning Products. Each Party will ensure that no
claims or representations in respect of a Product in the Collaboration Territory
or the characteristics thereof are made by or on behalf of it or its Affiliates
(by marketing force members or otherwise) that have not been approved by the JAC
and neither Party will make any claim or representation in the Collaboration
Territory that does not represent an accurate summary or explanation of the
labeling of such Product. Notwithstanding the foregoing, either Party shall be
permitted to engage in Scientific Exchange with respect to a Product in the
Collaboration Territory.
Section 5.6    Promotional Materials. The JAC will establish a process by which
the Parties will review, comment on and approve all written sales, promotion and
advertising materials relating to a Product for use in the Collaboration
Territory, and other media and materials used to promote the Products or educate
the public regarding an indication treated with a Product in the Collaboration
Territory (collectively and including translations, “Promotional Materials”).
BeiGene will prepare Promotional Materials and give Amgen an opportunity to
review such Promotional Materials based on the process established by the JAC.
In the event of a disagreement regarding such Promotional Materials, such matter
shall be escalated to the JSC and Amgen will, after consultation with the JSC,
have the tie-breaking vote if BeiGene’s proposal would reasonably be expected to
(i) have a material adverse impact on Amgen’s exploitation of the applicable
Product outside the Collaboration Territory, (ii) [*] have a material adverse
impact on Amgen’s exploitation of [*], (iii) potentially infringe a Third
Party’s intellectual property or other proprietary rights, or (iv) violate
Applicable Law. BeiGene shall provide Amgen with an opportunity to review
subsequent revisions or updates to the content of such Promotional Materials
(but BeiGene need not provide any immaterial or clerical revisions or updates),
and to the extent Amgen chooses to review such Promotional Materials will be
reviewed and approved or objected to by Amgen promptly and in no event longer
than [*] following receipt of such proposed revisions or updates. All
Promotional Materials will be consistent on a substantive basis with the Global
Brand Plan and Commercialization Plan. All Promotional Materials will include,
to the extent permitted by Applicable Law, the Amgen Housemarks and the BeiGene
Housemarks. Upon BeiGene’s reasonable request, Amgen will provide BeiGene with
copies of global marketing and promotional materials. Other than a Party’s use
and distribution of Promotional Materials that are approved in accordance with
the foregoing process and used and distributed in connection with BeiGene’s
Commercialization of a Product, neither Party will produce or modify (other than
as concepts for consideration by the other Party), or distribute or otherwise
use any Promotional Material relating to a Product. If so instructed by the JAC,
BeiGene will immediately cease to use any Promotional Materials and will collect
and destroy any such materials from its marketing representatives (and record
and document such collection and destruction (and provide a copy of such
documentation to the other Party upon request)). Notwithstanding the foregoing,
BeiGene shall not be obligated to use the Promotional Materials unless they are
reasonably acceptable to such Party (in which event, such Party shall have the
right to decline to use such contested Promotional Materials upon written notice
to the other Party). Amgen will own all right, title and interest in and to any
and all Promotional Materials; provided that the Parties agree that BeiGene may
retain ownership of Promotional Materials developed by BeiGene which are
generally applicable to the products marketed and sold in BeiGene’s business and
not specific to the collaboration with respect to the Products. BeiGene will
execute all documents and take all actions as are reasonably requested by Amgen
to vest title to such Promotional Materials in Amgen.
Section 5.7    Commercial Reporting, Records, Costs and Audits.
5.7.1     Reporting. BeiGene will (i) provide Amgen with [*] reports, in the
form set forth in the Sales Force and Other Personnel Schedule attached to this
Agreement and (ii) conduct a [*] in-person review by Amgen’s Head of Commercial
and BeiGene’s China General Manager to discuss Sales Force and Other Personnel
efforts and coordinate Sales Force and Other Personnel efforts in the
Collaboration Territory with global sales efforts. Notwithstanding the
foregoing, the Parties may, by mutual written agreement, modify the timing,
frequency or required content of the reports contemplated by this Section 5.7.1
(Reporting). BeiGene covenants and agrees to implement a customer relationship
management (CRM) system, which will allow BeiGene to track Sales Force and, if
applicable, Other Personnel including, with respect to Sales Force, detail
position in the call, no later than [*]. BeiGene shall not be obligated to
disclose and shall be permitted to redact information related to products other
than Products. In addition to data from the CRM system, information customary
for tracking Sales Force and Other Personnel performance in the Collaboration
Territory will be kept.  This data can later be used for auditing Sales Force
Costs and other Commercialization and Related Costs and activities for the
Products in the Collaboration Territory.  If Amgen questions the validity of
such reported Sales Force Costs and/or other Commercialization and Related Costs
and activity, it will have audit rights in accordance with Section 8.4.3.
5.7.2     Records; Audit Right. BeiGene will maintain complete and accurate
records of its Sales Force Costs and other Commercialization and Related Costs
and activities related to the Products in the CRM system and in a suitable
enterprise reporting package (ERP) in order to permit Amgen to audit Sales Force
Costs and other Commercialization and Related Costs and activities related to
Products in accordance with Section 8.4.3.
5.7.3     Calculation of Sales Force Costs and Other Personnel Costs. Sales
Force Costs and other Commercialization and Related Costs arising from
Collaboration Activities performed by BeiGene or any of its Affiliates in the
Collaboration Territory will be determined pursuant to the approved
Commercialization Plan and Commercialization Budget and by allocation of
proportion of Sales Force and Other Personnel activities directed to Products.
5.7.4     Distribution Outside the Collaboration Territory. BeiGene shall not
Commercialize the Products outside the Collaboration Territory and shall not
transfer or sell Products to any Third Party whom BeiGene knows or should
reasonably know will Commercialize the Products outside the Collaboration
Territory. Each Party shall notify the other Party if it becomes aware of the
exportation of Product from inside the Collaboration Territory to outside the
Collaboration Territory (or vice versa).


ARTICLE VI.

PERFORMANCE STANDARDS
Section 6.1    Collaborative Activities. Activities to be undertaken by the
Parties hereunder will be conducted in a collaborative manner as determined by
the committee or team overseeing such activities, and in accordance with the
terms and conditions of this Agreement, as applicable. Notwithstanding any
tie-breaking authority that a Party may have under this Agreement, both Parties
are entitled to actively collaborate in the compliance, financial oversight,
audit, distribution, government affairs, regulatory, development and
commercialization activities of the Collaboration.
Section 6.2    Diligence Standards. The Parties shall use, and shall assure that
each of its Affiliates and any Third Parties engaged by such Party uses,
Commercially Reasonable Efforts to timely and diligently conduct the
Collaboration Activities allocated to such Party under this Agreement in
accordance with the Global Development Plan, Global Development Budget, Global
Brand Plan, Commercialization Plan and Commercialization Budget and such
reasonable directions as may be issued by the JSC and JAC from time to time,
subject, at all times, to the terms of this Agreement.
Section 6.3    Fair Value Pricing. Amgen and BeiGene each shall not attempt to
reduce compensation rightly due to the other Party hereunder by shifting
compensation otherwise payable to such Party from a Third Party with respect to
a Product to another product or service for which no compensation is payable to
the other Party hereunder. In addition, Amgen and BeiGene each shall not divest,
restructure, reorganize or reclassify its Affiliates, or conduct its activities
hereunder through any Affiliates, with any intent in whole or in part to avoid,
reduce or eliminate its or any of its Affiliates’ obligations or commitments set
forth in this Agreement. Without limitation of the foregoing, each Party agrees
not to enter into any transaction that would result in the shifting of the
benefits that would otherwise be due to the other Party hereunder and shall at
all times contract in good faith for internally or externally provided services
related to the Products.
Section 6.4    Proper Conduct Practices Standards. Each Party will conduct, and
ensure that each of its Affiliates and Third Parties engaged by such Party
conducts, all of its and their activities with respect to the development,
registration, manufacture, distribution, promotion and commercialization of a
Product for the Collaboration Territory in accordance with this Agreement, the
applicable Global Development Plan, applicable Global Brand Plan, applicable
Global Payer Plan, applicable Access and Pricing Plan, applicable
Commercialization Plan, the Quality and Compliance Standards, Proper Conduct
Practices, and all Applicable Law. The Parties will provide each other with all
reasonably requested cooperation to enable each of them to comply with Proper
Conduct Practices, Applicable Law and the Quality and Compliance Standards,
including permitting each Party to reasonably monitor activities conducted by a
Party in connection with this Agreement in order to verify the other Party’s
compliance therewith with respect to the Collaboration Scope and market
environment of the Collaboration Territory. After the Effective Date, each Party
shall review the other Party’s conduct practices which ensure compliance with
the Proper Conduct Practices, and, shall implement changes to its conduct
practices with respect to the Exploitation of Products in the Collaboration
Scope to the extent necessary to meet the standard of the other Party’s conduct
practices, if higher. In the event of a disagreement regarding such conduct
practices, such matter shall be escalated to the JSC and Amgen will, after
consultation with the JSC, have the tie-breaking vote on such matter.
Section 6.5    Violation of Laws. Each Party will promptly notify the other
Party of any formal or informal request for information, subpoena,
investigation, litigation, penalty or claim from any Governmental Authority, or
any Third Party, for violation or potential violation of Applicable Law by its
personnel with respect to the conduct of activities under this Agreement. In the
event of any such violation, the Parties will promptly confer regarding any such
violation and will promptly take remedial or preventative action as may be
reasonably required by the JAC with respect thereto. The Parties will have the
right to require that any personnel that materially violates Applicable Law or
the Quality and Compliance Standards cease to perform activities under this
Agreement.
Section 6.6    Use of Affiliates and Third Party Contractors.
6.6.1    Each Party will perform the Collaboration Activities designated to it
itself or through any of its Affiliates, and any proposed use of a Third Party
to conduct such activities will be subject to the other Party’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed;
provided that (i) the other Party’s consent will not be required for
Collaboration Activities that such Party has, prior to the Execution Date,
arranged to have performed by Third Parties and which have been disclosed in
writing to such other Party prior to the Execution Date (moreover, the other
Party’s consent will not be required for activities that a Party has assumed
from the other Party that the other Party previously arranged to be performed by
Third Parties prior to such transition) and (ii) Amgen will be permitted to
engage Third Party contract manufacturers without BeiGene’s prior consent.
BeiGene and Amgen shall work together on the engagement of Affiliates and Third
Parties for Distribution of Products in the Collaboration Territory in
accordance with Section 6.6.2.
6.6.2     BeiGene Distributors. BeiGene shall inform Amgen of its distribution
network design, including the criteria and standards for the selection of
distributors and a list of distributors that BeiGene has approved based on such
criteria and standards. BeiGene shall provide Amgen with any materials
Controlled by BeiGene concerning any distributor that BeiGene has approved based
on the such criteria and standards and BeiGene anticipates will distribute
Products in the Collaboration Territory, and any additional information
reasonably requested by Amgen concerning such distributor.
6.6.3     Audits of BeiGene Distributors. Amgen may, from time to time, upon
reasonable notice (at least [*]) and at a reasonable frequency ([*]), perform
audits of selected sites and downstream distributors to ensure compliance with
the Applicable Law, including, but not limited to, Proper Conduct Practices,
Anti-Corruption Laws and the Quality and Compliance Standards, including NMPA
Good Supply Practice (GSP). If Third Party logistic services are used for
storage and distribution of Products, BeiGene shall establish a policy and
process to manage such services, including, but not limited to, a quality
agreement and operation procedures. Within a reasonable time prior to the
expected First Commercial Sale in the Collaboration Territory, Amgen will
perform an audit of BeiGene on its management of product distribution in
compliance with the Quality and Compliance Standards, including NMPA Good Supply
Practice (GSP). Remediation of any discrepancies identified in such initial
audit shall be closed prior to Amgen’s supply of Product. BeiGene shall promptly
notify Amgen of any significant discrepancies or concerns related to BeiGene’s,
an Affiliate’s or any Third Party’s (including sub-distributors, wholesalers and
pharmacies) ability to perform any of its obligations related to the
Distribution of Products in the Collaboration Territory or to comply with the
Quality and Compliance Standards or, if applicable, the Proper Conduct
Practices. In the event that Amgen, following good faith consultation with
BeiGene regarding any Affiliate or Third Party, raises reasonable concerns over
the ability of such Affiliate or Third Party (including sub-distributors,
wholesalers and pharmacies) conducting Distribution of Products in the
Collaboration Territory to comply with the Quality and Compliance Standards or,
if applicable, the Proper Conduct Practices, BeiGene shall not engage (or, if
BeiGene has already engaged such Affiliate or Third Party, BeiGene shall
promptly agree on corrective action with Amgen), such Affiliate or Third Party
for Distribution of Products in the Collaboration Territory. Any dispute
regarding the immediately preceding sentence shall be elevated to the JSC for
final determination. Amgen shall have the right to audit BeiGene with respect to
such Distribution activities, upon reasonable notice (at least [*]) and at a
reasonable frequency (no more than once per year absent reasonable evidence of a
concern), and BeiGene shall ensure that Amgen has the right to audit any such
Affiliates or Third Parties involved in such Distribution, with respect to their
respective compliance with the Quality and Compliance Standards or, if
applicable, the Proper Conduct Practices. BeiGene shall ensure that agreements
entered into with Affiliates or Third Parties with respect to such Distribution
include customary anti-bribery and anti-corruption covenants and audit right
provisions, in each case consistent with this Agreement. BeiGene shall, and
shall cause such Affiliates and Third Parties to, maintain sufficient books and
records to enable such audits.
6.6.4     BeiGene shall permit, and use its Commercially reasonable efforts to
cause its Affiliates and Third Party distributors (including sub-distributors,
wholesalers and pharmacies) to permit, Amgen to accompany any regulatory
authority’s officials during an inspection. BeiGene will provide, and will cause
its Affiliates and Third Party distributors to provide, Amgen with copies of all
reports and communications with such regulatory authority in connection
therewith.
6.6.5     Cost overruns resulting from either Party’s use of a Third Party to
conduct any such activities will be subject to Section 7.9 (Overruns).
Section 6.7    Management of Personnel. Each Party will have sole authority and
responsibility for recruiting, hiring, managing, compensating (including paying
for all benefits, wages, special incentives, workers’ compensation, remuneration
and employment taxes), disciplining, firing and otherwise controlling the
personnel provided by such Party for performance of its obligations hereunder;
provided that each Party will require its personnel to be subject to a
confidentiality agreement and Program Intellectual Property assignment
commitment prior to, and as a condition of, such personnel performing any such
activities hereunder. In the event any remuneration is due to personnel provided
by a Party to perform its obligations hereunder (whether pursuant to Applicable
Law, contract or otherwise), such Party hereby agrees to pay, at its sole cost
and expense, any such remuneration. Each Party will provide the day-to-day
management of its representatives and other personnel, including furnishing
administrative support, financial resources, equipment and supplies.
Section 6.8    Obligation to Notify. Each Party shall promptly notify the other
Party upon becoming aware of any breach or violation by such Party (including
through any Representative of such Party or Third Party engaged by such Party)
of Sections 6.4 and 6.5 or the Anti-Corruption Laws and such Party shall take
such steps as the Parties may reasonably agree to avoid a potential or
continuing violation of the Anti-Corruption Laws or a breach of Sections 6.4 or
6.5.


ARTICLE VII.

FINANCIAL CONSIDERATION
Section 7.1    Global Development Cost Sharing.
7.1.1 Reports.
(a)    BeiGene will provide Amgen with a final report within [*] from the end of
each calendar quarter of the actual amount of the BeiGene Pipeline Product
Development Costs incurred by BeiGene in accordance with the Global Development
Plan and Global Development Budget.
(b)    Amgen will provide BeiGene with a final report within [*] from the end of
each calendar quarter of the actual amount of the Amgen Pipeline Product Global
Development Cost incurred by Amgen under Section 7.1.2 (Global Development Cost
Share).
(c)    Amgen will provide BeiGene, on a [*] basis, a good faith estimate of the
anticipated Global Development Cost-Share Payments for the following [*] period.
7.1.2 Global Development Cost-Share.
(a)    Subject to the Aggregate Global Development Cost-Share Cap, BeiGene shall
pay to Amgen, in connection with the global development of each Pipeline
Product, on a [*] basis, [*] of Amgen Pipeline Product Global Development Costs
(such payment obligations, “Global Development Cost-Share Payments”) and [*] of
Amgen Pipeline Product Global Development Costs above [*]; provided, however,
that BeiGene’s Global Development Cost-Share Payments shall be credited for (i)
the amount of BeiGene Pipeline Product Development Costs incurred by BeiGene
during such period in accordance with the Global Development Plan and Global
Development Budget pursuant to Section 3.1.1 and (ii) [*] of the amount of
BeiGene Development Cost Savings. The Global Development Budget shall be based
on Amgen’s internal cost estimates, reflecting an FTE Rate as defined in
Section 1.69.
(b)    Following the Effective Date, BeiGene’s Global Development Cost-Share
Payments shall be subject to an aggregate maximum of US$1,250,000,000 (the
“Aggregate Global Development Cost-Share Cap”). Once the Aggregate Global
Development Cost-Share Cap is met, no further Global Development Cost-Share
Payments shall be payable by BeiGene and to the extent that BeiGene is
performing Designated BeiGene Activities hereunder, Amgen shall, subject to
Section 7.9 (Overruns), reimburse BeiGene for its BeiGene Pipeline Development
Costs; provided, however, that, after such time, BeiGene shall no longer be
entitled to a credit for any [*]. For the sake of clarity, [*].
(c)    The BeiGene Development Cost Savings will be determined on [*]. Clinical
Study Costs that will be eligible for BeiGene Development Cost Savings include:
[*]. Costs that are not eligible for BeiGene Development Cost Savings include
[*]. BeiGene’s Global Development Cost-Share Payment obligations pursuant to
Section 7.1.2(a) shall be credited with [*]. Without limiting the foregoing,
[*].
7.1.3     Payment. The Global Development Cost-Share Payments shall be made each
calendar quarter and such amount will be included in a final quarterly balancing
payments as set forth in Section 7.7 (Final Balancing Payments).
Section 7.2    Profit Sharing. The Parties will share in Profits generated by
Products in the Collaboration Scope: (i) with respect to In-Line Products,
during the applicable In-Line Product Commercialization Period for such In-Line
Product; (ii) with respect to Pipeline Products, during the applicable Pipeline
Product Commercialization Period for such Pipeline Product; and (iii) for such
longer period as set forth in Section 5.1 for each Retained In-Line Product and
each Retained Pipeline Product (i.e., for so long as such Retained In-Line
Product or Retained Pipeline Product, as applicable, is sold in the
Collaboration Territory); in each case as follows:
7.2.1     BeiGene Costs. Within [*] after the end of each calendar quarter,
BeiGene will provide to Amgen a final report of its Commercialization and
Related Costs, on a Product-by-Product basis, incurred by BeiGene or its
Affiliates in accordance with this Agreement (collectively, “BeiGene Costs”) in
such quarter.  BeiGene will initially incur the portion of the Commercialization
and Related Costs attributed to its activities hereunder. In addition to the
annual Commercialization Budget approved hereunder, prior to the end of each
calendar year, BeiGene will provide Amgen with a nonbinding estimate of its
Commercialization and Related Costs for the [*] period [*] following the year
covered by such approved budgets; provided that the Parties will review and
discuss such estimated Costs at the JSC. Notwithstanding the foregoing,
BeiGene’s shared portion of the Commercialization and Related Costs incurred in
performing any Clinical Studies conducted after Regulatory Approval for In-Line
Products in the Collaboration Territory shall be subject to an annual maximum of
[*] during each [*] period following the Effective Date and subject to an
aggregate maximum of [*]. Within [*] after the end of each calendar quarter,
BeiGene will provide Amgen with a report of BeiGene’s product-level profit &
loss statements for such calendar quarter, which report will contain a detailed
and itemized calculation of Net Revenues for each Product during such calendar
quarter. Additionally, [*] after the end of each calendar quarter, BeiGene will
provide Amgen with a report of any Recoveries for such calendar quarter.
7.2.2     Amgen Costs. Within [*] after the end of each calendar quarter, Amgen
will provide to BeiGene a final report of its Commercialization and Related
Costs, on a Product-by-Product basis, incurred by Amgen or its Affiliates in
accordance with this Agreement (collectively, “Amgen Costs”) in such quarter. 
Amgen will initially incur the Manufacturing Actual Costs and the portion of the
Commercialization and Related Costs attributed to its activities hereunder. In
addition to the annual Commercialization Budget approved hereunder, prior to the
end of each calendar year, Amgen will provide BeiGene with a nonbinding estimate
of its Commercialization and Related Costs for the [*] period (detailed on a
calendar year basis) following the year covered by such approved budgets;
provided that the Parties will review and discuss such estimated costs at the
JSC. Within [*] after the end of each calendar quarter, Amgen will provide
BeiGene with a report of any Recoveries for such calendar quarter.
7.2.3     FTE Rate. The FTE Rate used for calculation of Costs pursuant to this
Article VII (Financial Consideration) with respect to any activity will be the
relevant FTE Rate for the calendar year in which such activity was undertaken.
7.2.4     Income Taxes. For the avoidance of doubt, income and withholding taxes
imposed on either of the Parties hereunder will not be included in cost sharing
hereunder.
7.2.5     Exchange Rate. For purposes of calculating quarterly balancing
payments as set forth in Section 7.2.7 (Calculation of Collaboration Profits),
Net Revenues, Amgen Costs and BeiGene Costs will be converted from local
currency (if different from $US) to $US in accordance with Section 8.3.3
(Conversions).
7.2.6     Net Revenues. Within [*] after the end of each calendar quarter,
BeiGene will provide Amgen with a report of Net Revenues for such calendar
quarter, which report will contain a detailed and itemized calculation of Net
Revenues for each Product during such calendar quarter. Additionally, within [*]
after the end of each calendar quarter, each Party will provide the other Party
with a report of any Recoveries for such calendar quarter.
7.2.7     Calculation of Collaboration Profits. BeiGene will pay Amgen for units
of Product at the Supply Price for such unit of Product and BeiGene will be
entitled to book end customer sales. Within [*] after the end of each quarter,
Amgen will calculate and provide to BeiGene a report of the Costs each Party is
responsible for under this Section 7.2 for such quarter. Based on the [*], a
compensating payment (“Compensating Payment”) will be made by Amgen to BeiGene
or BeiGene to Amgen, as applicable, in order to achieve a 50/50 Profit split.
The resulting amounts will be the “Collaboration Profits” for such calendar
quarter.
Section 7.3    Example. The Collaboration Profit Schedule sets forth an example
of the Compensating Payment calculation.
Section 7.4    Calculation of Net Revenues. In calculating Net Revenues for the
purposes of this Article VII (Financial Consideration):
7.4.1     Free Products. Any disposal of Products for, or use of Products in,
clinical or pre‑Clinical Studies, given as free samples, or distributed at no
charge to patients unable to purchase Product shall [*].
7.4.2     Non-Monetary Compensation. Upon any sale or other disposal of any
Product that should be included within Net Revenues for any consideration other
than an exclusively monetary consideration on bona fide arm’s length terms, then
for purposes of calculating the Net Revenues under this Agreement, such Product
shall be deemed to be [*].
7.4.3     Multi-Product Offerings. In the event a Product is sold with one or
more other products or services for a single price (together, a “Multiple
Product Offering”), Net Revenues for such Multiple Product Offering shall be
calculated by multiplying actual Net Revenues of such Multiple Product Offering
by the fraction A/(A+B) where A is the invoice price of the Product, if sold
separately, and B is the total invoice price of the other products in the
Multiple Product Offering, if sold separately. If, on a country-by-country
basis, the other products in the Multiple Product Offering are not sold
separately in said country, Net Revenues for the purpose of determining
royalties of the Multiple Product Offering shall be calculated by multiplying
actual Net Revenues of such Multiple Product Offering by the fraction A/D, where
A is the invoice price of the Product, if sold separately, and D is the invoice
price of the Multiple Product Offering. If neither the Product nor the other
products are sold separately in a given country, the Parties shall determine Net
Revenues for such Multiple Product Offering by mutual agreement based on the
relative contribution of the Product (excluding other products) and each other
product in the Multiple Product Offering.
Section 7.5    Excluded Losses. The following losses will not be charged to the
Collaboration Profit: (i) losses of a Party to the extent attributable to a
breach of this Agreement by such Party, or (ii) losses subject to
indemnification pursuant to Section 13.1 (Indemnity by BeiGene) or Section 13.2
(Indemnity by Amgen).
Section 7.6    Manufacturing Costs Calculation and True-Up. Manufacturing
Standard Costs for a Product manufactured in Amgen’s (or its designee’s)
clinical (i.e., non-commercial) manufacturing facility, calculated as part of
Amgen Pipeline Product Global Development Costs, will be included in Amgen
Pipeline Product Global Development Costs at the time of manufacture of such
Product. Prior to Technical Feasibility, Manufacturing Actual Costs for a
Product manufactured in Amgen’s (or its designee’s) non-clinical (i.e.,
commercial) manufacturing facility and intended for use in a Clinical Study,
calculated as part of Amgen Pipeline Product Global Development Costs, will be
included in Amgen Costs at the time of manufacture of such Product. After
Technical Feasibility, Manufacturing Actual Costs for a Product manufactured in
Amgen’s (or its designee’s) non-clinical (i.e., commercial) manufacturing
facility and intended for use in a Clinical Study and calculated as part of
Amgen Pipeline Product Global Development Costs, will be included in Amgen
Pipeline Product Global Development Costs at the time such Product is shipped to
a site for use of such Product in a Clinical Study. If any Product for
commercial use is distributed as samples, lost, unusable due to damage, or
otherwise no longer available for commercial sale, then [*]. In addition, due to
the fact that Manufacturing Actual Costs may not be known at the time such costs
are to be included within the Collaboration Profit, for the purposes of
determining Amgen Pipeline Product Global Development Costs for a particular
calendar quarter, Amgen will, to the extent any manufacturing costs are to be
calculated using Manufacturing Actual Costs, use the then-current estimated
Manufacturing Actual Costs for such calendar quarter. By March 31 of each
calendar year, Amgen will reconcile any estimated Manufacturing Actual Costs
included in Amgen Pipeline Product Global Development Costs in the prior
calendar year with the final Manufacturing Actual Costs for such Product and
provide such reconciliation to BeiGene. If such reconciliation evidences an over
or under payment by either Party, a balancing payment will be made between the
Parties in order to maintain the intended revenue and cost sharing allocation
set forth in this Agreement within [*]after delivery of such reconciliation
report by Amgen and agreement thereon by the Parties.
Section 7.7    Final Balancing Payments. On a quarterly basis, a final balancing
payment and report shall be provided by Amgen to BeiGene to give effect to the
Development Cost Share Payment pursuant to Section 7.1 and the Calculation of
Collaboration Profits pursuant to Section 7.2.7. The net paying Party will make
a payment pursuant to this Section 7.7 (Final Balancing Payment) within [*]
after delivery of the reports of BeiGene Pipeline Product Development Costs,
Amgen Pipeline Product Global Development Costs and Collaboration Profit.
Payments pursuant to this Article VII (Financial Consideration) will be made in
accordance with the provisions of Article VIII (Payments). On a quarterly basis,
on or around [*] prior to calendar quarter end, Amgen and BeiGene shall each
provide to the other Party their then current quarterly budget, including (i)
the Global Development Budget, (ii) Commercialization Budget, (iii) profit &
loss statements (applicable for BeiGene), (iv) royalty forecast, and (v) any
other information deemed reasonably necessary for both Parties to reasonably
calculate an estimate of their respective obligations set forth in Article VIII
for the then current calendar quarter.
Section 7.8    Commercialization Budget Deadlocks. In the event that the JSC is
unable to approve an annual Commercialization Budget prior to the expiration of
any such budget, then, until approval of such budget by the Parties, each Party
will be entitled to continue the Designated Amgen Activities and Designated
BeiGene Activities, as applicable, and include its Commercialization and Related
Costs, in the calculation of Collaboration Profit for any calendar quarter not
covered by an approved budget, until such time as the aggregate
Commercialization and Related Costs of such Party included in the calculation of
Collaboration Profit for such calendar year is equal to [*].
Section 7.9    Overruns. Each Party will promptly notify the other Party upon
becoming aware that the anticipated Costs to be incurred by such Party for
activities in or for the Collaboration Territory for a given calendar year will
be in excess of the applicable Global Development Budget (portion applicable to
the Collaboration Territory) or Commercialization Budget. Unless otherwise
agreed by the Parties in advance, in writing, Costs reported by a Party pursuant
to Section 7.2.1 (BeiGene Costs) or 7.2.2 (Amgen Costs) incurred with respect to
Collaboration Activities in excess of [*] of the aggregate amounts budgeted to
be incurred by or on behalf of such Party for its Collaboration Activities in
such calendar year in the then-current applicable Global Development Budget
(portion applicable to the Collaboration Territory) or Commercialization Budget,
respectively, will not be included in the calculation of revenue and costs
pursuant to Section 7.2.7 (Calculation of Collaboration Profits); provided that
such BeiGene Costs and Amgen Costs in excess of such amount will be included in
the calculation of revenue and costs pursuant to Section 7.2.7 (Calculation of
Collaboration Profits) to the extent such Costs were attributable to: [*]. In no
event shall Costs reported by a Party pursuant to Section 7.2.1 (BeiGene Costs)
or 7.2.2 (Amgen Costs) incurred due to gross negligence or willful misconduct
with respect to Collaboration Activities be included in the calculation of
revenue and costs pursuant to Section 7.2.7 (Calculation of Collaboration
Profits).
Section 7.10    Royalties.
7.10.1 Pipeline ROW Royalties.
(a)    Rates. Subject to Section 9.1.4(c) and the remainder of this
Section 7.10, during the applicable Global Pipeline Royalty Term, Amgen shall
pay to BeiGene royalties on the annual Net Revenues of all Pipeline Products
(excluding AMG 510) in the ROW, as calculated by multiplying the applicable
royalty rates set forth below by the corresponding amount of incremental annual
Net Revenues of Pipeline Products in the ROW.
Aggregate Annual Net Revenues of Pipeline Products (excluding AMG 510)
Royalty Rate
For that portion of aggregate annual Net Revenues of Pipeline Products in the
ROW less than or equal to [*] U.S. Dollars (US$[*])
[*]%
For that portion of aggregate annual Net Revenues of Pipeline Products in the
ROW greater than [*] U.S. Dollars (US$[*]) and less than or equal to [*] U.S.
Dollars (US$[*])
[*]%
For that portion of aggregate annual Net Revenues of Pipeline Products in the
ROW greater than [*] U.S. Dollars (US$[*]) and less than or equal to [*] U.S.
Dollars (US$[*])
[*]%
For that portion of aggregate annual Net Revenues of Pipeline Products in the
ROW greater than [*] Dollars (US$[*])
[*]%

(b)    Global Pipeline Royalty Term. Amgen shall pay BeiGene royalties as set
forth in Section 7.10.1(a) on a country-by-country and Pipeline Product by
Pipeline Product basis on Net Revenues in the ROW during the period of time
beginning on the First Commercial Sale of such Pipeline Product in such country
and expiring on the latest of (i) the date on which the Exploitation of such
Pipeline Product is no longer Covered by a Valid Claim of any Patents owned or
exclusively Controlled by Amgen in such country; (ii) the expiration of
Regulatory Exclusivity in such country; and (iii) the earlier of (x) eight (8)
years from the date of First Commercial Sale of such Pipeline Product in such
country and (y) twenty (20) years from the date of First Commercial Sale of the
Product anywhere in the world (the “Global Pipeline Royalty Term”).
(c)    If during the portion of the applicable Global Pipeline Royalty Term in a
particular country where any Pipeline Product is being sold in such country
there are Generic/Biosimilar Products with respect to such Pipeline Product
marketed in such country and the Generic/Biosimilar Market Entry Threshold is
exceeded for such Pipeline Product in such country, then the royalty rates set
forth in Section 7.10.1(a) with respect to such Pipeline Product shall be
reduced by [*].
(d)    If Amgen enters into an agreement with a Third Party after the Effective
Date for a right or license under such Third Party’s Patents that Amgen
reasonably believes is necessary in order to Commercialize any Pipeline Product
in any country in the ROW, then Amgen may deduct from any royalty payments to
BeiGene under Section 7.10.1(a) up to [*].
(e)    In no event shall the royalty reductions or offsets described in Sections
7.10.1(c) or (d), alone or together, reduce the royalties payable by Amgen for a
given calendar quarter pursuant to Section 7.10.1(a) to less than [*] of the
amounts otherwise payable by Amgen for a given calendar quarter pursuant to
Section 7.10.1(a). If Amgen is not able to take the full royalty reductions or
offsets under Sections 7.10.1(c) or (d), as applicable, as a result of the
foregoing restriction in this Section 7.10.1(e) then Amgen may [*].
7.10.2 Post-Product Return Collaboration Territory Royalties.
(a)    Rates. On a Product-by-Product basis during the periods of time beginning
from the return of such Product to Amgen in the Collaboration Territory pursuant
to Section 5.1.2 or Section 5.1.3, as applicable, and expiring on the fifth
anniversary of the date of return of such Product, Amgen shall pay to BeiGene
royalties on the annual Net Revenues of all returned Products sold in the
Collaboration Territory, as calculated by multiplying the applicable royalty
rates set forth below for each returned In-Line Product or returned Pipeline
Product, as applicable, by the corresponding amount of annual Net Revenues of
such returned In-Line Product or returned Pipeline Product, as applicable, in
the Collaboration Territory during the applicable period of time.
Period Following Return of Product Rights to Amgen
Royalty Rate
In-Line Product
Pipeline Product
[*] following return of product rights for such Product
[*]%
[*]%
[*] following return of product rights for such Product
[*]%
[*]%
[*] following return of product rights for such Product
[*]%
[*]%
[*] following return of product rights for such Product
[*]%
[*]%
[*] following return of product rights for such Product
[*]%
[*]%

7.10.3     Royalty Payments and Reports. Amgen shall (i) within [*] after the
end of each calendar quarter with respect to Net Revenues of Products in such
calendar quarter specifying for such calendar quarter (in confirmed figures, or
reasonable estimates if firm figures are not available) the amount of Net
Revenues, the royalty rate and the amount of royalty payable on such Net
Revenues and (ii) make the royalty payments owed to BeiGene hereunder in
accordance with such royalty report in arrears, within [*] from the end of the
calendar quarter in which such payment accrues. BeiGene shall keep such reports
confidential and shall not disclose them to any Third Party other than BeiGene’s
consultants and accountants that are obligated to keep such information
confidential.
Section 7.11 Payments. Payments pursuant to this Article VII (Financial
Consideration) will be made in accordance with the provisions of Article VIII
(Payments).


ARTICLE VIII.

PAYMENTS
Section 8.1 Appropriate Measure of Value. Each of the Parties acknowledges that
(i) the value provided by the other Party hereunder is comprised of many related
items, including performance of various services, access to development,
regulatory, manufacturing and commercial expertise, clinical data and other
financial and non-financial consideration and that (ii) the amount of the Supply
Price and the ratio of cost sharing set forth herein are intended to capture
such value as an aggregate. Therefore, the increase, decrease or lapse of any
particular items or rights, including Patent rights and allocation of
operational responsibilities between the Parties, will not affect the amount of
such payment or the ratio of cost sharing, and the Parties agree that both the
amount and duration of such payment and the ratio of revenue and cost sharing
are reasonable.
Section 8.2 No Other Compensation. Other than as explicitly set forth in this
Agreement, neither Party will be obligated to pay any additional fees, milestone
payments, royalties or other payments of any kind to the other hereunder.
Section 8.3 Currency.
8.3.1     Payments. All payments made hereunder between the Parties will be made
in United States Dollars (US$) or as otherwise agreed by the Parties. For the
avoidance of doubt, the Parties acknowledge that payments to Third Parties may
be made in RMB from time to time. Each Party will pay all sums due hereunder by
wire transfer, or electronic funds transfer (EFT) in immediately available
funds. If the EFT option is chosen by Amgen or BeiGene, a completed electronic
funds transfer form will be provided in a timeframe that facilitates timely
payment. Each Party will promptly notify the other Party of the appropriate
account information to facilitate any such payments. All amounts set forth in
any budget established under this Agreement will be expressed in United States
Dollars (US$) and, for reference only, also stated in RMB. Notwithstanding
anything in this Agreement to the contrary, United States Dollars (US$) shall be
the controlling currency for all purposes under this Agreement, including
budgeting and cost reimbursement, cost overruns and related calculations.
8.3.2     Invoices. The Parties shall work to ensure that an appropriately
detailed invoice is prepared and delivered in connection with the quarterly
Final Balancing Payment owed hereunder by one Party to the other. The party
receiving the quarterly Final Balancing Payment shall prepare and send the
invoice to the paying party. Payment will be made pursuant to the terms in
Section 7.7.
Any invoices sent to Amgen shall be addressed to:
Amgen Inc.
Accounts Payable
PO Box 667
Newbury Park, CA 92319-0667
Attention Partnership Accounting


Any invoices sent to BeiGene shall be addressed to:


BeiGene Switzerland GmbH
Accounts Payable
c/o VISCHER AG
Aeschenvorstadt 5,
4051 Basel, Switzerland


With an electronic copy sent to: [*]


8.3.3     Conversions. With respect to amounts required to be converted into
another currency for calculation or payment hereunder, such amounts will be
converted using a rate of exchange which corresponds to the rate used for
conversion between the relative currencies by whichever Party recorded the
relevant receipt or expenditure, for the respective reporting period in its
books and records that are maintained in accordance with U.S. GAAP or China
GAAP, as the case may be. If a Party is not required to perform such a currency
conversion for its U.S. GAAP or China GAAP reporting with respect to the
applicable period, then for such period such Party will make such conversion
using the rate of exchange which corresponds to the noon buying rate as
published in the Wall Street Journal, Eastern U.S. Edition on the second to last
business day of the calendar quarter (or such other publication as agreed-upon
by the Parties) in which such receipt or expenditure was incurred.
Section 8.4 Audits.
8.4.1     Accounting. Each Party will keep complete and accurate records
pertaining to the activities to be conducted hereunder in sufficient detail to
permit the other Party (the “Auditing Party”) to confirm the accuracy of
financial reports, calculation of Costs (including Manufacturing Actual Costs,
Amgen Pipeline Product Global Development Costs, BeiGene Pipeline Global
Development Costs and Commercialization and Related Costs) and the amount of
payments due hereunder, and such records will be open (in such form as may be
available or reasonably requested) to inspection during the Term of this
Agreement and for an additional [*] following the end of the last period to
which they pertain. The Auditing Party will have the right, at its own expense
to have an independent, certified public accountant, selected by it, perform a
review (once annually unless a significant discrepancy is observed), of the
records of the other Party (the “Audited Party”) applicable to the accuracy of
financial reports, calculation of Costs (including Manufacturing Actual Costs,
Amgen Pipeline Product Global Development Costs, BeiGene Pipeline Global
Development Costs and Commercialization and Related Costs) and the amount of
payments due hereunder (including any records kept in the ordinary course of the
Audited Party’s business) during regular business hours, with not less than [*]
advance written notice and under reasonable obligations of confidentiality. The
report of such accountant will be made available to both Parties simultaneously,
promptly upon its completion. The Auditing Party’s right to perform an audit
pertaining to any calendar year will expire [*] after the end of such year and
the books and records for any particular calendar year will only be subject to
[*]. Should an inspection pursuant to this Section 8.4 (Audits) lead to the
discovery of a discrepancy in the accuracy of financial reports, calculation of
Costs (including Manufacturing Actual Costs, Amgen Pipeline Product Global
Development Costs, BeiGene Pipeline Global Development Costs and
Commercialization and Related Costs) and the amount of payments due hereunder,
then the appropriate Party will pay to the other the amount of the discrepancy
(plus, if the error was in favor of the Auditing Party, interest accrued at the
Contract Interest Rate, compounded annually from the day the relevant payment(s)
were due). The Auditing Party will pay for any audit under this Section 8.4
(Audits); provided that if a payment discrepancy was greater than [*] of the
correct amount for the audited period and the discrepancy was in favor of the
Audited Party, then the Audited Party will pay the reasonable out-of-pocket cost
of such inspection. This Section 8.4 (Audits) does not apply to or include
pharmacovigilance audits, manufacturing audits or regulatory inspections.
8.4.2     Compliance. Each Party will also keep complete and accurate records
pertaining to the activities to be conducted hereunder in sufficient detail to
permit the Auditing Party to confirm the other Party’s compliance with its
obligations under Section 12.4 (Mutual Covenants). Such records will be open (in
such form as may be available or reasonably requested) to inspection for [*]
following the end of the period to which they pertain; provided that such
records shall be subject to audit no more than once per calendar year except in
the event that additional compliance issues are identified during such audit or
otherwise, in which case additional audits shall be permitted. The Auditing
Party will have the right to use its own internal auditing team or, at its own
expense, an external auditing team selected by it, to perform a review of the
records of the Audited Party. The audits will occur during regular business
hours, with not less than [*] advance written notice and under reasonable
obligations of confidentiality, unless the audits are requested by a
Governmental Authority, in which case the Parties agree such notice period does
not apply. The Audited Party will cooperate with the Auditing Party and, if
applicable, the Governmental Authority, in these audits.
8.4.3     Sales Force and Other Personnel Audit. During regular business hours,
with not less than [*] advance written notice and under reasonable obligations
of confidentiality, BeiGene will permit Amgen or its authorized representatives
to: (i) have access to the records of Sales Force Costs and Other Personnel
Costs and activities maintained by BeiGene for purposes of verifying the
accuracy of reports described in Section 5.7.1 (Reporting); and (ii) audit such
records; provided that such audits may not be performed by Amgen more than once
per calendar year, such records will be open (in such form as may be available
or reasonably requested) to inspection for at least [*] following the end of the
period to which they pertain, and such records for any particular calendar year
will only be subject to [*]. Any and all audits undertaken pursuant to this
Section 8.4.3 (Sales Force and Other Personnel Audits) will be performed at the
sole and exclusive expense of the Amgen and will not be included in Amgen Costs
or BeiGene Costs, as the case may be, for purposes of calculating Collaboration
Profit (Loss). If an audit reveals an overstatement of Sales Force Costs or
Other Personnel Costs of greater than [*] of the correct amount for the audited
period, then BeiGene will pay the reasonable out-of-pocket cost of such
inspection.
Section 8.5 Blocked Currency. Notwithstanding anything to the contrary in this
Agreement, for any payment to a Party that is due and payable under this
Agreement but is not successfully remitted to such Party upon the first
application to the remitting bank in the Collaboration Territory by the other
Party or other payor (irrespective of whether the failure to remit payment is
because of not passing the bank verification process, or because of ad hoc
measures adopted by the Governmental Authorities in the Collaboration Territory
from time to time, or because approval is required from Governmental Authorities
in the Collaboration Territory, or for any other reason), the paying Party shall
(i) as a guarantee and not as settlement, make payment of an equivalent amount
in local currency to an account in a bank or depository in the Collaboration
Territory of the payee Party Affiliate designated by the payee Party in writing,
(ii) immediately take all steps that are necessary or appropriate to rectify the
inability to pay the payee Party, including but not limited to initiating the
proper approval process if applicable, and (iii) at such time as the inability
to pay has been rectified, immediately pay to the payee Party the original
amount that was due and payable at the time of deposit, notwithstanding any
subsequent foreign exchange fluctuations. 
Section 8.6 Taxes.
8.6.1 Withholding.
(a)    If Applicable Law requires a Party to pay or withhold Taxes with respect
to any payment to be made pursuant to this Agreement, the paying Party will
notify the other in writing of such payment or withholding requirements prior to
making the payment and provide such assistance to the receiving Party, including
the provision of such documentation as may be required by a tax authority, as
may be reasonably necessary in such Party’s efforts to claim an exemption from
or reduction of such Taxes. Except as otherwise provided in this Agreement, each
Party will withhold any Taxes required by Applicable Law to be withheld from the
amount due, remit such Taxes to the appropriate tax authority, and furnish the
other Party with proof of payment of such Taxes promptly following payment
thereof. If Taxes are paid to a tax authority, each Party will provide the other
such assistance as is reasonably required to obtain a refund of Taxes withheld,
or obtain a credit with respect to Taxes paid. In the event that the governing
tax authority retroactively determines that a payment made by a Party to the
other pursuant to this Agreement should have been subject to withholding (or to
additional withholding) for Taxes, and such Party (the “Withholding Party”)
remits such withholding Taxes to the tax authority, the Withholding Party will
have the right to offset such amount, including any interest and penalties that
may be imposed thereon (except to the extent any such interest or penalties
result from the negligence of the Withholding Party), against future payment
obligations of the Withholding Party under this Agreement (or, at the option of
the Withholding Party, the Withholding Party will have the right to invoice the
other Party for such amount, and the other Party will pay such amount within [*]
of the receipt of such invoice); provided that the Withholding Party may also
pursue reimbursement by any other available remedy.
(b)    BeiGene hereby represents that it is as of the Execution Date and the
Effective Date a tax resident of Switzerland and not a tax resident of China. On
the basis of such representation, the Parties acknowledge their mutual
understanding that the laws of the United States (and any state thereof) do not,
as of the date hereof, require Tax to be withheld on any payment expected to be
made by Amgen to BeiGene pursuant to this Agreement (provided that BeiGene
delivers to Amgen a properly completed Form W-8BEN-E claiming a royalty
withholding tax exemption), and absent a law, change in law, change in facts, or
involuntary assessment of Tax by a Governmental Authority of the United States
(or any state thereof), Amgen shall not withhold any Tax under the laws of the
United States (or any state thereof) with respect to payments made pursuant to
this Agreement. BeiGene shall indemnify Amgen for any Loss arising because of a
failure to withhold Taxes required to be withheld but not withheld pursuant to
this Section 8.6.1(b).
(c)    On the basis of the representation in Section 8.6.1(b), the Parties
acknowledge their mutual understanding that BeiGene is a tax resident of
Switzerland entitled to the benefits of the tax treaty in effect between the
United States and Switzerland and that the laws of China do not, as of the date
hereof, require Tax to be withheld on any payment expected to be made by Amgen
to BeiGene pursuant to this Agreement, and absent a law, change in law, change
in facts, or involuntary assessment of Tax by a Governmental Authority of China,
Amgen shall not withhold any Tax under the laws of China with respect to
payments made pursuant to this Agreement (provided that BeiGene delivers to
Amgen a properly completed Form W-8BEN-E indicating that it is a tax resident of
Switzerland).  BeiGene shall indemnify Amgen for Losses arising because of a
failure to withhold Taxes required to be withheld but not withheld pursuant to
this Section 8.6.1(c).
8.6.2     Indirect Taxes. Unless otherwise mutually agreed by both Parties, all
payments made pursuant to this Agreement are exclusive of Indirect Taxes. If
BeiGene is liable to value-added tax and related surcharges in the Collaboration
Territory (collectively, “China Turnover Tax”) on any payment received from
Amgen, BeiGene shall separately list the amount of China Turnover Tax on its
invoice to Amgen, calculated at the rates and methods prescribed by Applicable
Law, and Amgen shall pay the amount of the China Turnover Tax to BeiGene, which
shall be solely responsible for the payment of the China Turnover Tax to the
relevant Governmental Authority. If Amgen is liable for the China Turnover Tax
on any payment received from BeiGene, Amgen shall separately list the amount of
the China Turnover Tax on its invoice to BeiGene, calculated at the rates and
methods prescribed by Applicable Law, and BeiGene shall pay the China Turnover
Tax to the relevant Governmental Authority as a withholding agent on behalf of
Amgen (but shall not withhold such tax from the payment to Amgen). If Indirect
Taxes other than China Turnover Tax are chargeable in respect of any payments,
the paying party shall pay such Indirect Taxes at the applicable rate in respect
of such payments following receipt, where applicable, of an Indirect Taxes
invoice in the appropriate form issued by the receiving Party in respect of
those payments. The Parties shall issue invoices for all amounts payable under
this Agreement consistent with Indirect Tax requirements and irrespective of
whether the sums may be netted for settlement purposes. The Parties shall
cooperate and use all reasonable efforts to obtain exemption, zero-rating, or
other preferential treatment in respect of any Indirect Tax. If any amount of
Indirect Tax is refunded by the applicable Governmental Authority or other
fiscal authority subsequent to payment, the Party receiving such refund will
transfer such amount to the paying Party within [*] of receipt. [*]
8.6.3     Employee Taxes. Each Party shall be responsible for taxes based on,
imposed on or calculated by reference to any person employed by that Party.
8.6.4 Cooperation and Actions Requiring Consent.
(a)    Each Party shall, with respect to any Taxes for which the other Party may
be liable, (i) reasonably assist and cooperate with the other Party in preparing
for or filing any Tax claim, Tax audit of, or dispute with any Governmental
Authority regarding, and any judicial or administrative proceeding relating to,
liability for Taxes, and in the preparation of or conduct of litigation or
investigation of claims in connection with the preparation of financial
statements or other documents to be filed with any Governmental Authority in
relation to Taxes; (ii) make available to the other Party and to any
Governmental Authority, as reasonably requested, all information, records and
documents relating to Taxes relating to the Agreement; (iii) provide timely
notice to the other Party of any pending or threatened Tax audits or assessments
relating to the Agreement, and (iv) furnish the other Party hereto with copies
of all correspondence received from any Governmental Authority in connection
with a Tax audit or information request with respect to a Tax. For the avoidance
of doubt, the cooperation noted in this Section 8.6.4 shall include signing any
Tax returns, amended Tax returns, claims or other documents with respect to any
Tax controversy or proceeding, with respect to Taxes, the retention and (upon
the other Party’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.
(b)    A Party (the “First Party”) shall not, with respect to any Tax matter,
(i) contest an involuntary tax assessment that may give rise to a Tax for which
the other Party may be liable or incur a Loss, without the written consent of
the other Party (which consent shall not be unreasonably withheld, conditioned
or delayed), (ii) extend or waive, or cause to be extended or waived, any
statute of limitations or other period for the assessment of any Tax or
deficiency, (iii) initiate any voluntary disclosure or other communication with
any Governmental Authority, or (iv) settle any such Tax matter or contest,
unless (with respect to clauses (i), (ii), (iii) or (iv) of this Section 8.6(b),
as applicable) the First Party agrees to indemnify the other Party for the
amount of any Tax that is imposed on the other Party as a result of the First
Party taking any such action.
Section 8.7 Late Payment. Any payments or portions thereof due hereunder which
are not paid when due (other than amounts subject to a good faith dispute) will
bear interest at the Contract Interest Rate, compounded annually, calculated on
the number of days such payment is delinquent; provided that any amounts subject
to such good faith dispute that are subsequently determined to be owed shall be
subject to such interest calculated from the date such payment was initially
due. This Section 8.7 (Late Payment) will in no way limit any other remedies
available to either Party.
Section 8.8 Change in Accounting Periods. From time to time, either of the
Parties may change its accounting and financial reporting practices from
calendar quarters and calendar years to fiscal quarters and fiscal years or vice
versa. If a Party notifies the other in writing of a change in its accounting
and financial reporting practices from calendar quarters and calendar years to
fiscal quarters and fiscal years or vice versa, then thereafter, beginning with
the period specified in the notice, the Parties will cooperate to determine a
way to report and reconcile each Party’s accounting periods so as to facilitate
payments to be made hereunder.
ARTICLE IX.

DISTRACTING PRODUCTS
9.1.1     General. On a Product-by-Product basis and during the Exclusivity
Period with respect to such Product, except as otherwise set forth in Sections
9.1.2 (Mutual Restrictions), 9.1.3 (Amgen Exceptions) and 9.2 (Pre-Clinical
Development Programs), each Party shall not itself (and each Party shall ensure
that its Affiliates do not), conduct or participate in, or advise, assist or
enable any of its Affiliates or any Third Party to conduct or participate in,
any Distracting Program (the “Distracting Program Restriction”) in the
Collaboration Territory or the ROW as specified in Section 9.1.2 (Mutual
Restrictions) below.
9.1.2     Mutual Restrictions. With respect to each Party’s obligations, the
Distracting Program Restriction shall apply as follows:
(a)    Collaboration Territory. For a Distracting Product corresponding to a
Product, the Distracting Program Restriction shall apply to each Party’s and
each of its Affiliates’ activities with respect to such Distracting Program in
the Collaboration Territory during the applicable Exclusivity Period.
(b)    ROW. For a Distracting Product corresponding to a Product, the
Distracting Program Restriction shall apply to each Party’s and each of its
Affiliates’ activities with respect to such Distracting Program in the ROW
during the applicable Exclusivity Period with respect to the corresponding
Product, provided that each Party shall be permitted to:
(i)    initiate [*] of an [*] Distracting Product in the ROW following [*];
and/or
(ii)    [*] obtain rights to a Distracting Product and thereafter:
(A)    [*] such Distracting Product at any time; and
(B)    on a country-by-country basis, [*] such [*] Distracting Product in such
country following the [*] in such country.
Notwithstanding anything to the contrary in this Section 9.1.2(b), except as set
forth in Section 9.1.3, in no event shall either Party [*] with respect to a
Distracting Product that is a [*] at any time during the Exclusivity Period with
respect to such Product.
9.1.3     Amgen Exceptions. Amgen’s Distracting Program Restrictions shall not
apply [*]. In addition, notwithstanding anything to the contrary in Sections
9.1.1 or 9.1.2, Amgen shall be permitted to [*] at any time. In the event that
Amgen [*], Amgen shall notify BeiGene within [*] of such event, which notice
shall include [*]:
(a)    [*].
(b)    [*].


9.1.4 Suspended Products.
(a)    If BeiGene reasonably believes that a Pipeline Product has become a
Suspended Product, then BeiGene shall have the right to provide written notice
to Amgen of the same. Upon receipt of such written notice, the Parties, acting
through the JSC, shall discuss the matter within [*] of such notice.
(b)    Thereafter, Amgen shall have the right within [*] after the JSC meeting
to either (i) dispute such notice pursuant to Section 15.4, (ii) provide BeiGene
with a reasonable plan of action to restart substantive efforts and activities
to Develop such Product and begin such efforts and activities within [*]
thereafter or (iii) acknowledge that such Product shall be deemed a Suspended
Product hereunder. For any Suspended Product, the Distracting Program
Restriction shall no longer apply with respect to activities in the ROW but
shall continue to apply with respect to the Collaboration Territory until the
end of the applicable Exclusivity Period.
(c)    Notwithstanding the foregoing, if at any time Amgen provides written
notice to BeiGene which notice contains a reasonable plan of action to restart
substantive efforts and activities to Develop such Suspended Product, the
Suspended Product shall no longer be deemed a Suspended Product, provided that
[*] and the Agreements shall terminate with respect to such Product in the ROW.
If BeiGene notifies Amgen that it will Divest or terminate all activities with
respect to such Distracting Program in accordance with Section 9.3.1 or 9.3.2
(provided that all references to closing of the Distracting Transaction shall
instead be deemed to refer to Amgen’s notice under this subsection) then such
Product shall no longer be a Suspended Product as of the date of such
termination or Divestment of the Distracting Product.
Section 9.2    Pre-Clinical Development Activities. Notwithstanding anything in
this Article IX (Distracting Products), each Party and its Affiliates will have
the right to conduct pre-clinical development activities and non-commercial
manufacturing activities for any Distracting Products.
Section 9.3    Distracting Transactions; Notice. Notwithstanding anything to the
contrary herein, it shall not be deemed a breach of the Distracting Program
Restriction by a Distracted Party if such Distracted Party enters into a
Distracting Transaction and such Distracted Party complies with its obligations
under this Section 9.3 (Distracting Transactions; Notice). If a Party enters
into a Distracting Transaction (in each instance, the “Distracted Party”) then
it will provide notice to the other Party (the “Affected Party”), within [*]
business days after the first public announcement or disclosure of such
Distracting Transaction and if no public announcement or disclosure occurs, [*]
business days after the closing of such transaction (the “Distracting
Transaction Notice”), describing in reasonable detail, to the extent permitted
by Applicable Law and without disclosing any proprietary information, the
Distracting Program. During the pendency of any potential Distracting
Transaction, and until the provisions of either Section 9.3.1 (Divestiture) or
Section 9.3.2 (Termination) are fully implemented, the Distracted Party will
Segregate the Distracting Program from programs for the Products. Any notice
provided pursuant to this Section 9.3 (Distracting Transactions; Notice) shall
include a notification as to whether the Distracted Party intends to Divest or
terminate the Distracted Program.
9.3.1     Divestiture of a Distracting Transaction. If the Distracted Party
elects to Divest a Distracting Program arising from the Distracting Transaction,
then it will Divest such Distracting Program within [*]. If the Distracted Party
fails to complete a Divestiture of the Distracting Program within [*], then the
Distracted Party will be deemed to have chosen to terminate the Distracting
Program, effective as of [*], and will promptly comply with the requirements of
Section 9.3.2 (Termination); provided that if at the expiration of such [*]
period, the Distracted Party has agreed terms with a Third Party to Divest the
Distracting Program arising from the Distracting Transaction then such [*]
period will be extended as required for the Distracted Party and such Third
Party to consummate the transaction, but in no event will such extension exceed
an additional [*].
9.3.2     Termination of a Distracting Transaction. If the Distracted Party
elects to terminate a Distracting Program arising from a Distracting
Transaction, it will terminate all activities of such Distracting Program within
[*] (other than any Clinical Studies or other activities which are being
completed solely for ethical, regulatory, or legal obligations to complete the
same and not for the purpose of obtaining Regulatory Approval). [*]
Section 9.4    Reasonable Restrictions. The Distracted Party acknowledges the
provisions of this Article IX (Distracting Products) are reasonable and
necessary to protect the legitimate interests of the Affected Party and to
encourage the free sharing of information between the Parties with respect to
Products, and the Distracted Party agrees not to contest such limitations in any
proceeding. The Distracted Party acknowledges that the Affected Party would not
have entered into this Agreement absent the restrictions set forth in this
Article IX (Distracting Products) and that a breach or threatened breach of this
Article IX (Distracting Products) would be likely to result in irreparable harm
to the Affected Party for which there is no adequate remedy at law. Therefore,
the Affected Party will be entitled to obtain from any court of competent
jurisdiction injunctive relief, specific performance, and an equitable
accounting of any earnings, profits or benefits arising out of any such breach.
Nothing in this Section 9.4 (Reasonable Restrictions) is intended or will be
construed to limit in any way either Party’s right to equitable relief or any
other remedy for breach of this or any other provision of this Agreement.
ARTICLE X.

INTELLECTUAL PROPERTY
Section 10.1    Program Intellectual Property Ownership. Except as provided
below in this Section 10.1 (Program Intellectual Property Ownership), each Party
will solely own all right, title, and interest in and to all Program
Intellectual Property that are made by or on behalf of such Party, solely or
independent of the other Party, and all intellectual property rights related
thereto, and any Program Intellectual Property that is jointly made will be
owned jointly by the Parties. Notwithstanding the foregoing, all right, title
and interest in and to any Program Intellectual Property that constitutes
improvements, modifications or enhancements to a Product which (i) was generated
or conceived by Amgen, BeiGene or their respective Affiliates, whether solely or
jointly (or together with a Third Party), during the Term as a result of
carrying out the Designated Amgen Activities or the Designated BeiGene
Activities, as applicable, (ii) is a modification, derivative, or improvement of
the Products or related to the manufacturing or formulating of the Products or
(iii) is a new or novel use of the Products (collectively referred to herein as
“Amgen Program Intellectual Property”) shall automatically vest solely in Amgen.
BeiGene, for itself and on behalf of its Affiliates and their respective
sublicensees, subcontractors, employees, consultants and agents, hereby assigns
(and to the extent such assignment can only be made in the future hereby agrees
to assign), to Amgen all right, title and interest in and to all Amgen Program
Intellectual Property. Inventorship will be determined according to United
States patent law (without reference to any conflict of law principles). Each
Party shall be solely responsible for any compensation or remuneration for its
personnel for any Program Intellectual Property generated by such personnel in
accordance with the compensation policies of Amgen or BeiGene, as applicable, or
as otherwise required in accordance with Section 6.7 (Management of Personnel).
Notwithstanding the foregoing, if Amgen agrees to conduct (or allows BeiGene to
conduct) one or more Clinical Studies involving the combination of a Product
with a BeiGene product, then before initiating any such combination study, the
Parties shall negotiate a separate agreement with respect to the same which may,
among other things, contain different terms with respect to the supply of
Product and the ownership, prosecution, defense and enforcement of any
intellectual property arising thereunder.
Section 10.2    Copyright Ownership. Except as expressly provided in this
Agreement, each Party will own all right, title, and interest in and to all
Copyrights created pursuant to this Agreement that are authored by or on behalf
of such Party, solely or independent of the other Party, and all intellectual
property rights related thereto. The Parties will jointly own all right, title,
and interest in and to all Copyrights created pursuant to this Agreement that
are authored by or on the behalf of the Parties jointly, and all intellectual
property rights related thereto.
Section 10.3    Product Trademarks. The Parties hereby agree that in the event
that BeiGene is permitted to use a product trademark in connection with a
Product, BeiGene shall select a product trademark for use in connection with
such Product; provided that such Product Trademarks have been accepted by the
Regulatory Authority and approved by the JSC for use in the Collaboration
Territory and such use is permitted by Applicable Law; and provided further that
if a product trademark would reasonably be expected to have a material adverse
impact on Amgen’s exploitation of any Product outside the Collaboration Scope,
the selection of such product trademark by BeiGene for use in connection with a
Product shall be subject to Amgen’s prior written consent. Notwithstanding
anything herein to the contrary, Amgen will own all right, title and interest in
all Product Trademarks and any goodwill related thereto and BeiGene, for itself
and on behalf of its Affiliates and their respective sublicensees,
subcontractors, employees, consultants and agents, hereby assigns (and to the
extent such assignment can only be made in the future hereby agrees to assign)
to Amgen all right, title and interest in and to such Product Trademarks and all
goodwill applicable thereto.
Section 10.4    Joint Ownership. Except as expressly provided in this Agreement,
it is understood that neither Party will have any obligation to obtain any
approval or consent of, nor pay a share of the proceeds to or account to, the
other Party to practice or enforce Program Intellectual Property or intellectual
property (including Copyrights) owned jointly by the Parties hereunder, and each
Party hereby waives any right it may have under the laws of any jurisdiction to
require such approval, consent or accounting. Each Party agrees to cooperate
with the other Party, as reasonably requested, and to take such actions as may
be required to give effect to this Section 10.4 (Joint Ownership) in a
particular country, including by promptly executing and recording assignments
and other documents consistent with such ownership.
Section 10.5    License Grant by Amgen. Amgen hereby grants and causes its
Affiliates to grant to BeiGene and its Affiliates during the Term a co-exclusive
(with Amgen), fully-paid, royalty-free license to Amgen Intellectual Property
and Program Intellectual Property in each case to the extent Controlled by
Amgen, solely (i) to the extent necessary to conduct the Designated BeiGene
Activities and (ii) to exercise and perform BeiGene’s other rights and
obligations under the terms of this Agreement. Such license is sublicensable by
BeiGene or its Affiliates solely in accordance with Section 6.6 (Use of
Affiliates and Third Party Contractors).
Section 10.6    License Grant by BeiGene. BeiGene hereby grants and causes its
Affiliates to grant to Amgen and its Affiliates a co-exclusive (with BeiGene),
fully-paid, royalty-free license to Program Intellectual Property solely (i) to
the extent necessary to conduct the Designated Amgen Activities and (ii) to
exercise and perform Amgen’s other rights and obligations under the terms of
this Agreement. The foregoing license is sublicensable by Amgen or its
Affiliates in accordance with Section 6.6 (Use of Affiliates and Third Party
Contractors). Additionally, BeiGene hereby grants and causes its Affiliates to
grant to Amgen and its Affiliates a non-exclusive, irrevocable, fully-paid,
royalty-free, world-wide license with the right to sublicense under any Patent
within the BeiGene Pre-Existing Intellectual Property that is used by BeiGene,
or provided by BeiGene to Amgen for use, during the Term in the performance of
this Agreement solely to the extent necessary to make, have made, sell, offer
for sale and import Products for all uses inside and outside the Collaboration
Territory.
Section 10.7    Prosecution and Maintenance of Patents.
10.7.1     Amgen Intellectual Property. Subject to Section 10.13, Amgen will
have the sole right to control, itself or through outside counsel, and have
final decision making authority with respect to the worldwide (including inside
and outside the Collaboration Territory) Prosecution and Maintenance of the
Patents within (i) the Amgen Intellectual Property in the Collaboration
Territory that claim a Product, (ii) the Program Intellectual Property owned
solely by Amgen, and (iii) Amgen Program Intellectual Property, and in each case
with respect to preparation and filing for any Patent Extensions. Amgen will
keep BeiGene informed as to material developments with respect to the
Prosecution and Maintenance of such Amgen Intellectual Property including by
providing copies of all substantive office actions, examination reports,
communications or any other substantive documents to or from any patent office,
including notice of all interferences, reissues, re-examinations, inter partes
reviews, post grant proceedings, oppositions or requests for patent term
extensions. Amgen will also provide BeiGene with a reasonable opportunity to
comment substantively on the Prosecution and Maintenance of such Amgen
Intellectual Property prior to taking material actions (including the filing of
initial applications), and will in good faith consider any comments made by, and
actions recommended by, BeiGene; provided that BeiGene provides its comments
consistent with any applicable filing deadlines. The foregoing rights and
obligations shall be subject to the terms and conditions of Amgen’s in-license
agreements with Third Parties with respect to any in-licensed Intellectual
Property.
10.7.2     BeiGene Intellectual Property. BeiGene will have the sole right at
its sole expense to control, itself or through outside counsel, and have final
decision making authority with respect to the Prosecution and Maintenance of the
Patents within (i) the BeiGene Pre-Existing Intellectual Property in the
Collaboration Territory that claim a Product and (ii) the Program Intellectual
Property owned solely by BeiGene.
Section 10.8    Defense and Settlement of Third Party Claims of Infringement and
Other Proceedings. If a Third Party asserts that Patents, Know-How or other
rights owned or controlled by it are infringed by the activities hereunder of
either of the Parties, then defense of such claim (an “Infringement or
Invalidity Claim”) will be managed in accordance with the provisions of
Section 13.4 (Defense of Third Party Claims), with coordination and cooperation
between the Parties occurring via the Patent Coordinators. If Amgen seeks to
initiate a nullification, declaratory judgment, revocation, or opposition
proceeding against any such Patents, Know-How or other rights in response to
prospective or actual Infringement or Invalidity Claims, the Parties will
coordinate and cooperate in regard to such proceedings in accordance with the
procedures set forth in Section 13.4 (Defense of Third Party Claims), with
coordination and cooperation between the Parties occurring via the Patent
Coordinators. In the event any such nullification, declaratory judgment,
revocation, or opposition proceeding is initiated prior to the First Commercial
Sale of a Product in the Collaboration Territory, Amgen shall be responsible for
all amounts payable to a Third Party in connection with such proceeding. The
foregoing rights and obligations shall be subject to the terms and conditions of
Amgen’s in-license agreements with Third Parties with respect to any in-licensed
Intellectual Property.
Section 10.9    Enforcement. Except as expressly set forth in this Section 10.9
(Enforcement), each Party will retain all its rights to control the enforcement
of its own intellectual property. Subject to Section 10.13, Amgen will have the
sole right (but not the obligation) to enforce the Amgen Intellectual Property
or Program Intellectual Property against any Third Party that is developing,
manufacturing, selling, or importing a product or service that competes with a
Product; provided that BeiGene will have the right to approve or disapprove in
writing any settlement of any claim, suit or action involving intellectual
property in the Collaboration Territory that admits the invalidity or
unenforceability of BeiGene Pre-Existing Intellectual Property or imposes on
BeiGene restrictions or obligations. Amgen shall not be prohibited from entering
into a settlement that (i) does not admit the invalidity or unenforceability of
BeiGene Pre-Existing Intellectual Property or (ii) involves only one or more
countries outside the Collaboration Territory. BeiGene shall reasonably assist
Amgen in enforcing any such rights under this Section 10.9 (Enforcement) with
respect to any such enforcement in the Collaboration Territory, including, in
the event that it is determined that BeiGene is an indispensable party to such
action, by being named as a party in such action, and cooperate in any such
action at the request of Amgen. Without limiting the foregoing, Amgen will keep
BeiGene advised of all material communications, actual and prospective filings
or submissions regarding such action in the Collaboration Territory, and will
provide BeiGene copies of and an opportunity to review and comment on any such
material communications, filings and submissions in the Collaboration Territory
(provided that Amgen will have the right to redact any device and manufacturing
information and any information relating to any product other than Products from
any such materials) and will reasonably consider comments of BeiGene. All
Recoveries, after each Party is first reimbursed for any Costs incurred in
connection with enforcing or assisting in the enforcement of such intellectual
property, will be shared by the Parties at a ratio of [*]. The foregoing rights
and obligations shall be subject to the terms and conditions of Amgen’s
in-license agreements with Third Parties with respect to any in-licensed
Intellectual Property.
Section 10.10    Patent Term Extensions. Each non-filing Party will provide
reasonable assistance to the filing Party in connection with obtaining
supplementary protection certificates, patent term extensions or similar
protection for Patents in the Collaboration Territory (“Patent Extensions”)
within the Product Intellectual Property or otherwise licensed or assigned
hereunder as determined by the Patent Coordinators. To the extent reasonably and
legally required to obtain any such Patent Extensions in the Collaboration
Territory, the non-filing Party will make available to the filing Party copies
of all necessary documentation to enable the filing Party to use the same for
the purpose of obtaining Patent Extensions in the Collaboration Territory.
Notwithstanding Section 10.7 (Prosecution and Maintenance of Patents) above, the
Amgen Patent Coordinator, subject to good faith discussions with the BeiGene
Patent Coordinator, will have the right to make the final decision as to which
Patents in the Collaboration Territory within Program Intellectual Property will
be extended with respect to the Products; provided that Amgen shall consider the
impact of such final decision on the sales of the Products in the Collaboration
Territory. The foregoing rights and obligations shall be subject to the terms
and conditions of Amgen’s in-license agreements with Third Parties with respect
to any in-licensed Intellectual Property.
Section 10.11    Trademarks.
10.11.1     Title. Amgen will own all right, title and interest in and to the
Product Trademarks. BeiGene will not, and will ensure that its Affiliates do
not: (i) challenge any Product Trademark or the registration thereof in any
country; (ii) file, register or maintain any registrations for any trademarks or
trade names that are identical or confusingly similar to any Product Trademark
in any country without the express prior written consent of Amgen; or
(iii) authorize or assist any Third Party to do the foregoing. Amgen will have
the sole right to control, itself or through outside counsel, and have final
decision making authority with respect to the worldwide (including inside and
outside the Collaboration Territory) file, register or maintain the Product
Trademarks. Amgen will keep BeiGene informed as to such actions in the
Collaboration Territory including by providing copies of all substantive
filings, communications or any other substantive documents to or from any
trademark office. Amgen will also provide BeiGene with a reasonable opportunity
to comment substantively on the filing, registering and maintaining of such
Product Trademarks inside the Collaboration Territory prior to taking material
actions (including the filing of initial applications), and will in good faith
consider any comments made by, and actions recommended by, BeiGene; provided
that BeiGene provides its comments consistent with any applicable filing
deadlines. The foregoing rights and obligations shall be subject to the terms
and conditions of Amgen’s in-license agreements with Third Parties with respect
to any in-licensed Intellectual Property.
10.11.2 Required Use and Compliance.
(a)    Promotional Materials and all packaging, labeling and package inserts for
Products in the Collaboration Scope will display the Amgen Housemarks and the
BeiGene Housemarks in equal prominence to the extent allowed by Applicable Law
and in accordance with the Commercialization Plan. Once approved by the
Regulatory Authority, Amgen will as soon as practicable label Product with
BeiGene and Amgen logos displayed of equal size with the BeiGene logo positioned
on the left or top.
(b)    Each Party agrees that it and its Affiliates will: (i) ensure that each
use of the Product Trademarks and the other Party’s Housemarks by such Party is
accompanied by an acknowledgement that such Product Trademarks are owned by
Amgen and such Housemarks are owned by the other Party; (ii) not use such
Product Trademarks or the other Party’s Housemarks in a way that might
materially prejudice their distinctiveness or validity or the goodwill of the
other Party therein; and (iii) not use any trademarks or trade names so
resembling any of such Product Trademarks or the other Party’s Housemarks as to
be likely to cause confusion or deception. All use of the other Party’s
Housemarks shall be subject to the prior written approval of such other Party.
Each Party shall comply with the other Party’s trademark policies and guidelines
when using such other Party’s Housemarks and shall upon written request provide
samples and specimens of any intended or prior use of such other Party’s
Housemarks.
10.11.3    Product Trademark and Housemark Licenses.
(a)    To BeiGene. Amgen hereby grants to BeiGene a non-exclusive, royalty-free
license to use the Amgen Housemarks and Product Trademarks solely as set forth
in the Promotional Materials and other materials provided to it by Amgen, and
solely to develop, manufacture and commercialize Products in the Collaboration
Scope in accordance with the Global Brand Plan, the Commercialization Plan and
this Agreement.
(b)    To Amgen. BeiGene hereby grants to Amgen a non-exclusive, royalty-free
license to use the BeiGene Housemarks solely as set forth in the Promotional
Materials and other materials provided to it by BeiGene, and solely to develop,
manufacture and commercialize Products in the Collaboration Scope in accordance
with the Global Brand Plan, the Commercialization Plan and this Agreement.
10.11.4     Respect of Trademarks. BeiGene will not have, assert or acquire any
right, title or interest in or to any Amgen Housemarks or Product Trademarks or
the goodwill pertaining thereto, and Amgen will not have, assert or acquire any
right, title or interest in or to any BeiGene Housemarks or the goodwill
pertaining thereto, in each case by means of entering into or performing under
this Agreement, except in each case for the limited licenses explicitly provided
in this Agreement. BeiGene shall not use or register any mark or domain name or
social media account which is confusingly similar to the Amgen Housemarks or
Product Trademarks, without the prior written consent of Amgen, and Amgen shall
not use or register any mark or domain name or social media account which is
confusingly similar to the BeiGene Housemarks, without the prior written consent
of BeiGene.
10.11.5     Notice of Infringement. Amgen and BeiGene each will monitor the
Product Trademarks against infringing uses within the Collaboration Scope and
each Party will promptly notify the other Party of any infringement or
threatened infringement of any of the Product Trademarks of which it becomes
aware. Amgen will determine what action, if any, to take in response to any such
infringement or threatened infringement of any Product Trademark. Upon the
reasonable request of Amgen, BeiGene shall provide Amgen with reasonable
information and assistance in connection with the potential infringement of the
Product Trademarks in the Collaboration Territory.
Section 10.12    Personnel Obligations. Prior to beginning any development or
commercialization of any Product under this Agreement, each employee, agent or
independent contractor of Amgen or BeiGene or of either Party’s respective
Affiliates shall be bound by non-disclosure and invention assignment obligations
which are consistent with the obligations of Amgen or BeiGene, as applicable, in
this Section 10.12 (Personnel Obligations), to the extent permitted by
Applicable Law, including: (i) promptly reporting any Program Intellectual
Property discovery, process or other intellectual property right; (ii) assigning
to Amgen or BeiGene, as applicable, all of his or her right, title and interest
in and to any Program Intellectual Property, discovery, process or other
intellectual property right; provided that, for the avoidance of doubt, the
foregoing provision shall not be applicable to an Amgen Third Party contractor
manufacturer or partner that develops or co-develops intellectual property
related to any such Product; (iii) taking actions Amgen deems reasonably
necessary to secure patent protection; (iv) performing all acts and signing,
executing, acknowledging and delivering any and all documents required for
effecting the obligations and purposes of this Agreement; and (v) abiding by the
obligations of confidentiality and non-use set forth in Article XI
(Confidentiality, Publications and Press Releases). It is understood and agreed
that such non-disclosure and invention assignment agreement need not reference
or be specific to this Agreement.
Section 10.13    No Prejudicial Action. Notwithstanding anything to the contrary
in this Agreement, Amgen hereby agrees that it shall not undertake any action,
or make any decision, with respect to the Prosecution and Maintenance of Patents
pursuant to Section 10.7.1, the defense or settlement of Infringement of
Invalidity Claims pursuant to Section 10.8 or the enforcement of Amgen
Intellectual Property or Program Intellectual Property pursuant to Section 10.9,
in each case, in the Collaboration Territory that would reasonably be expected
to [*].
ARTICLE XI.

CONFIDENTIALITY, PUBLICATIONS AND PRESS RELEASES
Section 11.1    Confidentiality; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, during the Term and for [*] thereafter, the receiving Party will keep
confidential and will not publish or otherwise disclose or use for any purpose
any and all information or materials related to the activities contemplated
hereunder that is furnished to it by or on behalf of the other Party pursuant to
this Agreement and is identified by the disclosing Party as confidential,
proprietary or the like or that the receiving Party has reason to believe is
confidential based upon its own similar information (collectively, “Confidential
Information”). For clarity, except for rights expressly granted herein, both
Parties will have no right to and will not utilize any Confidential Information
of the other Party for activities outside the Collaboration Scope or for
activities related to products other than the Products. Notwithstanding the
foregoing, Confidential Information will not include any information to the
extent that it can be established by written documentation by the receiving
Party that such information:
11.1.1    was obtained or was already known by the receiving Party or its
Affiliates without obligation of confidentiality as a result of disclosure from
a Third Party that the receiving Party did not know was under an obligation of
confidentiality to the disclosing Party with respect to such information;
11.1.2    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party through no act or
omission of the receiving Party or its Affiliates in breach of this Agreement;
11.1.3    became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party or its Affiliates in breach of this Agreement; or
11.1.4    was independently discovered or developed by the receiving Party or
its Affiliates (without reference to or use of Confidential Information of the
disclosing Party).
Section 11.2    Authorized Disclosure. Except as expressly provided otherwise in
this Agreement, each Party may use and disclose Confidential Information of the
other Party solely as follows: (i) as reasonably necessary in conducting the
activities contemplated under this Agreement; (ii) to the extent pertaining
specifically to a Product, for use by Amgen in connection with a Product outside
the Collaboration Scope or disclosure by Amgen to a collaborator or licensee for
use with respect to a Product outside the Collaboration Scope; (iii) to the
extent such disclosure is to a Governmental Authority, as reasonably necessary
in filing or prosecuting patent, copyright and trademark applications in
accordance with this Agreement, prosecuting or defending arbitration or
litigation in accordance with this Agreement, complying with applicable
governmental regulations with respect to performance under this Agreement,
filing Regulatory Filings, obtaining Regulatory Approval or fulfilling
regulatory obligations for a Product, or otherwise required by Applicable Law,
including, but not limited to, regulations of the Securities and Exchange
Commission, the Stock Exchange of Hong Kong Limited or similar regulatory
authority, provided that if a Party is required by Applicable Law to make any
such disclosure of the other Party’s Confidential Information it will, except
where impracticable for necessary disclosures (for example, in the event of
medical emergency), give reasonable advance notice to the other Party of such
disclosure requirement and, in the case of each of the foregoing exceptions
pursuant to this subsection (iii), will use its reasonable efforts to secure
confidential treatment of such Confidential Information required to be
disclosed; (iv) to advisors (including lawyers and accountants) on a need to
know basis in support of the purposes of this Agreement, in each case under
appropriate confidentiality provisions or professional standards of
confidentiality substantially equivalent to those of this Agreement; (v) to such
Party’s [*]; provided further, that, prior to any such disclosure, each such
disclosee is bound by written obligations of confidentiality, non-disclosure,
and non-use at least as restrictive as the obligations set forth in this Article
XI to maintain the confidentiality thereof and not to use or disclose such
Confidential Information except as expressly permitted by this Agreement; and
(vi) to the extent mutually agreed to by the Parties. Neither Party will
disclose Confidential Information of the other Party to its personnel or to an
Affiliate except to the extent such personnel or Affiliate needs to know such
information for the performance of such Party’s activities hereunder.
Section 11.3    Confidential Treatment of Terms and Conditions. The Parties
agree that the terms and conditions of this Agreement will be Confidential
Information of each Party, and such terms and conditions will not be disclosed,
except (i) as otherwise permitted under Section 11.2 (Authorized Disclosure) and
(ii) if required by Applicable Law (including disclosure of a redacted version
of this Agreement in a filing required by the Securities and Exchange
Commission, the Stock Exchange of Hong Kong Limited or similar regulatory
authority. Notwithstanding the foregoing, with respect to complying with the
disclosure requirements of any Governmental Authority in connection with any
required filing of this Agreement, the Parties will consult with one another
concerning which terms of this Agreement will be requested to be redacted in any
public disclosure of this Agreement, and in any event each Party will seek
reasonable confidential treatment for any public disclosure by any such
Governmental Authority.
Section 11.4    Press Releases. Notwithstanding Section 11.3 (Confidential
Treatment of Terms and Conditions), the Parties will each issue a press release
to announce the execution of this Agreement, each of which is attached hereto as
the Press Release Schedule and is for use in responding to inquiries about this
Agreement. Thereafter, BeiGene and Amgen may each disclose to Third Parties
(including media interviews and disclosures to financial analysts) the
information contained in such press release (but only such information) without
the need for further approval by the other; provided that such information is
still accurate. Each Party will have the right to issue additional press
releases and disclosures in regards to the terms of this Agreement only with the
prior written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed (or as required to comply with Applicable Law).
For any such proposed press release or disclosure, the disclosing Party will
provide [*] notice to the other Party and will reasonably consider the other
Party’s comments that are provided within [*] after such notice, or such shorter
notice and comment periods as are reasonably required under the circumstances or
by Applicable Law but not less than [*].
Section 11.5    Confidential Information Exchanged Prior to the Effective Date.
All confidential information exchanged between the Parties and their respective
Affiliates prior to the Effective Date (including all confidential information
exchanged under the Confidential Disclosure Agreement between Amgen and BeiGene,
Ltd., dated [*], will be deemed Confidential Information of the disclosing Party
disclosed hereunder and will be subject to the terms of this Agreement.
Section 11.6    Publications and Program Information. Subject to Section 5.5
(Information Concerning Products) with respect to Scientific Exchange, Amgen
will have the sole right to approve in advance publications and scientific
presentations related to the Products, such approval not to be unreasonably
withheld, conditioned or delayed, and to issue press releases (except with
respect to the terms of this Agreement, which is governed by Section 11.4 (Press
Releases)) or make other public disclosures regarding Products (including with
respect to development, commercialization and regulatory matters), and BeiGene
will not do so without Amgen’s prior written consent, except as required by
Applicable Law; provided that any publication or presentation to be made by
Amgen that names BeiGene will require the prior consent of BeiGene. Amgen will
keep the relevant committee or team informed of its general publication strategy
and presentation calendar for Products. The Parties will establish a review
process for publications and presentations related to Products specifically
generated for use in the Collaboration Territory (for clarity, excluding global
publications and presentations used in the Collaboration Territory). Amgen will
consider any reasonable comments regarding such publications and presentations
specifically generated for use in the Collaboration Territory. If there is any
dispute between the Parties with regard to a proposed publication, presentation
or other communication regarding this Agreement, such dispute shall be referred
to the JSC for resolution (with Amgen having the final decision).
Section 11.7    Attorney-Client Privilege. Neither Party is waiving, nor shall
be deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges as
a result of disclosing information pursuant to this Agreement, or any of its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the receiving Party, regardless of whether the
disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The Parties: (i) share a common legal and commercial
interest in such disclosure that is subject to such privileges and protections;
(ii) are or may become joint defendants in proceedings to which the information
covered by such protections and privileges relates; (iii) intend that such
privileges and protections remain intact should either Party become subject to
any actual or threatened proceeding to which the disclosing Party’s Confidential
Information covered by such protections and privileges relates; and (iv) intend
that after the Effective Date both the receiving Party and the disclosing Party
shall have the right to assert such protections and privileges.
ARTICLE XII.

REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 12.1    Mutual Representations and Warranties. Each of the Parties
hereby represents and warrants, as of the Execution Date and the Effective Date
to the other Party as follows:
12.1.1     it is duly organized and validly existing under the Applicable Law of
its jurisdiction of incorporation and it has full corporate power and authority
and has taken all corporate action necessary to enter into and perform this
Agreement (and, with respect to BeiGene, BeiGene shall have obtained all
necessary approvals to execute and perform this Agreement on or before the
Effective Date);
12.1.2     this Agreement is a legal and valid obligation binding upon such
Party and enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement, and compliance with its terms and provisions, and
the consummation of the transaction contemplated hereby, by such Party will not
conflict, interfere or be inconsistent with, result in any material breach of or
constitute a material default under, any agreement, instrument or understanding,
oral or written, to which it is a party or by which it is bound, nor to its
knowledge violate any Applicable Law. The person or persons executing this
Agreement on such Party’s behalf have been duly authorized to do so by all
requisite corporate action;
12.1.3     neither it nor any of its directors, officers, nor any of its
employees has been debarred, excluded or the subject of debarment or exclusion
proceedings by any Governmental Authority;
12.1.4 neither it, nor its officers or directors are Sanctioned Persons;
12.1.5     it has not granted any right to any Third Party relating to any
intellectual property or proprietary right licensed, granted or assigned by it
to the other Party hereunder that conflicts with the rights licensed, granted or
assigned to the other Party hereunder;
12.1.6     to its knowledge, it and each of its Representatives have at all
times complied with Proper Conduct Practices in connection with the Products
(this Section 12.1.5 shall not apply to matters publicly disclosed by Amgen or
its Affiliates in filings with the U.S. Securities and Exchange Commission); and
12.1.7     it has established and maintains reasonable internal policies and
controls, including codes of conduct and ethics and reasonable reporting
requirements, intended to ensure compliance with Anti-Corruption Laws,
International Trade Laws, and other Applicable Law, to the extent applicable to
such Party, including healthcare compliance, privacy laws and data protection
laws.
Section 12.2    Amgen Representations and Warranties. In addition to the
representations and warranties set forth in Section 12.1 (Mutual Representations
and Warranties), Amgen hereby represents and warrants to BeiGene that, as of the
Execution Date and the Effective Date:
12.2.1     To Amgen’s knowledge, all issued Patents within Amgen Intellectual
Property covering the composition of matter of the active ingredient of any
Product in the Collaboration Territory have been filed and maintained properly
and correctly and Amgen has not failed to pay any applicable fees on or before
the expiration of the applicable grace period for such payment.
12.2.2     It has the full right, power and authority to grant the licenses
granted under Section 10.5 (License Grant by Amgen) and neither Amgen nor its
Affiliates have granted any right or license to any Third Party relating to any
of the Amgen Intellectual Property that would conflict with or limit the scope
of any of the rights or licenses granted to BeiGene hereunder.
12.2.3     No claim has been issued and served against Amgen or any of its
Affiliates that alleges that any Patent in the Amgen Intellectual Property in
the Collaboration Territory is invalid or unenforceable.
12.2.4     Neither Amgen nor its Affiliates have received any written notice of
any claim that any Patent or Know-How (including any trade secret right) owned
or controlled by a Third Party would be infringed or misappropriated by the
development, manufacture, or commercialization of the Products in the
Collaboration Territory.
12.2.5     To Amgen’s knowledge, the development of the Products in the
Collaboration Scope by or on behalf of Amgen has been conducted in compliance in
all material respects with all Applicable Law.
Section 12.3    BeiGene Representations and Warranties Regarding Blocking IP. In
addition to the representations and warranties set forth in Section 12.1 (Mutual
Representations and Warranties), BeiGene hereby represents and warrants to Amgen
that, as of the Execution Date and the Effective Date, to BeiGene’s knowledge,
neither BeiGene nor any of its Affiliates Controls any Patent that Covers a
Product. For the purposes of this Section 12.3, “Cover” means with respect to a
Patent, a claim that would be infringed by the exploitation of the Product.
Section 12.4    Mutual Covenants. Each Party hereby covenants to the other Party
that, during the Term:
12.4.1     it will not grant any right to any Third Party relating to any
intellectual property or proprietary right licensed or assigned by it to the
other Party hereunder that conflicts with the rights granted to the other Party
hereunder;
12.4.2     it will not knowingly use in connection with the research,
development, manufacture or commercialization to take place pursuant to this
Agreement any employee, consultant or investigator that has been debarred,
excluded or the subject of debarment or exclusion proceedings by any
Governmental Authority;
12.4.3     it shall comply with all Applicable Law (including Applicable Law
relating to data protection and privacy), International Trade Laws, Proper
Conduct Practices, Anti-Corruption Laws and the Quality and Compliance Standards
in connection with the performance of its rights, duties and obligations under
this Agreement;
12.4.4     it shall provide the other Party with any information required for
that Party or the Parties to comply with International Trade Laws;
12.4.5     it shall for the Term of this Agreement and [*] thereafter maintain
complete and accurate books, accounts, invoices and reasonably detailed records
related to this Agreement or any work conducted for or on behalf of such Party
under this Agreement including all records required to establish compliance with
Section 12.4.3 above;
12.4.6     it shall promptly provide the other Party with written notice of the
following events:
(a)    upon becoming aware of any breach or violation by a Party of any
representation, warranty or undertaking set forth in Section 12.4.3 above or
Section 12.4.11 below and in such case it shall cooperate with the other Party
in any resulting formal or informal investigation related thereto;
(b)    upon receiving a formal or informal notification that it is the target of
a formal or informal request for information, subpoena, investigation,
litigation, penalty or claim from any Governmental Authority for violation or
potential violation of any Anti-Corruption Law, Proper Conduct Practices, or
International Trade Laws;
12.4.7     if either Party requests that the other Party complete a compliance
certification certifying compliance with Section 12.4.3 above, which request
shall occur no more than once per calendar year, such other Party shall promptly
complete and deliver such compliance certification truthfully and accurately in
the form set forth in the Compliance Certification Schedule;
12.4.8     if either Party requests that the other Party provide additional
information as may be reasonably necessary to verify compliance with the
obligations set forth in Section 12.4.3 above, such other Party shall promptly
provide such additional information;
12.4.9     prior to beginning any development or commercialization of any
Product under this Agreement, each employee, agent or independent contractor of
Amgen or BeiGene or of either Party’s respective Affiliates involved in the
development or commercialization of any Product shall be required to undergo
compliance training with respect to Proper Conduct Practices and Anti-Corruption
Laws;
12.4.10     it shall use only legitimate and ethical business practices
(including Proper Conduct Practices) in connection with activities conducted in
connection with this Agreement whether directly, through the use of
Representatives or otherwise, and shall not take any action that would subject
any other Party to penalties under any Applicable Law;
12.4.11 it shall comply with all applicable International Trade Laws and their
respective regulations and obtain all import, export, re-export approvals and
licenses required for any goods, services and technical data exchanged or
delivered by it and shall retain documentation to support compliance with those
laws and regulations, in each case, in connection with activities conducted in
connection with this Agreement;
12.4.12 it will not export, directly or indirectly, any technical information
acquired from any other Party under this Agreement or any products using such
technical information to a location or in a manner that at the time of export
requires an export license or other governmental approval, without first
obtaining the written consent to do so from the appropriate agency or other
Governmental Authorities in accordance with International Trade Laws or other
Applicable Law; and
12.4.13 it shall cause its Affiliates and its and their officers, directors,
employees and agents to comply with this Agreement, including the covenants in
this Section 12.4 (Mutual Covenants).
Section 12.5    Privacy and Data Protection. Without limiting each Party’s
respective obligations elsewhere in the Agreement, each Party, as applicable,
agrees that where a Party determines the purpose and means of processing
personal information, such Party is: (a) acting as a “controller” (as defined
under applicable law) of such information; and (b) shall comply with all
applicable data privacy and protection laws applicable to a controller, which
shall include employing and maintaining appropriate Security (as defined below)
to protect such information. “Security” means technological, physical and
administrative controls, including, but not limited to, policies, procedures,
organizational structures, hardware and software functions, as well as physical
security measures, the purpose of which is, in whole or part, to ensure the
confidentiality, integrity or availability of personal information. The Parties
further agree to cooperate with each other to execute any necessary
international data transfer agreements, including the execution of (i) EU
Standard Contractual Clauses and (ii) any other data transfer agreements
required under China law or other Applicable Law, in each case, as necessary to
effectuate the compliant transfer of personal information between countries.
Without limiting the foregoing, where either Party is acting as “processor” (as
defined under applicable law) of the other Party, such Party shall comply with
the terms of the Privacy and Data Protection Schedule attached hereto.
Section 12.6    Information Security. The Parties agree to comply with the
Information Security Schedule attached hereto (the “Information Security
Schedule”) and the following:
(i)    a mechanism to determine and promptly report suspected Security Breaches
in accordance with the Information Security Schedule;
(ii)    controls to ensure the return or destruction, at the other Party’s
direction, of Data as required under this Agreement;
(iii)    a process for maintaining the confidentiality, integrity, security and
availability of Data; and
(iv)    methods for controlling access to Data, which shall include (a)
permitted access methods; (b) an authorization process for users’ access and
privileges; and (c) maintenance of a list of authorized users, in accordance
with the Data.
Section 12.7    Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS
ARTICLE XII (REPRESENTATIONS AND WARRANTIES), BEIGENE AND AMGEN EXPRESSLY
DISCLAIM ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE, WITH RESPECT TO THE COLLABORATION, PRODUCT INTELLECTUAL PROPERTY,
AMGEN HOUSEMARKS, BEIGENE HOUSEMARKS, PRODUCT TRADEMARKS, THIS AGREEMENT, OR ANY
OTHER SUBJECT MATTER RELATING TO THIS AGREEMENT, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OR NONINFRINGEMENT
OF INTELLECTUAL PROPERTY RIGHTS.
Section 12.8    Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION
CONTAINED HEREIN, OTHER THAN TO THE EXTENT RESULTING FROM EITHER PARTY’S BREACH
OF ARTICLE IX (DISTRACTING PRODUCTS) OR ARTICLE XI (CONFIDENTIALITY,
PUBLICATIONS AND PRESS RELEASES) OR EITHER PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, IN NO EVENT WILL BEIGENE OR AMGEN BE LIABLE TO THE OTHER PARTY OR
ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS, BUSINESS OR GOODWILL)
SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A
BREACH OR ALLEGED BREACH OF THIS AGREEMENT. THE FOREGOING SENTENCE WILL NOT
LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY THE OTHER PARTY FROM AND
AGAINST SUCH DAMAGES AS ARE AWARDED TO A THIRD PARTY WITH RESPECT TO THIRD PARTY
CLAIMS UNDER SECTION 13.1 (INDEMNITY BY BEIGENE) OR SECTION 13.2 (INDEMNITY BY
AMGEN).


ARTICLE XIII.

INDEMNIFICATION AND INSURANCE
Section 13.1    Indemnity by BeiGene. BeiGene will defend, indemnify, and hold
harmless Amgen, its Affiliates, and their respective directors, officers,
employees, agents and representatives (collectively, “Amgen Indemnitees”), at
BeiGene’s cost and expense, from and against any and all liabilities, losses,
costs, damages, fees or expenses (including reasonable legal expenses and
attorneys’ fees) (collectively, “Losses”) arising out of any Third Party Claims
brought against any Amgen Indemnitee to the extent such Losses result from:
(i) the negligence or willful misconduct of BeiGene or its Affiliates (or any
employees, agents or representatives of any of them) in performing under this
Agreement; (ii) a breach by BeiGene of Applicable Law or this Agreement,
including the failure of BeiGene’s representations or warranties in Article XII
(Representations and Warranties) to be true in any material respect; or
(iii) any product liability claims to the extent arising from the failure by
BeiGene, its Affiliates or contractors in connection with the mishandling or
improper storage of Products. The indemnification obligations under this
Section 13.1 (Indemnity by BeiGene) exclude Losses to the extent they arise from
(i), (ii) or (iii) below in Section 13.2 (Indemnity by Amgen) or are subject to
a right of indemnification under the Supply Agreement.
Section 13.2    Indemnity by Amgen. Amgen will defend, indemnify, and hold
harmless BeiGene, its Affiliates, and their respective directors, officers,
employees, agents and representatives (collectively, “BeiGene Indemnitees”), at
Amgen’s cost and expense, from and against any and all Losses arising out of any
Third Party Claims brought against any BeiGene Indemnitee to the extent such
Losses result from: (i) the negligence or willful misconduct of Amgen or its
Affiliates (or any employees, agents or representatives of any of them) in
performing under this Agreement; (ii) a breach by Amgen of Applicable Laws or
this Agreement, including the failure of Amgen’s representations or warranties
in Article XII (Representations and Warranties) to be true in any material
respect; (iii) any product liability claims to the extent arising from the
failure of a Product to conform with the Product specifications at the time of
delivery by Amgen, its Affiliates or contract manufacturers. The indemnification
obligations under this Section 13.2 (Indemnity by Amgen) exclude Losses to the
extent they arise from (i), (ii) or (iii) above in Section 13.1 (Indemnity by
BeiGene) or are subject to a right of indemnification under the Supply
Agreement.
Section 13.3    Claim for Indemnification. Whenever any Third Party Claim or
Loss arises for which a BeiGene Indemnitee or an Amgen Indemnitee (the
“Indemnified Party”) may seek indemnification under this Article XIII
(Indemnification and Insurance), the Indemnified Party will promptly notify the
other Party (the “Indemnifying Party”) of the Third Party Claim or Loss;
provided that the failure by an Indemnified Party to give such notice will not
relieve the Indemnifying Party of its indemnification obligation under this
Agreement except and only to the extent that the Indemnifying Party is actually
prejudiced as a result of such failure. The Indemnifying Party will have
exclusive control of the defense and settlement of all Third Party Claims for
which it is responsible for indemnification and will assume defense thereof at
its own expense promptly upon notice of such Third Party Claim. In no event will
the Indemnifying Party settle such Third Party Claim without the prior written
consent of the Indemnified Party, unless such settlement: (i) includes a
complete release of the Indemnified Party from liability with respect to the
Third Party Claim (including any cost sharing under this Agreement); and
(ii) does not include any admission of wrongdoing by the Indemnified Party or a
stipulation that any intellectual property or proprietary right of the
Indemnified Party is invalid or unenforceable; provided that in the event
consent is required by the Indemnifying Party for a settlement such consent
shall not unreasonably withheld, conditioned or delayed. In the event of a
disagreement regarding such settlement, such matter shall be escalated to the
JSC. Notwithstanding the foregoing, the Indemnifying Party shall not be
prohibited from entering into a settlement that involves one or more countries
in addition to Collaboration Territory so long as such settlement does not
result in any liability or admission of wrongdoing by the Indemnified Party or a
stipulation that any intellectual property or proprietary right of the
Indemnified Party is invalid or unenforceable. The Indemnified Party will have
the right to employ separate counsel at the Indemnifying Party’s expense and to
control its own defense of the applicable Third Party Claim if: (i) there are or
may be legal defenses available to the Indemnified Party that are different from
or additional to those available to the Indemnifying Party; or (ii) in the
reasonable opinion of counsel to the Indemnified Party, a conflict or potential
conflict exists between the Indemnified Party and Indemnifying Party that would
make such separate representation advisable. For the avoidance of doubt, any
Third Party Claims or Losses, to the extent indemnifiable pursuant to this
Section 13.3, shall be excluded from the definition of “Commercialization and
Related Costs.”
Section 13.4    Defense of Third Party Claims.
13.4.1     All Third Party Claims except Infringement and Invalidity Claims.
Except as otherwise provided in Section 13.3 (Claim for Indemnification) and
excluding Infringement or Invalidity Claims, each Party (such Party referred to
as the “Defending Party”) will have the sole right, but not the obligation, to
defend against any Third Party Claims made against it with respect to its
activities hereunder. Each Party will notify the other Party (the “Assisting
Party”) as promptly as practicable if any such Third Party Claim is commenced or
threatened against it. The Assisting Party will reasonably assist the Defending
Party and cooperate in any such litigation at Defending Party’s reasonable
request. Without limiting the foregoing, the Defending Party will keep the
Assisting Party advised of all material communications and actual and
prospective filings or submissions regarding such action, and will provide the
Assisting Party copies of and an opportunity to review and comment on any such
communications, filings and submissions; provided that each Party will have the
right to redact from any information disclosed to the other hereunder any
information relating to a product other than a Product or relating to a device
used in connection with, or the manufacture of, a Product. The Defending Party
will control the defense and settlement of Third Party Claims, with the
documented out-of-pocket costs thereof being included in Commercialization and
Related Costs, to the extent provided in the definition of “Commercialization
and Related Costs.” The Defending Party will not settle such Third Party Claim
without the prior written consent of the other Party, unless such settlement:
(i) includes a complete release of the Assisting Party from liability with
respect to the Third Party Claim (including any cost sharing under this
Agreement); and (ii) does not include any admission of wrongdoing by the
Assisting Party; provided that in the event consent is required by the other
Party for a settlement such consent shall not be unreasonably withheld,
conditioned or delayed. In the event of a disagreement regarding such
settlement, such matter shall be escalated to the JSC. In the event that a Third
Party Claim is brought against both of the Parties (a “Joint Claim”), then the
Parties will determine whether to defend against such Joint Claim, which of the
Parties should be the Defending Party or whether the Parties should jointly
control such defense and the strategy for such defense. This Section 13.4
(Defense of Third Party Claims) will not apply to employment or similar
personnel‑related claims.
13.4.2     Infringement or Invalidity Claims. Amgen will have the right to
defend against any Infringement or Invalidity Claims brought against either
Party or their respective Affiliates in the Collaboration Territory. Each Party
will notify the other Party as promptly as practicable if any Infringement or
Invalidity Claim is commenced or threatened against it. BeiGene will reasonably
assist Amgen and cooperate in any such litigation at Amgen’s reasonable request.
Without limiting the foregoing, Amgen will keep BeiGene advised of all material
communications and actual and prospective filings or submissions regarding such
action in the Collaboration Territory, and will provide BeiGene copies of and an
opportunity to review and comment on any such communications, filings and
submissions in the Collaboration Territory and will in good faith consider any
comments made by, and actions recommended by, BeiGene; provided that BeiGene
provides its comments consistent with any applicable filing deadlines; provided
further that each Party will have the right to delete from any information
disclosed to the other hereunder any information relating to a product other
than a Product or relating to a device used in connection with, or the
manufacture of, a Product. Subject to this Section 13.4.2, Amgen will control
the defense and settlement of Infringement or Invalidity Claims. The documented
out-of-pocket costs of defending and settling Infringement or Invalidity Claims
shall be included in Commercialization and Related Costs, to the extent provided
in the definition of “Commercialization and Related Costs.” Amgen will not
settle such Infringement or Invalidity Claim in the Collaboration Territory
without the prior written consent of BeiGene unless such settlement: (i)
includes a complete release of BeiGene from liability with respect to the
Infringement or Invalidity Claim (including any cost sharing under this
Agreement); and (ii) does not include any admission of wrongdoing by BeiGene;
provided that in the event consent is required by BeiGene for a settlement such
consent shall not unreasonably withheld, conditioned or delayed. In the event of
a disagreement regarding such settlement, such matter shall be escalated to the
JSC. Notwithstanding the foregoing, Amgen shall not need BeiGene’s prior written
consent to enter into a settlement agreement that (i) resolves an Infringement
or Invalidity Claim in one or more countries in addition to the Collaboration
Territory or (ii) resolves an Infringement or Invalidity Claim in one or more
countries outside the Collaboration Territory so long as, in the case of either
(i) or (ii), such settlement does not result in any admission of wrongdoing by
BeiGene. If the Parties cannot agree on the costs of defending and settling
Infringement or Invalidity Claims in the event of such settlement without the
consent of BeiGene, the Parties shall resolve such dispute in accordance with
Section 15.4 (Governing Law; Dispute Resolution). Notwithstanding the foregoing
any Infringement or Invalidity Claims relating to a nullification, declaratory
judgment, opposition or revocation proceeding against any Product Intellectual
Property will be subject to the provisions of Section 10.8 (Defense and
Settlement of Third Party Claims of Infringement and Other Proceedings). The
coordination and cooperation set forth in this Section 13.4.2 will be
accomplished via the Patent Coordinators. Amgen shall be responsible for [*] of
all amounts payable to a Third Party under an Infringement or Invalidity Claim
in the Collaboration Territory, and BeiGene shall be responsible for [*] of all
amounts payable to a Third Party under an Infringement or Invalidity Claim in
the Collaboration Territory. Notwithstanding the foregoing, each Party
acknowledges and agrees that this Section 13.4.2 is the exclusive remedy for
Infringement or Invalidity Claims and, therefore, any Losses arising out of any
Infringement or Invalidity Claims subject to this Section 13.4.2 shall be
disregarded for the purpose of indemnification under Section 13.1 (Indemnity by
BeiGene) and Section 13.2 (Indemnity by Amgen).
Section 13.5    Insurance. Each of the Parties will, at their own respective
expense (and not subject to cost sharing hereunder) procure and maintain during
the Term, insurance policies adequate to cover their obligations hereunder and
consistent with the normal business practices of prudent pharmaceutical
companies of similar size and scope (or reasonable self-insurance sufficient to
provide materially the same level and type of protection). Such insurance will
not create a limit to either Party’s liability hereunder.
Section 13.6    Guarantee. In connection with this Agreement, BeiGene Parent and
BeiGene have entered into that certain Guarantee Agreement, dated as of the date
hereof, and attached hereto as a schedule to this Agreement (the “Guarantee
Agreement”), under which BeiGene Parent unconditionally guarantees the payment
and performance of any and all obligations of BeiGene, and agrees to be jointly
and severally liable with BeiGene, for the performance of any and all of
BeiGene’s obligations hereunder and under the terms and conditions of any
applicable Transition Services Agreement and any applicable Reverse Transition
Services Agreement.


ARTICLE XIV.

TERM AND TERMINATION; REVERSION OF PRODUCTS; CAPABILITY BUILD
Section 14.1    Term. Except for the terms and conditions of Article XI and
Article XII, which shall become effective on the Execution Date, this Agreement
shall become effective on the later of (i) the date on which the applicable
waiting period under the HSR Act with respect to the transactions contemplated
by the Share Purchase Agreement expires or is terminated, (ii) the date on which
BeiGene issues all of the equity contemplated under the Share Purchase Agreement
to Amgen or its designated Affiliate after having obtained all necessary
consents and approvals (including shareholder approval in accordance with the
rules of the Hong Kong Stock Exchange) and (iii) January 1, 2020 (the “Effective
Date”). This Agreement will become effective on the Effective Date and will
continue until the expiration of the Term for all Products, unless terminated
earlier in accordance with this Article XIV.
Section 14.2    Mutual Termination Rights for the Agreement. Either Party may
terminate this Agreement in its entirety upon written notice to the other Party:
14.2.1     Material Breach. If the other Party is in material breach of this
Agreement, then the non-breaching Party may terminate this Agreement in its
entirety by providing written notice to the breaching Party of such material
breach (specifying the nature of the breach in reasonable detail) and
termination; provided that except as otherwise provided in Section 14.2.3, (i)
to the extent that such material breach is with respect to the failure of a
Party to comply with its diligence obligations under this Agreement (including
in Sections 2.1, 3.1.2, 3.2.1, 5.1.2, 5.1.3 and 6.2) with respect to one or more
Products, the non-breaching Party shall only have the right to terminate this
Agreement with respect to such Product or Products under Section 14.3 (Mutual
Termination Rights for a Product), and (ii) subject to the foregoing, the
breaching Party (or its Affiliate) shall have an opportunity to cure (if such
breach is capable of cure or remedy and provided that a similar breach has not
previously occurred two or more times in the prior [*] period) such material
breach within[*] after the receipt of such notice. During any such [*] cure
period, either Party may require that the Designated Officers meet and confer in
good faith to resolve such breach condition. So long as the breaching Party is
demonstrating Commercially Reasonable Efforts to cure such material breach, the
breaching Party (or its Affiliate) shall have an additional [*] to cure such
material breach.
14.2.2     Insolvency. If the other Party, or an Affiliate which controls such
Party (as the term “control” is defined in Section 1.3 (“Affiliate”)), suffers
an Insolvency Event, then the non-affected Party may terminate this Agreement in
its entirety upon written notice to the other Party.
14.2.3     Breach of Proper Conduct Practices. If either Party reasonably
determines that the other Party (including through any Representative or Third
Party engaged by the other Party) has failed to comply with the Proper Conduct
Practices, such Party shall promptly notify the other Party in writing, and,
such Party shall take such actions as are reasonably necessary or as reasonably
requested by the other Party in order to mitigate the effects of such failure to
comply, and to avoid the continuation or reoccurrence of such failure or similar
failures to comply with such Proper Conduct Practices. If the other Party is
negligent in undertaking such remedial or mitigating actions, the notifying
Party may terminate this Agreement in its entirety by providing written notice
to the other Party.
14.2.4     Change in Legal or Political Landscape. If any event, occurrence,
fact, condition or change in the legal, regulatory or political landscape in the
United States or the Collaboration Territory (each, a “Material External
Change”) occurs after the Effective Date that results in a reduction in the
Parties’ respective share of the economic return under this Agreement by more
than [*] (an “Adverse Economic Impact”), then the affected Party may require
that the Designated Officers meet and confer in good faith to consider
amendments to this Agreement to address the Adverse Economic Impact in order to
achieve the same economics on a pro rata basis as originally contemplated by the
Parties hereunder. If the Designated Officers are unable to mutually agree on
such actions within [*] after the Designated Officers first meet to consider
such matter, then the affected Party may designate the matter for mediation and
arbitration pursuant to Section 15.4.3 below, provided, however, if the Adverse
Economic Impact cannot reasonably be solved through amendment to the Agreement
and such Adverse Economic Impact continues for no less than [*], then the
affected Party may terminate this Agreement at the end of such[*] period upon
written notice to the other Party; provided that [*] Notwithstanding the
foregoing, if the Parties cannot reach agreement with respect to the foregoing
[*], either Party may request such Dispute be arbitrated in accordance with
Section 15.4.4.
Section 14.3    Mutual Termination Rights for a Product. Either Party may
terminate the Agreement on a Product-by-Product basis upon written notice to the
other Party if the other Party is in material breach of this Agreement with
respect to one or more Products (but less than all Products included in this
Agreement), then the non-breaching Party may terminate this Agreement with
respect to such one or more such Products by providing written notice to the
breaching Party of such material breach (specifying the nature of the breach in
reasonable detail) and termination; provided that the breaching Party (or its
Affiliate) shall have an opportunity to cure (if such breach is capable of cure
or remedy and provided that a similar breach has not previously occurred two or
more times in the prior [*] period) such material breach within[*] after the
receipt of such notice. During any such [*] cure period, either Party may
require that the Designated Officers meet and confer in good faith to resolve
such breach condition. So long as the breaching Party is demonstrating
Commercially Reasonable Efforts to cure such material breach, the breaching
Party (or its Affiliate) shall have an additional [*] to cure such material
breach.
Section 14.4    Mutual Termination Rights for Commercial Viability in the
Collaboration Territory. In the event either Party has a good faith concern that
(i) the launch or continued Commercialization of the Product in the
Collaboration Territory is not likely to be commercially viable for the Parties
with Commercially Reasonable Efforts, based upon credible evidence, such as any
decision by a Regulatory Authority to require significant additional information
before or on condition of granting Regulatory Approval, or (ii) the
Commercialization of the Product in the Collaboration Territory is not
reasonably expected to be commercially viable over the expected or remaining
lifecycle of the Product, based upon credible evidence, such as any decision by
a Regulatory Authority in the Collaboration Territory regarding Product labeling
or reimbursement, or [*], such Party may raise such concern for discussion by
the JSC. If after discussion with the JSC and escalation to the Designated
Officers the Parties disagree on whether to launch or commercialize the Product
in the Collaboration Territory, then the Party that desires to not launch or
commercialize the Product shall have the right to terminate this Agreement with
respect to such Product upon at least [*] prior written notice to the other
Party, provided that if Amgen is the terminating Party, BeiGene shall have the
option to continue development and/or commercialization of such Product in the
Collaboration Territory pursuant to Section 14.5 (Termination Rights for
Suspension of a Pipeline Product).
Section 14.5    Termination Rights for Suspension of a Pipeline Product. Amgen
may terminate this Agreement in its sole discretion with respect to a Suspended
Product which remains a Suspended Product for at least [*], provided that:
14.5.1 BeiGene can request agreement from Amgen to [*]; or
14.5.2 If Amgen does not agree to [*] subject to [*].
14.5.3     For clarity, a Suspended Product for which BeiGene exercised its
right and the Parties have reached an agreement pursuant to Section 14.5.1 or
14.5.2 shall nonetheless be deemed a Product that is terminated from this
Agreement in the ROW (and thus no longer subject to the Distracting Program
Restriction in the ROW), but shall continue to be a Product under this Agreement
in the Collaboration Territory (and thus remains subject to the Distracting
Program Restriction in the Collaboration Territory).
Section 14.6    General Effects of Product Reversion, Expiration or Termination.
Product Reversion or expiration or termination of this Agreement (whether as a
whole or with respect to a particular Product) for any reason shall have the
following effects with regard to the relevant Product(s):
14.6.1     any liabilities or obligations previously accrued with respect to the
applicable Product(s) shall survive with respect to the applicable Product(s);
14.6.2     BeiGene shall transfer to Amgen and assign all right title and
interest in any and all assets and intellectual property owned or Controlled by
BeiGene which are exclusively related to the applicable Product(s);
14.6.3     BeiGene shall return to Amgen or destroy (and certify such
destruction to Amgen) all Amgen Confidential Information and Amgen shall return
to BeiGene or destroy (and certify such destruction to BeiGene) all BeiGene
Confidential Information related to the applicable Product(s);
14.6.4     BeiGene shall, to the extent permitted by Applicable Law and as
requested by Amgen, assign any Third Party contracts exclusively related to the
applicable Products(s) in the Collaboration Territory to Amgen or its designee
(including by requesting and using good faith efforts to obtain any required
consents);
14.6.5     BeiGene and Amgen shall continue to share in Collaboration Profits
and continue to pay Global Development Costs-Share Payments related to the
applicable Product(s) incurred prior to the effective date of such expiration or
termination;
14.6.6     the Parties shall transition responsibility for Commercialization of
the applicable Product(s) to Amgen in accordance with Section 14.9 (Transition
Obligations);
14.6.7     except in the event of termination by Amgen pursuant to
Section 14.2.1 (Termination for Breach) or Product Reversion, BeiGene shall have
a reasonable period (not to exceed [*]) to sell off the inventory of the
applicable Product(s);
14.6.8     Amgen shall have the right to reacquire some or all of the inventory
of the applicable Product(s), as requested by Amgen, in possession of BeiGene
and its Affiliates at [*] of the Manufacturing Actual Cost for such inventory;
14.6.9     all rights granted by BeiGene to its Affiliates or sublicensees
(other than those included in a third party contract to be assigned to Amgen
pursuant to Section 14.6.4) hereunder shall terminate;
14.6.10     BeiGene shall execute any assignments requested by Amgen to perfect
its right, title and interest in all Promotional Materials, training materials,
Regulatory Filings and Regulatory Approvals and Product Trademarks for such
Product(s) to Amgen and shall take such actions reasonably necessary to ensure
such Regulatory Filings and Regulatory Approvals for such Product(s) are in
Amgen’s name;
14.6.11 as of the effective date of such termination, BeiGene hereby assigns all
of its joint right, title and interest in and to the Joint Development Data
related to the applicable Product(s) to Amgen;
14.6.12 the license grant from BeiGene to Amgen pursuant to Section 10.6
(License Grant by BeiGene) shall survive and the license grants from Amgen to
BeiGene pursuant to Section 3.1.5 (Ownership of Development and Safety Data) and
Section 10.5 (License Grant by Amgen) shall terminate;
14.6.13 Amgen shall have the right to control all recalls of the applicable
Product(s) in the Collaboration Territory, and BeiGene shall provide any
reasonable assistance requested by Amgen in connection therewith; and
14.6.14 BeiGene shall transition or complete (as set forth in the applicable
Reverse Transition Services Agreement) at Amgen’s cost any ongoing Clinical
Studies which it or its Affiliates is conducting in the Collaboration Territory.
14.6.15 Any termination or expiration of this Agreement shall be without
prejudice to any other right or remedy to which a Party may be entitled. Upon
the expiration of this Agreement or the termination of this Agreement (whether
as a whole or with respect to a particular Product), all Regulatory Filings,
Regulatory Approvals and other proprietary information relating to the
applicable Product(s) shall remain Amgen Confidential Information.
14.6.16 If any approval, consent or waiver with respect to any right, contract
or asset that is to be assigned pursuant to Section 14.6 or the applicable
Reverse Transition Services Agreement shall not have been obtained prior to
Product Reversion, termination or expiration, BeiGene shall, and shall cause its
Affiliates to, use their respective commercially reasonable efforts to obtain
all necessary approvals, consents and waivers to the assignment and transfer
thereof. Without limiting the foregoing, until such assignment and transfer is
completed or otherwise with respect to any asset or contract which is used or
related to but not exclusively used or related to the Product which is subject
to the Product Reversion or termination and thus not being assigned and
transferred, BeiGene shall, and shall cause its Affiliates to, use their
respective commercially reasonable efforts to provide to Amgen substantially
comparable benefits thereof and enforce, at the request of and for the account
of Amgen, any rights of BeiGene or its Affiliates arising under such rights,
contracts or assets.
Section 14.7    Product Reinstatement.
14.7.1     If this Agreement is terminated by Amgen with respect to a Product in
accordance with Section 14.4 (Mutual Termination Rights for Commercial Viability
in the Collaboration Territory) or Section 14.5 (Termination Rights for
Suspension of a Pipeline Product) and after such termination with respect such
Product, Amgen initiates clinical Development or Commercialization of such
Product, then Amgen shall provide written notice to BeiGene within [*] of such
event, which notice shall include a data package containing relevant information
Controlled by Amgen applicable to the pre-clinical and clinical Development of
such terminated Product and its business case for reinstating the Product.
Within [*] after receiving the aforementioned notice, BeiGene shall notify Amgen
as to whether it desires such terminated Product to be reinstated as a Product
under this Agreement (such notification date, the Product Reinstatement Notice
Date).
14.7.2     If BeiGene does not timely provide notice that it desires such
terminated Product to be reinstated as a Product, the terminated Product shall
remain a terminated Product and Amgen shall have no further obligations under
this Agreement with respect to such Product.
14.7.3     If BeiGene does timely provide notice that it desires such terminated
Product to be reinstated as a Product and is not conducting or participating in,
or advising, assisting or enabling any Third Party to conduct or participate in,
any Distracting Program corresponding to such reinstated Product, the terminated
Product shall be reinstated as a Product under this Agreement provided that if
BeiGene does timely provide notice that it desires such terminated Product to be
reinstated as a Product but is conducting or participating in, or advising,
assisting or enabling any Third Party to conduct or participate in, any
Distracting Program corresponding to such reinstated Product (which for purposes
of this subsection shall also be deemed to be a Distracting Transaction whether
or not internally developed by BeiGene) then BeiGene shall Divest or terminate
all activities with respect to such Distracting Program in accordance with
Section 9.3.1 or 9.3.2 (provided that all references to closing of the
Distracting Transaction shall instead be deemed to refer to the Product
Reinstatement Notice Date). Thereafter, such Product shall be reinstated as of
the date of such termination or Divestment as a Product per above.
14.7.4     For clarity, a Product for which BeiGene elects to continue a
Distracting Product shall remain a terminated Product (and thus no longer
subject to the Distracting Program Restriction). Reciprocally, a Product for
which BeiGene elects to have reinstated shall once again be deemed a Product
under this Agreement (and thus once again become subject to the Distracting
Program Restriction).
Section 14.8    Additional Surviving Provisions. In addition and without
prejudice to the provisions of Section 14.6 (General Effects of Expiration or
Termination), in the event of any expiration or termination of this Agreement
(whether as a whole or with respect to a particular Product) the following
provisions shall survive: Article I (Definitions), VII (Financial Consideration)
(with respect to amounts incurred or earned prior to any such expiration or
termination), VIII (Payments) (with respect to amounts incurred or earned prior
to any such expiration or termination), XI (Confidentiality, Publications and
Press Releases), XIII (Indemnification and Insurance), XIV (Term and
Termination) and XV (Miscellaneous) and Sections 2.9.2 (Non-Collaboration
Territory Agreements), 3.1.5 (Ownership of Development and Safety Data) (subject
to Section 14.6.2), 5.7.2 (Records; Audit Right) (with respect to amounts
incurred or earned prior to any such expiration or termination), 10.1 (Program
Intellectual Property Ownership), 10.2 (Copyright Ownership), 10.3 (Product
Trademarks), 10.4 (Joint Ownership), 10.6 (License Grant by BeiGene),
Section 12.5 (Privacy and Data Protection), 12.7 (Disclaimer of Warranties) and
12.8 (Limitation of Liability).
Section 14.9    Transition Obligations.
14.9.1     During the Term, BeiGene shall use commercially reasonable efforts to
conduct the Designated BeiGene Activities in a manner that will not reasonably
be expected to prevent or materially delay or increase the transitional cost of
a Product Reversion under this Agreement. In addition, BeiGene shall use
commercially reasonable efforts to ensure that any Third Party contracts related
to the applicable Product(s) in the Collaboration Territory are assignable to
Amgen without the consent of such Third Party.
14.9.2     During the [*] period following termination of this Agreement, the
Parties shall cooperate to transition all of BeiGene’s activities with respect
to the applicable Product in the Collaboration Territory from BeiGene to Amgen.
BeiGene shall take all actions reasonably requested by Amgen to facilitate such
transition, and the Parties shall conduct such transition expeditiously and as
reasonably necessary to minimize disruption in the development and
commercialization of a Product in the Collaboration Territory. Amgen shall be
solely responsible for all costs and expenses incurred in connection with any
Product Reversion pursuant to this Section 14.9.2, provided that in the event of
any termination by Amgen under Section 14.2.1 (Termination for Breach),
Section 14.2.3 (Breach of Proper Conduct Practices) or Section 14.3 (Mutual
Termination Rights for a Product), BeiGene shall be solely responsible for all
costs and expenses incurred in connection with any such Product Reversion.
14.9.3     During a reasonable period (not less than [*]) before the reversion
of Product rights to Amgen pursuant to Section 5.1.2(a) and Section 5.1.3, as
applicable (each, a “Product Reversion”) and for a reasonable period thereafter,
the Parties shall cooperate to transition all of BeiGene’s activities with
respect to the applicable Product in the Collaboration Territory from BeiGene to
Amgen in accordance with the applicable Reverse Transition Services Agreement
(as may be amended by the Parties as necessary to ensure an orderly transition
of the applicable Product). BeiGene shall take all actions reasonably requested
by Amgen to facilitate such transition, and the Parties shall conduct such
transition expeditiously and as reasonably necessary to minimize disruption in
the commercialization of a Product, as well as employees and operations in the
Collaboration Territory, in each case in accordance with the terms and
provisions of the applicable Reverse Transition Services Agreement. During the
transition period, each Party will conduct its business related to the Product
Reversion in the ordinary course, consistent with past practice. Without
limiting the foregoing, during the period specified in the first sentence, if
either BeiGene or Amgen becomes aware that any of the rights, contracts or
assets which were to have been assigned or transferred to Amgen pursuant to
Section 14.6 have not been so transferred to Amgen, it shall promptly notify the
other Party in writing and the Parties shall, as soon as reasonably practicable,
ensure that such property is transferred, with any necessary prior Third Party
consent or approval, to Amgen. Furthermore, if, after the Product Reversion
date, either Party shall receive any payments or other funds due to the other
pursuant to the terms of this Agreement or any Reverse Transition Services
Agreement, then the Party receiving such funds shall, within [*] after receipt
of such funds, forward such funds to the proper Party.
Section 14.10    Ordinary Course of Business. During the Product Reversion
Transition Period with respect to the applicable Product(s), except (i) as
otherwise expressly required by this Agreement or any Reverse Transition
Services Agreement, (ii) as required by Applicable Law, (iii) as Amgen shall
otherwise consent to in writing, which consent shall not be unreasonably
withheld, BeiGene shall and shall cause its Affiliates to:
14.10.1     conduct its Development and Commercialization activities with
respect to the applicable Product(s) in the ordinary course of business;
14.10.2     use commercially reasonable efforts to preserve the applicable
Product(s) business and its goodwill and maintain its relations and goodwill
with customers and other Persons having material business relationships with
respect to the applicable Product(s);
14.10.3     not encumber, transfer or assign the assets (other than inventory in
the ordinary course) which are to be transferred to Amgen pursuant to
Section 14.6 or any Reverse Transition Services Agreement;
14.10.4     not (i) transfer, assign, materially modify, materially amend or
terminate any contract or waive, release, assign or fail to exercise or pursue
any material rights or claims under any contract which is to be assigned to
Amgen pursuant to Section 14.6 or any Reverse Transition Services Agreement,
(ii) terminate or materially amend any contract with any Governmental Authority
relating to the applicable Product(s) in the Collaboration Territory or
(iii) enter into any material contract relating to the applicable Product(s) in
the Collaboration Territory, other than contracts that (a) are renewals of
existing agreements, (b) do not materially and adversely affect the value of the
applicable Product(s), or (c) are with respect to the sale of inventory, in each
case in the ordinary course of business;
14.10.5     other than in the ordinary course of the applicable Product(s)
business, not (i) accelerate the delivery or sale of any units of the applicable
Product(s) in the Collaboration Territory, or (ii) modify the price or offer
discounts on the sale of units of the applicable Product(s) in the Collaboration
Territory;
14.10.6     not take any action that would reasonably be expected to have a
material adverse impact on the Regulatory Approvals for the applicable
Product(s);
14.10.7     other than in the ordinary course of business, not materially alter
its activities and practices with respect to inventory levels (including
samples) of the applicable Product(s) maintained at the wholesale distribution,
sub-distribution or institutional levels in the Collaboration Territory;
14.10.8     other than in the ordinary course of business, not terminate or
alter the duties of any Person performing sales activities with respect to the
applicable Product(s) in a manner that would have a material adverse impact on
sales of the applicable Product(s); and
14.10.9     not agree, commit or offer (in writing or otherwise) to take any of
the actions described above.
Section 14.11    Capability Build Services. In connection with Amgen’s effort to
build internal capability within its Affiliates in the Collaboration Territory,
beginning [*] prior to the end of the In-Line Product Commercialization Period
with respect to the applicable In-Line Products and Pipeline Products, BeiGene
covenants and agrees to use commercially reasonable efforts to undertake the
actions set forth on the Capability Build Services Schedule.


ARTICLE XV.

MISCELLANEOUS
Section 15.1    Assignment; Change of Control.
(a)    Neither this Agreement nor any rights or obligations hereunder may be
assigned or otherwise transferred (whether by operation of Applicable Law,
general succession or otherwise) by either Party without the prior written
consent of the other Party; provided that (i) either Party may assign this
Agreement, and its rights and obligations hereunder, to an Affiliate only with
the prior written consent of the other Party (not to be unreasonably withheld,
conditioned or delayed), (ii) Amgen may assign this Agreement and its rights and
obligations hereunder (x) in its entirety in connection with the transfer or
sale of all or substantially all of the Product(s) to which this Agreement
relates or (y) in part on a Product-by-Product basis subject to Section 15.1(b),
and (iii) either Party may assign this Agreement, and its rights and obligations
hereunder in connection with a Change of Control, which Change of Control, with
respect to BeiGene, shall be subject to Section 15.1(c). Any assignment not in
accordance with this Agreement will be null and void ab initio. Subject to the
foregoing, the rights and obligations of the Parties under this Agreement will
be binding upon and inure to the benefit of the successors and permitted assigns
of the Parties. Additionally, if this Agreement is assigned, in whole or in
part, in accordance with its terms, then: (1) any Safety Agreement or Quality
Agreement may be assigned, in whole or in part, by the assignor to the permitted
assignee of this Agreement; and (2) the assignor’s ongoing and future
obligations to the other Party under the Safety Agreement or Quality Agreement
will be deemed terminated to the extent commensurate with the assignment of the
corresponding obligations under this Agreement.
(b)    If Amgen assigns this Agreement in part with respect to a Product only,
Amgen shall provide BeiGene with prompt written notice of such assignment. Such
notice shall be provided by Amgen prior to the execution of such assignment, if
permitted under Applicable Laws and not prohibited by the terms of any agreement
between Amgen and any Third Party, and otherwise as soon as practicable
thereafter and, in any event, not later than [*] following the consummation of
the transaction contemplated by such agreement. BeiGene shall have the right, in
its sole discretion, by providing written notice within [*] of its receipt of
such notice to terminate its right and obligation to Develop and Commercialize
the Product and upon receipt of such notice such Product shall be deemed
terminated from this Agreement, provided that [*]. If BeiGene should fail to
give such notice to Amgen within such [*] period, BeiGene shall have no further
rights to take the actions set forth in this Section 15.1(b) as a result of such
assignment described in the foregoing notice. If the Parties cannot reach
agreement with respect to such royalty, either Party shall have the right to
refer such dispute to arbitration under Section 15.4.4.
(c)    If BeiGene enters into an agreement that results or that, if the
transaction contemplated thereby is completed would result, in a Change of
Control of BeiGene, BeiGene shall provide Amgen with prompt written notice
describing such Change of Control in reasonable detail (the “BeiGene Change of
Control Notice”). The BeiGene Change of Control Notice shall be provided by
BeiGene prior to the execution of such agreement, if permitted under Applicable
Laws and not prohibited by the terms of any agreement between BeiGene and any
Third Party, and otherwise as soon as practicable thereafter and, in any event,
not later than [*] following the consummation of the transaction contemplated by
such agreement. Amgen shall have the right, in its sole discretion, by providing
written notice within [*] of its receipt of the BeiGene Change of Control Notice
to elect one or more of the following:
(i)    terminate BeiGene’s right to Develop and Commercialize the Products,
provided that [*];
(ii)    terminate BeiGene’s right to participate in any committees established
pursuant to Article 2 which committees shall, if Amgen elects, be disbanded and
all decisions that were the responsibility of such committees shall thereafter
be made by Amgen; and/or
(iii)    no longer provide BeiGene with certain information and reports,
including copies of Key Regulatory Filings and Material Communications pursuant
to Section 3.2.3, data and Know-How pursuant to Section 3.3.
If Amgen should fail to give such notice to BeiGene within such period [*]
period, Amgen shall have no further rights to take the actions set forth this
Section 15.1(c)as a result of the Change of Control described in the BeiGene
Change of Control Notice. If the Parties cannot reach agreement with respect to
the royalty in Section 15.1(c)(i), either Party shall have the right to refer
such dispute to arbitration under Section 15.4.4.
Section 15.2    Compliance with Laws. The Parties enter into this Agreement with
the intent of conducting their relationship in full compliance with Applicable
Law. Notwithstanding any unanticipated effect of any of the provisions herein,
neither Party will intentionally conduct itself under the terms of this
Agreement in a manner that does our would constitute a violation of Applicable
Law. In the event that any Governmental Authority of competent jurisdiction
determines that this Agreement or any material provision of this Agreement
violates any Applicable Law, the Parties shall negotiate in good faith to amend
this Agreement or the relevant provision thereof to remedy such violation in a
manner that will not be inconsistent with the intent of the Parties or such
provision. If the Parties are unable to so negotiate a modification within [*]
of delivery of the notice regarding such violation, then either Party may elect
to terminate this Agreement upon written notice to the other.
Section 15.3    Change in Applicable Law. If any change in Applicable Law
enacted after the Execution Date could reasonably be expected to have a material
adverse effect on the ability of either Party to carry out its obligations, or
receive the benefits under, this Agreement, such Party, upon written notice to
the other Party (which notice may be given within [*] following enactment of
such change in Applicable Law, whether or not such change is effective on the
date of such enactment or is effective at a later date), may request
renegotiation of this Agreement. Such renegotiation will be undertaken in good
faith.
Section 15.4    Governing Law; Dispute Resolution.
15.4.1     This Agreement and its effect are subject to and shall be construed
and enforced in accordance with the laws of the State of New York, U.S.A.,
without regard to its conflicts of laws, except as to any issue which depends
upon the validity, scope or enforceability of any Patent, which issue shall be
determined in accordance with the laws of the country in which such patent was
issued.
15.4.2     Subject to Sections 15.4.3 and 15.4.4 below, any dispute, controversy
or claim arising under, out of or in connection with this Agreement, including
any question regarding the existence, validity or termination of this Agreement
(and including the applicability of this Section 15.4 to any such dispute,
controversy or claim), but excluding any dispute, controversy or claim subject
to Section 2.4.3 (JAC Deadlocks), Section 2.3.2 (JSC Deadlocks) or Section 7.8
(Commercialization Budget Deadlock) (each a “Dispute”), shall be referred to and
finally settled under the Rules for Administered Arbitration of the
International Institute for Conflict Prevention & Resolution in effect at the
time of submitting for arbitration, which rules are deemed to be incorporated by
reference in this clause:
(a)    The arbitration tribunal (the “Tribunal”) shall consist of three (3)
arbitrators who are experienced in the biopharmaceutical industry. Each Party
shall designate one arbitrator and the third arbitrator, who shall serve as
chair of the Tribunal, shall be designated by the two party-appointed
arbitrators in consultation with the Parties.
(b)    The seat of arbitration shall be New York, New York, and the arbitration
proceedings shall be held in English.
(c)    The award of the Tribunal shall be final and judgment upon such an award
may be entered in any competent court or application may be made to any
competent court for juridical acceptance of such an award and order of
enforcement.
(d)    The costs of the Tribunal shall be paid by the non-prevailing Party.
(e)    Neither Party or its Affiliates nor any arbitrator may disclose the
existence, content, or results of any arbitration under this Agreement without
the prior written consent of the applicable parties, unless and only to the
extent such disclosure is necessary to confirm, vacate or enforce the award or
is otherwise required by Applicable Law.
(i)    The Tribunal shall not have the power to grant any award or remedy other
than such awards or remedies that are available under the governing law set
forth in Section 15.4.1.
Notwithstanding anything contained in this Section 15.4 a Party or its Affiliate
may seek interim or provisional relief or measures in any applicable courts and
tribunals that may be necessary to protect the rights of a Party or its
Affiliate pending the establishment of the Tribunal or pending the Tribunal’s
determination of the merits of the controversy.
15.4.3     Any Dispute shall first be referred to the Alliance Managers for each
of the Parties to facilitate and assist resolution of such Dispute, including
scheduling an initial meeting between their respective Designated Officers for
attempted resolution within [*] after such referral if such matter had not
previously been reviewed by the Designated Officers under Section 2.3.2 (JSC
Deadlocks). If such Dispute is not resolved within [*] after such referral to
the Alliance Managers and, if applicable, the meeting between the Designated
Officers, then either Amgen or BeiGene may commence arbitration under
Section 15.4 (Governing Law; Dispute Resolution).
15.4.4 Baseball Arbitration.
(a)    Any Dispute that the Designated Officers are unable to resolve pursuant
to Section5.1.3(b), Section 14.2.4, Section 15.1(b), or Section 15.1(c)(i) shall
be submitted to a Third Party expert (a “Third Party Expert”) mutually
acceptable to the Parties having relevant expertise with respect to the Dispute
and who has not had any material business relationship with either Party in the
[*] prior to appointment. The Parties shall use reasonable efforts to mutually
agree on the Third Party Expert within [*] after either Party designates the
Dispute for mediation and arbitration under Section 5.1.3(b), Section 14.2.4,
Section 15.1(b), or Section 15.1(c)(i). The Third Party Expert shall initially
attempt to resolve the Dispute through non-binding mediation. If the Third Party
Expert is unable to resolve the Dispute through non-binding mediation within
[*], the Dispute will be resolved through Section 15.4.4(b).
(b)    Within [*] of completion of non-binding mediation, each Party will
deliver to both the Third Party Expert and the other Party a detailed written
proposal setting forth its proposed terms for the resolution of the Dispute (the
“Proposed Terms”) and a memorandum (the “Support Memorandum”) in support
thereof, not exceeding [*] in length. The Parties will also provide the Third
Party Expert with a copy of this Agreement, as amended through such date. Within
[*] after receipt of the other Party’s Proposed Terms and Support Memorandum,
each Party may submit to the Third Party Expert (with a copy to the other Party)
a response to the other Party’s Proposed Terms and Support Memorandum, such
response not exceeding [*] in length. Neither Party may have any other
communications (either written or oral) with the Third Party Expert; provided
that the Third Party Expert may, in its discretion, convene a hearing to ask
questions of the Parties and hear oral argument and discussion regarding each
Party’s Proposed Terms and Support Memorandum, at which time each Party shall
have an agreed upon time to argue and present witnesses in support of its
Proposed Terms.
(c)    Within [*] after the Third Party Expert is appointed, the Third Party
Expert shall select [*] Proposed Terms (without modification) provided by the
Parties which most closely reflects a commercially reasonable interpretation of
the terms of this Agreement. In making its selection, (i) the Third Party Expert
shall not modify the terms or conditions of either Party’s Proposed Terms nor
shall the Third Party Expert combine provisions from both Proposed Terms and
(ii) the Third Party Expert shall consider the terms and conditions of this
Agreement, the relative merits of the Proposed Terms, the Support Memorandums
and, if applicable, the oral arguments of the Parties. The Third Party Expert
shall make its decision known to both Parties as promptly as possible by
delivering written notice to both Parties. The decision of the Third Party
Expert shall be final and binding on the Parties, and specific performance may
be ordered by any court of competent jurisdiction.
Section 15.5    Construction. The definitions of the terms herein will apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun will include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” will
be deemed to be followed by the phrase “without limitation”. The word “or” is
used in the inclusive sense (and/or). The word “will” shall be construed to have
the same meaning and effect as the word “shall”. The Parties each acknowledge
that they have had the advice of counsel with respect to this Agreement, that
this Agreement has been jointly drafted, and that no rule of strict construction
will be applied in the interpretation hereof. Unless the context requires
otherwise: (i) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein); (ii) any reference to any
Applicable Law herein will be construed as referring to such Applicable Law as
from time to time enacted, repealed or amended; (iii) any reference herein to
any person will be construed to include the person’s permitted successors and
assigns; (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, will be construed to refer to this Agreement in its entirety and not to
any particular provision hereof; and (v) all references herein to Articles,
Sections, or Schedules, unless otherwise specifically provided will be construed
to refer to Articles, Sections or Schedules of this Agreement. This Agreement
has been executed in English, and the English version of this Agreement will
control.
Section 15.6    Counterparts. This Agreement may be executed in counterparts
with the same effect as if both Parties had signed the same document. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument. Signature pages of this Agreement may be
exchanged by facsimile or other electronic means without affecting the validity
thereof.
Section 15.7    Entire Agreement. This Agreement, including the attached
Exhibits and Schedules, constitutes the entire agreement between the Parties as
to the subject matter of this Agreement, and supersedes and merges all prior or
contemporaneous negotiations, representations, agreements and understandings
regarding the same.
Section 15.8    Force Majeure. Neither Party will be liable for delay or failure
in the performance of any of its obligations hereunder (other than the payment
of money) to the extent such delay or failure is due to causes beyond its
reasonable control, including acts of God, fires, floods, earthquakes, labor
strikes, hostilities, acts of war, terrorism, civil unrest, national
emergencies, or epidemics (each, a “Force Majeure”); provided that the affected
Party promptly notifies the other Party in writing (and continues to provide
monthly status updates to the other Party for the duration of the effect); and
provided further that the affected Party uses its commercially reasonable
efforts to avoid or remove such causes of non-performance and to mitigate the
effect of such occurrence, and will continue performance with reasonable
dispatch whenever such causes are removed.
Section 15.9    Further Assurances. Each Party agrees to do and perform all such
further acts and things and will execute and deliver such other agreements,
certificates, instruments and documents necessary or that the other Party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and to evidence, perfect or otherwise confirm its rights
hereunder.
Section 15.10    Headings. Headings and captions are for convenience only and
are not to be used in the interpretation of this Agreement.
Section 15.11    No Set-Off. Except as expressly set forth in Section 7.2.7
(Calculation of Collaboration Profits), Section 8.6.1 (Withholding) or
Section 8.6.2 (Indirect Taxes), neither Party will have the right to deduct from
amounts otherwise payable hereunder any amounts payable to such Party (or its
Affiliates) from the other Party (or its Affiliates), whether pursuant to this
Agreement or otherwise.
Section 15.12    Notices. Any notice required or permitted to be given by this
Agreement will be in writing, in English, and will be delivered by hand,
overnight courier with tracking capabilities, mailed postage prepaid by
registered or certified mail, or confirmed facsimile addressed as set forth
below unless changed by notice so given:
If to Amgen:
Amgen Inc.
One Amgen Center Drive
Thousand Oaks, California 91320-1799
United States
Attention: Corporate Secretary
Telephone: [*]
Facsimile: [*]

If to BeiGene:
BeiGene Switzerland GmbH
c/o VISCHER AG
Aeschenvorstadt 4, 4051 Basel, Switzerland
Attention: Managing Director

With a copy to:
BeiGene USA, Inc.
55 Cambridge Parkway, Suite 700W
Cambridge, MA 02142, U.S.A.
Attention: General Counsel
Facsimile: [*]

If to BeiGene Parent:
BeiGene, Ltd.
c/o Mourant Governance Services (Cayman) Limited
94 Solaris Avenue, P.O. Box 1348
Grand Cayman KY1-1108, Cayman
Attention: Corporate Secretary

Any such notice will be deemed given on the date delivered. A Party may add,
delete (so long as at least one person is remaining), or change the person or
address to which notices should be sent at any time upon written notice
delivered to the other Party in accordance with this Section 15.12.
Section 15.13    Relationship of the Parties. Each Party is an independent
contractor under this Agreement. Nothing contained herein will be deemed, for
the purpose of any law, to create an employment, agency, joint venture or
partnership relationship between the Parties or any of their agents or
employees, or any other legal arrangement that would impose liability upon one
Party for the act or failure to act of the other Party. The Parties will operate
their own businesses separately and independently and they will hold themselves
out as, act as, and constitute independent contractors in all respects and not
as principal and agent, partners or joint venturers. Neither Party will have any
express or implied power to enter into any contracts or commitments or to incur
any liabilities in the name of, or on behalf of, the other Party, or to bind the
other Party in any respect whatsoever. Neither Party shall make any filing or
initiate any communication with a Governmental Authority that is inconsistent
with this Section 15.13 and each Party shall notify the other Party within [*]
of receiving any written communication from a Governmental Authority that
asserts a position that is inconsistent with this Section 15.13.
Section 15.14    Severability. To the fullest extent permitted by Applicable
Law, the Parties waive any provision of Applicable Law that would render any
provision in this Agreement invalid, illegal or unenforceable in any respect. If
any provision of this Agreement is held to be invalid, illegal or unenforceable,
in any respect or to any extent, then in such respect and to such extent such
provision will be given no effect by the Parties and will not form part of this
Agreement. To the fullest extent permitted by Applicable Law, all other
provisions of this Agreement will remain in full force and effect and the
Parties will use their commercially reasonable efforts to negotiate a provision
in replacement of the provision held invalid, illegal or unenforceable that is
consistent with Applicable Law and achieves, as nearly as possible, the original
intention of the Parties.
Section 15.15    Third Party Beneficiaries. Except as expressly provided with
respect to Amgen Indemnitees or BeiGene Indemnities in Article XIII
(Indemnification and Insurance), there are no Third Party beneficiaries intended
hereunder and no Third Party will have any right or obligation hereunder.
Section 15.16    Waivers and Modifications. The failure of any Party to insist
on the performance of any obligation hereunder will not be deemed to be a waiver
of such obligation. Waiver of any breach of any provision hereof will not be
deemed to be a waiver of any other breach of such provision or any other
provision on such occasion or any other occasion. No waiver, modification,
release or amendment of any right or obligation under or provision of this
Agreement will be valid or effective unless in writing and signed by all Parties
hereto.


*********
(Signature page follows)






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
BEIGENE SWITZERLAND GMBH
 
AMGEN INC.






By:
/s/ Guillaume Vignon
 
By:
/s/ Robert A. Bradway
Name:
Guillaume Vignon
 
Name:
Robert A. Bradway
Title:
Managing Director
 
Title:
Chairman of the Board, President
& CEO



BEIGENE, LTD. (solely with respect to Section 13.6)






By:
/s/ Scott A. Samuels
Name:
Scott A. Samuels
Title:
Senior Vice President, General Counsel






--------------------------------------------------------------------------------






Schedules and Exhibits Omitted from Collaboration Agreement


Pursuant to Regulation S-K, Item 601(a)(5), the schedules and exhibits to the
Collaboration Agreement, as listed below, have not been filed. The Registrant
agrees to furnish supplementally a copy of any omitted schedules or exhibits to
the Securities and Exchange Commission upon request; provided, however, that the
Registrant may request confidential treatment of omitted items.


SCHEDULES
Applicable Retail Baseline Price
Capability Build Services
Collaboration Profit Share Example
Distracting Products
Information Security Requirements
Initial JSC Membership
Initial Product Transfer Requirements
Initial Product Transition Services
Press Releases
Privacy and Data Protection
Products
Product Reversion Transition Services
Supply Price
Supply Term Sheet


EXHIBITS
Compliance Certification
Guarantee Agreement



